10/24/2018 Case 1:18-cv-00342-HSO-JC GecdboouwmeninDidricttihvedt REVa4/18 Page 1 of 107

Mississippi Electronic Courts
Second Circuit Court District of Mississippi (Harrison Circuit Court - Biloxi)
CIVIL DOCKET FOR CASE #: 24CI2:18-cv-00097

Chubb, as subrogee of Hunt Building Company, Ltd v. Heil Date Filed: 09/14/2018
Builders d/b/a Modu-Tech et al Current Days Pending: 40
Assigned to: Judge Roger T. Clark Total Case Age: 40

Jury Demand: None
Nature of Suit: 45 Breach of Contract

Plaintiff
Chubb, as subrogee of Hunt Building represented by Daniel Robert Pickett
Company, Ltd PRO HAC VICE
“Lloyd Gray Whitehead & Monroe ATTORNEY TO BE NOTICED
800 Montclair Road
Suite 100 James Coulson Gray
Birmingham, AL 35213 PRO HAC VICE
ATTORNEY TO BE NOTICED
Patrick Patronas
Lloyd, Gray, Whitehead & Monroe, P.C.
880 Montclair Road
Suite 100
BIRMINGHAM, AL 35213
205-967-8822
Fax: 205-967-2380
Email: ppatronas@lgwmlaw.com
ATTORNEY TO BE NOTICED
V.
Defendant
Heil Builders d/b/a Modu-Tech
Defendant exh
Ark-La-Tex Companies, Inc. 3 fi
Date Filed | # | Docket Text
COMPLAINT against Ark-La-Tex Companies, Inc., Heil Builders d/b/a Modu-Tech,
'99/1472018 | 1 filed by Chubb, as subrogee of Hunt Building Company, Ltd. (Attachments: # 1 Exhibit
|~ a, #2 Exhibit B, #3 Exhibit C, # 4 Civil Cover Sheet,) (Feeley, Reagan) (Entered:
09/14/2018)
SUMMONS Issued to Heil Builders d/b/a Modu-Tech. (Feeley, Reagan) (Entered:
09/21/2018 3
09/21/2018)
| SUMMONS Issued to Ark-La-Tex Companies, Inc.. (Feeley, Reagan) (Entered:
09/21/2018 4 09/21/2018)

 

10/01/2018 | 5 | APPLICATION for Admission of Counsel Pro Hac Vice for Daniel R. Pickett by Chubb,
https://second. circuit, mec.ms.gov/cgi-bin/DktRpt.pl?452267874560234-L_933_5-1,494950711301545-L_333_0-1 1/2
10/24/2018

10/02/2018
10/03/2018
10/10/2018

10/10/2018

10/15/2018

https://second.circuit.mec.ms.gov/cgi-bin/DktRpt.pl?452267874560234-L_933_5-1 ,494950711301545-L_333_0-1

Case 1:18-cv-00342-HSO-JC GecdhooumenitDidtricitehedt RAYR4/18 Page 2 of 107
| as subrogee of Hunt Building Company, Ltd. (Attachments: # 1 Exhibit A, #2 Exhibit

6

| B ») (Patronas, Patrick) (Entered: 10/01/2018)

"APPLICATION for Admission of Counsel Pro Hac Vice for James C. Gary ll by Chubb,
| as subrogee of Hunt Building Company, Ltd. (Attachments: # 1 Exhibit A, #2 Exhibit
B,) (Patronas, Patrick) (Entered: 10/02/2018)

MISCELLANEOUS DOCUMENT: Return of Service of Complaint - Heil Builders d/b/a |
Modu-Tech re 1 Complaint by Chubb, as subrogee of Hunt Building Company, Ltd.
(Patronas, Patrick) (Entered: 10/03/2018)

ORDER GRANTING ADMISSION OF JAMES C. GRAY ITI AS COUNSEL PRO HAC
VICE. Signed by Judge Roger T. Clark on 10/5/2018. (Feeley, Reagan) (Entered:

| 10/10/2018)

| 10/10/2018)

 

ORDER GRANTING ADMISSION OF DANIEL R. PICKETT AS COUNSEL PRO
HAC VICE. Signed by Judge Roger T. Clark on 10/5/2018. (Feeley, Reagan) (Entered:

NOTICE OF SERVICE of Interrogatories Propounded to Heil Builders, Inc. d/b/a Modu-
Tech, NOTICE OF SERVICE of Request for Production of Documents Propounded to
Heil Builders, Inc. d/b/a Modu-Tech by Chubb, as subrogee of Hunt Building Company,
| Ltd. (Patronas, Patrick) (Entered: 10/15/2018)

 

| “MEC Service Center

 

Transaction Receipt

 

|
|
|

10/24/2018 10:23:29

 

documents.

You will be charged $0.20 per page to view or print

 

| =
|[MEC Login: i[ec10322M __|Client Code:

 

|Description: |[Docket Report |Search Criteria: |[24C12:18-cv-00097

 

[Billable Pages: ||2

 

||Cost:

0.40

 

 

2/2
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 3 of 1077

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT
CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF

VERSUS CAUSE NO.; MMO ig A)
(Le )

 

   

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TICH,
UNKNOWWN JOHN AND JANE DOES A
THROUGH M, AND UNKNOWN CORPORATE
ENTITIES N THROUGH Z DEFENDANTS

 

Cc LAINT
JURY TRIAL REQUESTED

COMES NOW Plaintiff, CHUBB, as subrogee of Hunt Building Company, Ltd., by and
through its counsel, Lloyd, Gray, Whitehead and Monroe, P.C., and files this Complaint against
Ark-la-Tex Companies, Inc., Heil Builders, Inc, d/b/a Modu-Tech, unknown John and Jane Does
A through M, and unknown corporate entities N through Z, and for its cause of action, states to

the Court the following, to wit:

PARTIES

1, Plaintiff, CHUBB, as subrogee of Hunt Building Company Limited (“Chubb”) is
a foreign corporation, that provided insurance to Hunt Building Company, Ltd. (“Hunt
Building”) for, among other things, the construction of 1,067 Family Housing Units (“FHU”) at
Kessler Air Force Base (“Kessler AFB”), Biloxi, Mississippi, pursuant to Contract No.: FA8903-

04-D-8700-0004 (“the Project”) between Hunt and the Department of the United States Air

Case: 24C12:18-cv-00097 Document#:1 Filed: 09/14/2018 Pagelof1i1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed-dOL24 116 ace atlenaeaslalaladaesescssssmmnasmeestiie,

Force (“USAF”). CHUBB is subrogated to Hunt Building for payment CHUBB made on behalf
" of Hunt Building for claims related to the alleged construction defects.

2. Defendant, Ark-la-Tex Companies, Inc. (‘‘Ark-la-Tex") is an Oklahoma
corporation registered to do business in Mississippi, which can be served through its registered
agent, Gary Teston, 6504 Highway 98, Suite E, Hattiesburg, Mississippi 39402. Ark-la-Tex’s
principle office is located in Covington, Louisiana.

3, Defendant, Heil Builders, Inc, (“Heil”) is a Texas corporation which was
registered to do business in Mississippi at all times relevant to this cause. Heil can be served at
its principle office located at 1200 E. Patapsco Avenue, Baltimore, Maryland 21225. At the times
relevant to this cause, Heil did business as (“d/b/a”) and/or operated under the trade name Modu-
Tech (“Modu-Tech”) in Mississippi.

4, Other Unknown John and Jane Doe Defendants A through M are unknown
Defendants who may be seasonably supplemented after discovery. John and Jane Doe
Defendants A through M are fictitious persons whose real names and business addresses are
unknown to Plaintiff at this time, but whose real names and addresses will be made part of this
Complaint at such time as they become known to Plaintiffs, and at which time process of this
Court may be served on such parties. These Defendants negligently constructed portions of the
Project which caused or contributed to the cause of Plaintiff's damage.

5. Other Unknown John and Jane Does Defendants N through Z are unknown
Defendants who may be seasonably supplemented after discovery. Unknown Corporate Entities
N through Z are fictitious corporations or other business entities whose real names and business
addresses are unknown to Plaintiff at this time, but whose real names and addresses will be made

part of this Complaint at such time as they become known to Plaintiff, and at which time process

3076207_)
Case: 24C1]2:18-cv-00097 Document#:1 Filed: 09/14/2018 Page 2 of 11
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 5 of 107-— ——————

of this Court may be served on such parties. These Defendants negligently constructed portions

of the Project which caused or contributed to the cause of Plaintiff's damage.
JURSIDICTI NUE

6. Because the acts giving rise to this action occurred in whole or in part in the
Second Judicial District of Harrison County, Mississippi, and the structures at issue in this action
are all located in the Second Judicial District of Harrison County, Mississippi, venue is proper in
this Court pursuant to Miss, Code Ann. §11-11-3,

7, This Court has jurisdiction over the subject matter purguant to Art. 6 §156 of the
Mississippi Constitution.

8. All Defendants have sufficient contacts with the State of Mississippi to warrant
the exercise of personal jurisdiction.

FACTS

9. This suit relates to the construction 1067 apartment/living units that lie within the
boundaries of, and adjacent to, Keesler AFB in Biloxi, Mississippi.
10, Hunt Building contracted with the Department of the USAF, pursuant to Contract
No.: FA48903-04-D-8700-0004, to construct the Project at Kessler AFB, which consisted of 1067
FHUs.
| ll. Hunt Building and W. G. Yates & Sons Construction Company (“Yates”) formed
Hunt Yates, LLC (“Hunt Yates”), a Mississippi limited liability company, which performed

construction of the Project pursuant to a subcontract between Hunt Building and Hunt Yates,

12, Hunt Yates entered into subcontracts with Ark-la-Tex and Heil, d/o/a Modu-Tech

to perform certain construction work on the Project.

3076207,1

Case: 24C12:18-cv-00097 Document#:1 Filed: 09/14/2018 Page 3 of 11
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 6 of 107

13. Ark-la-Tex performed heating ventilation and air conditioning (“HVAC”)
construction on the Project. Modu-Tech performed carpentry and framing construction on the
Project,

14, After construction of the Project was complete, Forest City Southern Group, LLC
(“Forrest City”) was assigned the guarantees and warranties in the contract between USAF and
Hunt Building and/or Hunt Yates.

15. After Forest City took over ownership of the units constructed in the Project,
Forest City began receiving complaints from residents regarding water infiltration and poor
indoor air quality in the units.

16, These complaints revealed alleged problems with the construction of the units and
the performance of the HVAC systeims.

17. Repairs were made to the units to address the alleged problems; however, Forest
City was not satisfied with the repairs.

18. Additional investigation was performed by Forest City and others regarding the
problems with the construction of the units and the HVAC systems which revealed several
alleged problems with the construction performed by Ark-la-Tex, Modu-Tech, and Janes Does A

through Z on the units. The problems identified include, but are not limited to, the following:

a. unsealed ductwork connections between main trunk lines and branch supply
saddles;

b. the attic duct distribution layout was not per as-built drawings;

c, numerous branch duct and main trunk runs were found to be unsupported and

buried below the blown-in insulation in order to conceal the shoddy workmanship;
d. flex ducts were found to be kinked and air flow was restricted:

4

3076207_)
Case: 24C/2:18-cv-00097 Document#:1 Filed: 09/14/2018 Page 4 of 11
Case 1:18-cv-00342-HSO-JCG Document 1-1 File@+0/244-6—Pege—tine ate Geemmemnceeee

e. insulation wrap was insecure and tom;
f, the insulation wrap was over compressed around the ducts and some connections

were incomplete;

g. some attic spaces were found to be un-insulated or inadequately insulated;
h. improper materials were used:
i, numerous unsealed electrical light fixtures, work boxes, and other penetrations

were found and there are numerous openings that allow air to pass between the unconditioned
attic space and the conditioned space in the structures;

j. defective framing was performed throughout the units;

k. sheathing to cover and seal the floor truss areas at the rear patios and front
porches of the units were installed incorrectly;

l. much of the work does not comply with applicable building codes.

19. Forest City ultimately filed a lawsuit against Hunt Building, Hunt Yates, and
Yates in the Circuit Court of Harrison County (“the Forest City lawsuit”) asserting claims of
negligence, breach of contract, and breach of express and implied warranties.

20, Hunt Yates and Yates were dismissed from this lawsuit, and Forest City’s claims
against Hunt Building proceeded.

21. Hunt Building provided notice to Ark-la-Tex and Modu-Tech and their insurers of
the claims asserted against Hunt Building by Forest City in the Forest City lawsuit and
demanded defense and indemnity of Hunt Building pursuant to the Subcontracts entered into
between Ark-la-Tex and Modu-Tech and Hunt Yates for construction of the Project. The
Subcontracts, in which Ark-la-Tex and Modu-Tech agreed to defend and indemnify Hunt Yates,

are attached hereto as Exhibits A and B. (Ark-la-Tex/ Hunt Yates Subcontract, Section 11.00,

3076207_|
Case: 24C12:18-cv-00097 Document#:1 Filed: 09/14/2018 Page 5 of 11
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 1024/13 Dag pai fae ssseesessenes

attached hereto as Exhibit A; Heil Building d/b/a Modu-Tech Subcontract, Section 11:00;
attached hereto as Exhibit B). Specifically, the indemnity provision states:

To the fullest extent permitted by law, the Subcontractor covenants to defend,
indemnify, hold harmless, protect, and exonerate both the Contractor and its
affiliates, agents, employees, representative, and sureties and the owner, architect,
and engineers, jointly and severally, from and against any and all liability, claims,
damages, losses, suits, actions, demands, liens, arbitrations, administrative
proceedings, awards, judgments, expenses, costs, and attorneys’ fees pertaining to
economic loss or damage, labor disputes, safety requirements, performance or
non-performance of obligations, certifications, property rights of third parties,
personal injury, bodily injury, sickness, disease, death, or damage to or
destruction of property (including loss of use thereof) which (I) are caused in
whole or in part by the Subcontractor (herein defined to include but not be limited
to the Subcontractor's owners, employees, agents, representatives, subcontractors,
suppliers, contractees, and invitees or other third parties connected with the
Subcontract or the agents or employees of any of them), (II) arise from or occur in
connection with work undertaken or to be performed by the Subcontractor,
regardless of whether the same is within or beyond the scope of work, or (III)
arise from or are connected with any other act or omission relating to the
Subcontractor, this Subcontract, or the Subcontract work, It is the specific and
express intent of this Subcontract for the foregoing covenants and indemnity
obligations to apply to the fullest extent permitted by applicable law, regardless of
whether the liability is caused in whole or in part by a party indemnified
hereunder including, without limitation, whether or not the same be caused by, or
arise out of, the joint, concurrent, or contributory negligence of a party
indemnified hereunder.

(Subcontract 11.0).

22.  Ark-la-Tex and Modu-Tech declined to defend and indemnify Hunt Building
from Forest City’s claims or otherwise participate in the Forest City lawsuit,

23. Hunt Building reached a confidential settlement with Forest City to resolve the
claims against Hunt Building in the Forest City lawsuit.

24.  +Following the settlement, Hunt Yates assigned all of its rights under the
subcontracts with Ark-la-Tex and Modu-Tech to Hunt Building and authorized its insurer,

CHUBB, to pursue any claims Hunt Yates has against Ark-la-Tex and Modu-Tech. A copy of

3076207_|
Case: 24C12:18-cv-00097 Document#:1 Filed: 09/14/2018 Page 6 of 11
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 9 of 107

the Assignment between Hunt Yates and Hunt Building is attached hereto as Exhibit C.
(Assignment from Hunt Yates to Hunt Building, attached hereto as Exhibit C).

25. CHUBB, as insurer of Hunt Building, recently paid substantial sums of money to
Hunt Building as a result of its settlement of the Forest City lawsuit. CHUBB did not make
payment to Hunt Building voluntarily, rather CHUBB was compelled to do so based on its
contractual agreements with Hunt Building and to protect CHUBB's interests.

26. CHUBB is subrogated to Hunt Building for the amounts it paid to Hunt Building
and is entitled to recover those amounts from Ark-la-Tex and Modu-Tech based on the
indemnity provisions of the Subcontracts between Hunt Yates and Ark-la-Tex and Modu-Tech
and the assignment of the rights under the Subcontracts to Hunt Building.

COUNT ONE
CONTRACTUAL INDEMNITY

27. | CHUBB incorporates by reference as if fully set forth herein its allegations
contained in paragraphs 1-26 of this Complaint.

28. CHUBB is subrogated to the rights of Hunt Building based on its payment of
certain sums of money to Hunt Building as a result of the settlement of the Forest City lawsuit
and to protect CHUBB's interests.

29. Hunt Building was caused to settle the Forest City lawsuit due, in part to the
faulty and defective construction performed by Ark-la-Tex, Modu-Tech and Jane Does A
through Z on the Project, as described herein.

30, Ark-la-Tex, Modu-Tech and Jane Does A through Z are required to indemnify
Hunt Building and CHUBB, as Hunt Building’s subrogee, for the amounts paid by CHUBB to

Hunt Building to settle the Forest City lawsuit based on the indemnity provisions contained in

3076207_1
Case: 24C/2:18-cv-00097 Document#:1 Filed: 09/14/2018 Page 7of11
Case 1:18-cv-00342-HSO-JCG Document 1-1 -FiledLOfed Lhe aenladihighie mmc ld cae ements

the Subcontracts between Hunt Yates and Ark-la-Tex and Modu-Tech, and the rights and
obligations therein which were assigned by Hunt Yates to Hunt Building.

31, As a direct and proximate cause of Ark-la-Tex's, Modu-Tech's and Jane Does A
through Z’s breach of their obligations under the Subcontracts, CHUBB has suffered contractual
and consequential damages in the form of payments made to Hunt Building for damages to the
Project and to settle the Forest City lawsuit, and all other consequential and foreseeable damages
arising from the breach, The amount of damages incurred by CHUBB is not less than

54,000,000.00, the exact amount to be proven at trial.

COUNT TW
BREACH OF CONTRACT

32. CHUBB incorporates by reference as if fully set forth herein its allegations
contained in paragraphs 1-31 of this Complaint.

33.  Ark-la-Tex and Modu-Tech entered into Subcontracts with Hunt Yates to perform
certain construction work on the Project. (See Exhibits A and B).

34. Hunt Yates assigned all of its rights under the Subcontracts with Ark-la-Tex and
Modu-Tech to Hunt Building and authorized its insurer, CHUBB, to pursue any claims Hunt
Yates has against Ark-la-Tex and Modu-Tech.

35. The Subcontracts provide that all disputes relating to the Subcontracts or the
Project shall be commenced in Harrison County, Mississippi. (Ark-la-Tex/ Hunt Yates
Subcontract, Section 15.00, attached hereto as Exhibit A; Heil Building d/b/a Modu-Tech

Subcontract, Section 15:00; attached hereto as Exhibit B).

8

3076207_)
Case: 24C12:18-cv-00097 Document#:1 Filed: 09/14/2018 Page 8 of 11
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 1024/448—Pegestte fede @ ates

36. Ark-la-Tex and Modu-Tech breached the subcontracts by failing to properly
perform the work on the Project, as described herein, and by failing to indemnify Hunt Yates as
required by the Subcontracts.

37. As a direct and proximate cause of Ark-la-Tex and Modu-Tech’s breach of their
obligations under the Subcontracts, CHUBB has suffered contractual and consequential damages
in the form of payments made to Hunt Building for damages to the Project and to settle the
Forest City lawsuit, and all other consequential and foreseeable damages arising from the breach.
The amount of damages incurred by CHUBB is not less than $4,000,000.00, the exact amount to
be proven at trial.

COUNT THREE
COMMON LAW IND ITY

38, | CHUBB incorporates by reference as if fully set forth herein its allegations
contained in paragraphs 1-37 of this Complaint.

39. CHUBB is entitled to equitable indemnity as to the nights of Hunt Building based
on its payment of certain sums of money to Hunt Building as a result of the settlement of the
Forest City lawsuit and to protect CHUBB’s interests.

40. Hunt Building was caused to settle the Forest City lawsuit due, in part to the
alleged faulty and defective construction performed by Ark-la-Tex, Modu-Tech and Jane Does A
through Z on the Project, as described herein.

4], Ark-la-Tex, Modu-Tech and Jane Does A through Z are required by equity and
good conscience to indemnify Hunt Building and CHUBB, as Hunt Building's subrogee, for the
amounts paid by CHUBB to Hunt Building to settle the Forest City lawsuit because the actions

and inactions of Ark-la-Tex and Modu-Tech in constructing the Project in a defective manner,

3076207_1
Case: 24C12:18-cv-00097 Document#:1 Filed: 09/14/2018 Page 9 of 11
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 102.448 —Ra6-eadned@ifeniele alesse

42. As a direct and proximate cause of Ark-la-Tex’s, Modu-Tech’s, and Janc Docs A
through Z's breach of their obligations under the Subcontracts, CHUBB has suffered
compensatory, contractual and consequential damages in the form of payments made to Hunt
Building for damages to the Project and to settle the Forest City lawsuit, and all other
consequential and foreseeable damages arising from the breach. The amount of damages
incurred by CHUBB is not less than $4,000,000,00, the exact amount to be proven at trial.

WHEREFORE, PREMISES CONSIDERED, CHUBB demands that this Court enter
judgment against the Defendants for actual compensatory, consequential and/or contractual
damages in an amount not less than $4,000,000.00, the exact amount to be proven at trial,
prejudgment interest, post-judgment interest, costs and attomey's fees incurred as a result of the
Defendants’ wrongful acts set forth herein and for any additional relief which the Court deems
just and proper.

Dated this the 5th day of September, 2018.

PLAINTIFF DEMANDS A TRIAL STRUCK BY JURY.

Respectfully Submitted;

aoe
Patrick Patronas (MS. Bar Na. 4043)

Attomey for Plaintiff, CHUBB

    
  

 

OF COUNSEL:

LLOYD, GRAY, WHITEHEAD & MONROE, P.C.
880 Montclair Road, Suite 100

Birmingham, Alabama 35213

Telephone: (205) 967-8822

Email: ppatronas@]gwmlaw,com

10

3076207 _ |
Case: 24C12:18-cv-00097 Document#:1 Filed: 09/14/2018 Page 10 of 11
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 0/24/12 etehlelelasielelealalaat

SERVE THE DEFENDANTS VIA CERTIFIED MAIL:

Ark-la-Tex Companies, Inc.

c/o Gary Teston, Registered Agent
6504 Highway 98, Suite B
Hattiesburg, Mississippi 39402

Heil Builders, Inc, d/b/a Modu-Tech
c/o J. Scott Stevens

2617 Chestnut Woods Court
Reisterstown, Maryland 21136

1]

Case: 24C12:18-cv-00097 Document #1 Filed: 09/14/2018 Page 11.of 14
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18" Page 14 of 107

EXHIBIT A

Ark-La-Tex/Hunt Yates Subcontract

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 1 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 15 of 107

 

HUNT YATES LLC

ORIGINAL

170 Minden Road, Biloxi, Mississippi 39530 * PO Box $189, Biloxt, Mississipp] 39534 © 228 374 1865

THIS 1 ASREEMENT. MADE THIS day of July 2007, by and Te aces cles business a5 a
lngorparatin with principal office al ie GlnlH\4 Covinaloa ails 10433 horeinallar called tho "SUBCONTRACTOR'),
and HUN Vaves Lit LLo. (hareinshercoiea (CONTRACTOR'). WITNESSETH:

Thal ihe BUBCONTRACTOR and the CONTRACTOR, In consideration of tha covenanie and aprasmonts herein
contained, mutually agren as follows:

LL PRQUECT, LOCATION AND OWNER

The SUBCONTRACTOR agrees to fumish all labor, matonal and equipment and perform all work described In Seclion 2 hereof for
ihe constuction of 1,028 Units of Family Housing located al Keaslor Air Force Basa, Biloxi, Mississ|ppl for the Deparimant of the
Alt Forco in secordance with the lerma of (his Subcontract, and in occordanco wilh the tarms of the contract batwaon
CONTRACTOR and the Owner ("General Contract’),

2. WORK TO BE DONE

THE FOLLOWING IS INTENDED AS AN ELABORATION, NOT 4 LIMITATION, OF THE SCOPE OF WORK TO BE
INCLUDED AS PART OF THIS SUBCONTRACT.

This Subcontractor shail furnish all labor, supervision, toolz, equipment, Insurance, meterlalé, and applicable laxes
for g complele mechanical job, al all four sites, al Keeelar A.F.8.

A COMPLETE VAG MECHANICAL JOB
s Attachment A - WORK TO BE DONE - coniinued on Pago 17
3. GONTRACT SUM

IN CONSIDERATION WHEREOF, Ihe OWNER/CONTRACTOR agrees to pay this SUBCONTRACTOR for the full and folthiy!
porformance of his work the sum of NINE MILLION TWO HUNDRED TWENTY THOUSAND FOUR HUNDRED SEVENTY EIGHT
DOLLARS AND ZERO CENTS (59,220,478.00), including all axes, In currant funds, at tha CONTRACTOR'S office at Koasler Alr
Force Base, Misgissippl, subjoc! lo addillons and daduclions for changes as may be agreed upon In willing and subject to the

other Lorms of this agraement.
Tho following have ogreod fe tho tenn of this Subcontract and havo signod this Subconuaci os olficers of thelr aspeciive
orgonizallons, having been duly aulhorixed (o do so.

SUBCONTRACTOR: GONTRACTOR:

 

by:
Tio: \f ? Titla: Aron Doose, Proioct Manngor

Federal t(D, of SEN - (G0 i Coniract No:

Missiselpp! License Number Sei

———-__. — Ail

 

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 2 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filedt+0}2446-Paget 2 _—_—_—_"—

 

ARTICLE |: GENERAL OBLIGATIONS

1.0 The Subcontractor shal be bound to the Contractor by ail torms ond conditions of Ihis Subcontract and, oxcapl.as olhondso
provided herein, by all terms and conditions of Ihe Primo Conirac| between the Owner and Contractor, which is incorporated by
tolerance Into thi¢ Subcontract and Is sn Integral part of this Subcontract, The Prime Contract Includes, but 1s nol limited to, (nd
Agraoment botween the Coniracior ond the Owner; oll peneral, supplementary, spocial condilions; all drawings, specificallons,
Golalis, and slendards; all addenda, modifications, nnd revisions lo any of the foregoing; and all olhar documents or raquromants
Incorporatod into of refarencad by the Jorogoing. The Subcontractor shall assuma loward {he Contractor all (ho obligations and
rosponsibimlos which tho Contractor, by tha Primo Contraci, assumes toward the Owner. Jn Iho event of on ambigully,
Inconsistency, of confi! in payment or olher provisions betwaen or among the Prime Contract, this Subcontract, any bond, and/or
olher agreement or instrument, this Subcontract shall govern. Inno event sha¥ the Subcontractor be eniitiod lo greoter dghts,
higher entitlements, or more relief against ha Contractor han the Contractor actually oblaing from the Ownar on Subconiaciors
behalf wilh raspoci lo lhe Subcontract work,

1.1 The Subcontractor shall parform Its work In siricl accordance with this Subcontract and with (ha Prime Contract, mete
partoining lo tho Subcontractor’s work that Is mentioned in the spocificotions bul nol shown In the drewings, or shown in the
drawings bul nol mentionod In the speclications, shell be of like offect as if shown or mentioned In both, All work of the
Subcontractor shall be subject {o the approval of the Contractor, Archiloct, Owner, and any aulhorties having jurisdiction over tho
Subcontract work. Tho Subcontractors work includes all work specifically set forth In this Subcontract and covored by parts of tha
Prima Coniracl applicable thereto, end XK furthar Includes everything reasonably necessary or customary forthe propor execution,
functioning, connection, and completion of all work rafarrad to by this Subcontract, All provisions of \his Subcontract and of all
Incorporaisd, referenced, and eltached documents, including bul nol limited (o tha Prime Contract, shal bo construed logalhar and
harmonized (o the extani repsonobie ond consistant with the intent of thls Subcontract for proper complolion and tunciloning of the
eniire acope of work belng subcontractod. If thora ts any confllel, ambigulty, or Inconsistancy within or botwaen any such
documonts or 8 differance in Intorprotation, tha mailer sholl ba referred to the spproprlyla design profagsional whose decision the
Subconiracior shall Imploment al no addillonal casi. If he dasign professional doos not rendar a decision ina tlmoly manner, the
Subcontractor shall perform as direciad by the Contractor ai no eddillonsl cost,

1.2 Subcontractor chal promptly propore and submit (o Convector such drowings, delaiis, product dala, samples, and olher
submittals a6 may be required by the Primo Convert or the Contractor, By submitting euch drawings. dolnils, produc! dala,
samples, ond olhor submiltals, Subcontractor represents thal ll has delermined and vonfied materials, field maasuremants and
field construction criteria relalod Ihansto, or will do so, and has chacked and coordinpled (he Information contained within such
submiltals with the requirements of he Subcontract. The Subcontractor shall call pacific sllantion In writing lo tho Contractor to
any and oll proposed deviations from the Prime Contract at ihe lime of delivary of such drawings, dolails, product daly, samples,
and olher submittals, and no devipllon shall bo permiltad unloss spocilically raquesiad in wriling by Subcontractor end expressly
Bpproved in wriling by an Authorized Reprosonialiva of Iho Contractor, Contracior shall hova no duty (o discover ony mistake,
artor, of dovisilon In any such drawings, dolals, product dats, samples, and olher submittals from tho Prime Contract
roquirements, end Contracior ¢ of Archiloct's o {herao! shall nol roflove Subcontractor (rom raspansibility or tlablity for aay
mistakes, atror, of doviatlon, or of Subcontractors obligaiion lo perform Ks work In sidel accordance with (he Prime Contraci,

1.4 Tha Subcontracior represents ond worranis thol Ii ts fully qualified and experionced In ovary respucl lo perform Ihe work
and thal Mis properly licensed, equipped, orgonized and fnancad lo perlorm such work, The Subcontractor further coriifios thal ll
has cavofully examined the Subconiredt and Is fully familiar with all of the tarms and conditions thereo! and has fully acquainied
lsat with job silo conditions thal may affect the cost or timollness of the Subcontractor's performance, thal It hos mado ell
Investigations essential loa full understanding of tha diltficulliea which may ba ancountared in performing the work and Ihat lt i not
talying on any opinions or representations of Contractor, and, os botwaen the pariles herelo, Subcontractor will gasume full and
complete rosponsibility for all condilions rolaling to Ihe work, tho sila and lis surroundings, and all risks in connection theramih,

1.4 Tho Subcontractor ie regponsibio for the proper location and layout of fig work (including tho responsibly for tho accuracy
and expanse of anginoering services roletod thorelo), and the Subcontractor shall varily all previous and sumounding work and
Ccondillons to onsure hal all work fite joguihor and functions proparty, Bafors boginning any of the work, Ihe Subcontractor
shal detect and rapart in writing any condilon of problam caused by others could aflact Subcontractors work! olhanvise,
Subconitoctoy shall accopt full roeponsibilily and cos! lor correcting or overcaming such condillons or problems.

1.8 The Subcontractor eprocs and ocknowedgoa (hel meelings will be hold ol Ihe jobsite a9 called for by the Coniracior oras
olhenze requied herein. Allendancea by the Subcontracior ia required at lho meoling hald immodiatoly prior lo the
commancament of lis work and each meoling \hereafler unill this Subcontract work Is complote and accoplad by the Ownor, ond al
Olhor limos when doomed necassory by tho Contractor. The Subcontractor shall have a repregantalive presoni who shall have ihe
authorly lo act and moke binding decisions for tho Subcontracior,

1.8 No lemporary office building, sloroge Iraller, sign, or olher aluciure shall be placed on the Jobsite by the Subcontractor
unlass opproval in writing of the locsilon, design and painting thoreo! has firsi boan rocelvad from the Gontracior.

1,7 The Suboonvacior shall clean up ang rornove from (he alle and dispose of trash and debris on a dally basis or we offon
a4 direclad by the Contractor, The Subcontractor shall also do Hs pari In Keaping Ihe Project In a claan and neal condillon and
shall clean up any adjocent work sollod by his workmen and loave Noors “broom claan", o8 directed by Ihe Contractor. If

2

Case: 24C]2:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 3 of 25
~N
hn

Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page+t

 

ARTICLE |: GENERAL OBLIGATIONS (oontinuad)

Subsontractor falls (o comply with Ihis paragraph within twenly-four (24) hours aftor macelpl of notice by Contractor. han
Contractor may perform such nocossary cloon-up and deduct Ihe cogla from any amount(s) due the Subcontractor.

1.8 The Subcontracior shall pravide sufficient, safe and proper facililles, equipment, and working condilions, which shall a
Ol (imes be subject to inspection by Contractor, Ino Owner, of thelr representatives. The Subcontractor shall immediately
proceed lo lake down and romove [rom the premises of Ihe Project all portions of Ihe work and all maleral, which ihe
Contractor shall deam as unsound or Improper or which felis lo conlorm In any way to the Subcontract raquiremants, The
Subcontractor shall make good all such disapprovad work, equipment, and facilitles and rosiore all othor work damaged or
desitoyed in removing or making good such disepproved jlams, all at Subconiraclor's solo risk and expense. Howopver,
Subcontractor shall nol ramove any other materials [rom the Project site wilhoul the writtan permission of an Authorized
Represoniaiive of Subconiracior, Subcontractor agreas lo abide by Conlracior's decisions as to allolmon} of all slotage and
woos space al the Project silo and 26 (0 all olher matters respecting lhe organization, flaw, coordination, and sequancing of

1.9 I roquesiod by Contractor, lhe Subconvacior shall provide the Coniractor wilh a copy of al material suborders prior \o
commencing Ils work, The Subconiraclor nurs! provide monihly, of mora often If raquired by the Controclor, » complelo list and
dolivery slaius of sl! orders, progresa schedules, and mon-hour complation schedules gallatactory in form and content io the
Contractor, Subcontractor also agrees lo provide such *a¢-buill” drawings, maintanance and operation manuals, elc., as may bo
required In the Subcontacl, The Subcontractor shall also provide the Contractor dally mports Indicaling work pariormed and
manpowor forthe previous doy, These dally reports will be dollyered (o (he jobsite office no laler than 10:00 AM the following day
afar ihe work 1s parformad.,

1,10 The Subconvactar shall nol sla any pari of ils respective work unUl Ihe Subcontractor has delivered lo Ihe Contractor al
leasl two executed orginals of this Subcontract, together with all othor required documentallon (specifically Including, bul nol
limited to, Ingurance certificates and, if aquired, performance ond payment bonds), An oxeculed Subcontract and acceplable
insurance cortificalos in tha Conlractor's possesnion are condilions precadent lo baling pald any pari or oll of the Subcontract
amount, Subcontractor shall perform no porilon of ihe subgontrac! work requiring submittal and review of shop drawings, produc!
dala, samples or similar submittals unill the respective submits! has been approved, Any work perormod In violaiion of this
section shell bo al the Subconiracior’s sola sek.

1.41 The Subconiracior’s commencemont of ony pari of lis work or responslbiies, whothor al the Projoci alle or olsowhera,
shall consillule the Subcontractors agreement lo all lerms and condilions of thls Subcontract, vilhout limitations or modification,
and shall further congulule the Subconvacior's acceptance of all condijions al the Project alle, The Contactor snd Subcontractor
egrée thal the terms and conditions of (his Subconiract, establish a course of dealing beiween them and shall apply to this. and all
olhor projects, unless balore commencement of the Subcontractors work on such project, aithar the Contractor or the
Subcontractor gives writtan notice of objection fo (he farma and condiitong of his Subcontract or (he parties entar Into a different
wrillan agroemont with raspacl to such project. Olhonwiee, the Subcontractors commancoment of any parformanco of work on
any project, Including but not fimited (o the preparalion of shop drawings and olher submilialg, shall conaulute the sgreement of
both the Con(ractor and (he Subcontractor thal lhe terme and candilions of this Subcontract apply fo such project and consiliuta a
walver by both parties of all objections lo any of tha termes and condiions of this Subcantrac! even If a Subcontract hos nol been
fully execuled af Ihe time such work commonces. Elthar ho Contractor or Subcontractor will be eniitiad to spacific parformance of
thié provision wilh respect lo fulure projeci«,

ARTICLE fl: BONDING OF SUBCONTRACTOR

2.0 Wtequired by the Contractor prior to of during porformance ol this Subcontract, the Subcontractor shall {umish performance
and paymonl bonds wilh 8 rospansiblo surely accoplabla lo tha Contractor, in a form and wilh lars acceplablo to tho Contractor.
‘The Subcontractors failure to Goliver sallalectory bonds to tlhe Contractor wilhin ten (10) days afler domand shall bo a melavion!
broach of thle Subcontract. Iho Contractor requiras 0 bond afior tho parlios have agreed {0 6 Subcontract price. the Subcontract
price shall be equilably adjusted to Include Ihe reasonabia cos) of the bond, provided thal the Subcon|racior hes proviously notlned
the Contractor thal the cost of he band was not Includod In the Subcontract price.

2.1 tn addilion fp tha language of any bond, tha Subcontractor and the Subcontractors uratias agrae thal the proteciion and
coverage of he Subcontractors bonds shall extand al lovat to the entitios protected and a ties o! claims covered by the
Coniraclor's bonds wilh respect to the Subcontracl work 60 thal any claim thal can be modo agains! lho Contraclor's bond shall be
also valid and recoverable agoinsl Ihe Subcontrecior’s bond, Any increases in (ho Subconinc| amount shall nulomatcally
increase tho respective ponal sume of the parformonco bond and of the payment band fumiahad by (ho Subcontractor.

2.2. Any obligallon of ihe Subcontractor under this Subcontracl, Inchiding bul not limited to want or olher performance
obligations extending beyond substantlal complation, shall ba aquolly lhe onmeen of tho surety for the Subcontnaclors

porfomnance bond as 4 all larms and condilions of this Subcontrac! wore sel forth vorbutim in the performance bond, The
Subconiractor's avroty’s obligations shall nol (enpinate Upon substanttal or Enal complolion of either Ihe Subconlactor work or of

3

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 4of25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 18 of 107

 

ARTICLE I: BONDING OF SUBCONTRAGTOR (continued)

the Project os 6 whole but ehall continue theroalter for so long as tha Subconiracior has any obligations of whalever nature under
thia Subcontract. Tho Subconiracior’s auroly shall be bound by any Judgment, arbilrafion award, saltiement agreamoni, or other
decision rendered egeine! the Subcontractor with respect fo tha Subcontractors obligations under this Subcontract.

ARTICLE Ili: RELATIONSHIP WITH CONTRACTOR

3,0 Tho Subcontractoy shall have e competent and axparienced suparinionden| at {he Project af all limes white the
Subcontractor’ work Is or should be In progress and as olhenviso nocessary fo ensure {ull porlonnance of all obligallons undor
this Subcontract, Tha Subcontractors superintendent! shall have tho aulhority to acl for and on bahall of the Subcontractor in all
Matters retaling to (ho Subcontraclor's work. Tho Subcontractor shail do, wilhoul addilional charge, whalevar is nocesnary In (he
porformance of this Subcontract or whatever the Coniractor directs to engure harmonious labor rdlations al the Projec| and to
preven strikes, disputes, and violation of labor agreaments, labor lows, and labor rogulalions.

3.1 The Gubconiractor shall designate a quality control ropraseniative who shail have aulhorily lo act for and on bohall of the
Subcontractor In all matiors ralaied to the quality of Ihe Subcontractors work. The Subcontractor shall (ully comply with the
Contraclors quakily assurence plan,

3.2. Subconvacior shall enforce stricl discipline and good ordar among ils o e058, Tho Subcontracior shall repod in willing
(o tho Contractor within twenty-four (24) hours on injury {o an omployea or agent of he Subcontractor or any olher liability claim
whalsaover [hal occurred al \he sile or connected with the Subcontractors work.

3.3 The Subconiractor Js in all respects an Independant coniractor and Is no\ an agent of ine Contracior. No personnel
employed by Subcontractor shail be deemed undor any circumstances lo ba agania, represantallves or omploytes of Conlracior,
The Subcontracior shall have no authority to bind ihe Contractor by any mpresentation, promise, or stalement of any Kind without
first obtaining ihe Contractor's speclic written consent and aulhorizalion. The Subcontractor agrees not to anor Into any olhar
contrac! relating to the Project withoul ihe Contractor's prior willlon consent.

4.4 ‘The Subcontractor shell nol interfare with the Contractor's relationship with the Ownar, and the Subcontractor shot! nol deat
directly wilh githar the Owner or the Architect without prior wrillen authorization in each Instenco from an Authorized
Roprocontotive of tho Contractor. Spocificalty, withoul imiling tho generaiily of lho foregoing, Iho Subcontractor hall nol nogollaia
directly with the Owner for any addilon(s), daletion{s), or ellerallon(s) on the Project cavared hereunder,

ARTICLE IV: TIME

4.0 Time is of Iho essence, and unloss horoin olhonvise spoclically provided, Subcontractor shall commence work when
dirocled by ihe Coniraclor, The Subcontracior recognizes thal lt may be working concurrently with the Contractor, Owner's
forces, or other coniractors or subcontraclors. Subconiracior shall cooperate wih the Contractor and prageculo the work
diligently and so os lo avold dolaying, conflicting, or intorfaring wilh the progross of Contractor, Owner's forces, of olhor
contractors of subcontracioré on other portions of the Projaci work. Tha Contractor haa the right to raquire the Subconiracior,
without cos! or liability lo tho Contractor, \o schadule work horeunder In auch 6 manner as will minimize Interiorence, dolay
and oxpanse of work of othors or for the bast Interesis of Iho Project os ho Contractor may dalamins. If so ordered by the
Contractor, tho Subcontractor shall prosecute certaln portions of the Subcontract work in praferance to olher portions, at no
increase In Subcontract price. Subsontrocior shall keop and malniain on the Projoci a sufficiant numbar of qualifiad
workmen and 8 sulficieni quantity of molorols, aquipmont and supplies to perform Iho work ag required withoul delay. Shauld
Subcontractor cause delay In the progress or compilation of the Project, (ho dam toauiling Iherofram, Including, but nat
limited Lo, malate and/or aclual damages e436880d by Cremer ond aliribuleble therelo, shall be tho obligallon o
Subconiraclor.

4.1 Subconwactor shell naimburte the Contractor for any damages assessed by the Owner of oltier subcontractors, whether
liquidated or olhorwise, ogalnst the Contractor and for any damagos ofhenvise Incurred by or agseried against the Conirecioras a
fasull of doleys or diffcunios covsed by or atiribulabla fo tha Subcontractor, Furthanmore, tha Subcontractor shall pay the
Contractor's accolernilon costs, axtondod job sie overhead, unabsorbad home office overhead, and all olher diract and Indirec|
éaponsos of whalever nalure, including allornay's fons, caused In whole or In part by delaya, disruptions, or other reasons
alirtiulable to the Subcontractor,

4.2 Ifthe Subconiractor falls bohind iho Contractor's schodulo for lho Subcontractor work or If, in the opinion ofthe Contractor,
the Subcontractor Is olherwiee nol malniaining o ¢allaloclory mate of progross os dolemnined by the Contractor, lho Contractor may
direct Ihe Subcontractor to jake such action ag the Contractor dooms necessery of appropriate lo Improve Ihe Subconiraciov’s ralo
of progress Including, bul nol limited to, increasing the number af superiniondents, foramen, skilled labor, and unskilled aber,
Incraesing the number of crawa, Incroosing the number of shifle, employing more or betier equipment, warking ovariime,
oxpadiling delivory of molertals, substituling materiale, changing gaquence ol performance, prasécullng parts of tho Subcontract
work In preference lo other parts, and any other increase or accelaralton of effort, all of which shall be parformed by the
Subcontractor al no cos! to tho Contractor, In addition to Iho foregoing, the Contractor shall havo the right, bul nol the obligation
Bnd withoul prejudice to any othar right or romedy, to provido, oilher with Contractor's own forces or wilh olhors, any addillonal

4

Case: 24C12:18-cv-00097 Document#: 1-1 Filed: 09/14/2018 Page 5 of 25
 

Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page tsorTor

 

ARTICLE (Vi: TIME (continuad)

jabor, malerials, equipmoni, supervision, or olter lem and lo lake such further actions os (he Conlraclor deems necossary ar
appropriate, wich shall be ol Ihe Subcontractor’s coat and which the Contracior shall ba aniilled to deduct [rom any paymont,
whelher then due of lhereatier to become dua (0 the Subcentraclor. The Contractor's administrative and ovoshesd expanses will
be included in {his cost. The Contractor's decisions ond dinoclivas undor this paragraph shot be fina) and binding.

4.3 The Subcontract amounl provided herein constilules full nnd payment to the Subconiractor for all Subcontract
wark fo be parformed, for gil lose of damage arising oul of tho nalure of Ihe work, for any unforeseen difficulties or obstructions
which may arias or ba ancounterad during prosacullon of the work, for all risks of overy destripiion connected with tha work, for all
expensas Incurred by or In consoquence of suspension, Inloreranca, disruplion, hindrance, or discontinualion of Ihe work, ihe
Subcontrector's work Is dalayad, hindered, suspended, disrupted, Interfured wilh, renderad less officlont of more costly, oF
sdvoréoly affeciod In ony way by any cause whalsoaver whether such delays or hindrances oro avoldable or unavoidabla,
aniiclpaled or unanticlpalad, reasonable or unreasonable (including, bul nol limiled to, acts or omlssions of tho Contractor or the
Owner, the Architect or othar subcontrectors, by unumvalty sovere woalher, by ocie of God, by unavoldablo casualtioa, wor, euikas,
pickoling, boycoll, lockouts, or by any olher reason bayond the Sudcontractor's control and wilhoul faull or contribution by the
Subcontractor), the sole and exclusive comedy of the Subcontractor shall ba to roce!ve from tye Contractor an exionaion of imo for
each day of proven actual, axcussbio, and non-concuman| daisy to tho Subcontocior’s work which, #t lho lime of such do/ny, was
on the Project's critical path, Nolwilhslanding enylhing to the contrary Indicaled In this Subcontract or in tho Primo Contract, tho
Subcontractor shall have no claim for damages and shall have no right of additional compensallon from (he Contractor by ronson
of any dalay, hindrance, disruption, suspension, Inlarferance, obstruciion, Inofficloncy or any olhal adverse Impact or Incrassad
expanse to Ihe Subcontractor's work, excep! for an axiansion of lime a¢ provided In Ihis provision. Notwilhstonding any other
provision of notice ifamani hareln, an extension of time for delays under this saction amy bo grantod onty upon written
5 Won(s) by the Subcontractor mada within forty-eight (48) hours from the beginning of the claimed dolay. Undor no

elances shall the time of completion ba extended lo a dale which will pravanl Contractor from compleling (he ontire Project
within the lime allowed Contractor by Owner for such complalion,

44 Contractor may, with or withoul cause, order Subcontractor to stop or suspand oll of any part of tho wark undar this
Subcontrac| for such jimea ag may be dolarmined jo bo approprinta for tha conveniance of Contractor. Phased work or
inlerruplion of Ihe Subconiract work for short pedods of (imo shall nol bo conaldored a susponsion. Tha preceding secilon
shell apply In the evant of suspension ordored by (he Convactor ond the Subcontractor sholl be eniiiled lo, as lis sole and
exclusiva ramady, an exiencion of lime as sal forin above, bul nol an adjuslmont of Subcontract prica. The Subcontracl time
shall nol be edjusted for any suspension, to the exteni (hal perfomance would have boan suspéndad, due in whole or in part,
to (he fail or negigence of the Subcontractor or by 8 couse for which Subcontactor would have bean responsibio,

ARTICLE V; TERMINATION

5.0 The Subcontractor shall be deemed In default, fal any me, Ihe Subcontractor sholl, In Ine opinion of Contraclor: (a) refuse
or for any ragson fell al any time to prosecute the Subcontract work in o diligen|, Ilmaly, workmankico, skilful, cooperalive, safe,
and careful mannar, (b) fail to supply sufficion|, adequate or competent supervision, (c) fall to fumigh @ sufficient number of
properly shied workmen, (d) fall to have atthe Project sufficient melorals and aquipment of the propor quality and quantity, a foi
to promplly correct defective work, (f) fall io promplly pay lis bis and discharge lis obgalions on this Project or atherwise, (9) fell
lo perform eny term of condition of any pari of Ihe Subcontract, all of which ere maloral, or (h) olhenwine dolay tha work of the
Contractor or other subconirectors. The parties acknowledge (hal each of the forpalng fs o material breach of the Subcorine.
Afor nollea to tha Subcontractor lo romedy such breach or branches, Subcontractor shall immaediataly, and in no avent longer than
three (3) days, remedy such breach of braaches In such manner and with such diligance and prompiness a8 may be raquitod by
the Contactor, Upon Subconiractor’e failure to do so, the Contractor may lorminale this Subcontract in wholo or in port ond may
loko possession of all drawings, matorials, aquipmeni, tools, and sppliances belonging to the Subconirecior as may ba deemed
necessary or desirable to complelo lhe Subcontract work,

6.1 ifthe Subcontractor inslilutes or has ingtivied againgl ll 8 cose undor the Uniied Stolos Bankruptcy Code, such avenlis
presumed to impale or frusirote the Subconttacior’s ability lo parlorm Ils obligations under the Subcontract. Wilhin ton (10) days
after Contractor's raques!, the Subcontractor (or Ils Wusiea, successor, of olhor pay B¢ling for the Subcontractor) shall deliver lo
Contractor adaquale sesurance of Subconiracior’s ablily to perform all material obligalions undar ihe Subcontract, Addiiionally,
(he Subcontractor ghall file, of the earies| (ime permillad by law, an appropriate aciion for assumption or cejaction of the
Subcontract and the Subcontractor shall difiganily pursue such section. if the Subcontractor (ols (0 comply sirclly wilh the
foregoing obligations, tho Contractor shall bo eniiiled and is hareby oulhorizad {o roquas! the Bankrupley Court to raject the
Subcontract, jo declare lhe Subcontract terminalod, end to parmil the Conwactor to pursuo any olher recourse or remedios
avolloble, The rights and remedias under this seclion ore nol injonded and sholl nol be construed to limi any olhar rights ond
romodian of the Contractor undar this Subcontract or ay otherwise afforded by low, Including Ihe Contractor's onliliamont lo sank
rélle! {rom ony automalic atays under Ihe Bankrupicy Code and from any order of o coun of competent jurisdiclion. In particular,
(ho Contracior shall be eniliied to saaori all rights and remedies agoinsl any bond of policy of Insurance furnished by the
Subconiracior, natwithstanding any case Inaltutad by or egsinal Ihe Subcontroclar undar the Banluupicy Code.

6,2 Upon tamination of this Subcanirag in whole or part by the Contractor, iha Subcontractor shall nol be enillled {o receive
any fwihar payments on this Projact or any other project until tha Subcontracl work has bean completed and acceplad by he

5

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 6 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 20 of 107

ABTICLE V; TERMINATION (continuad)

Coniractor, ArchKecl and Ownor and nol until final psymon| for samo has been racolved by tho Contractor, Tho Subcontractor
Shall be Fable for all expanse of completing the Subcontrac| work, Including oll performance costs of whatever nalure plus
roasonabla allowances for ovorhasd and profil and inctuding all other damages, losses, expanse, and costs, including allomeya
foas, incurred by the Contractor as 8 rosull of any (erminalion of this Subconiract ond performance of Subcontract work and
discharge of Subcontract obligations by any entily ofher than tha Subcontractor. The Contractor's records wil be the sole basis for
computing the cosi of this work, and Iho Contrsctors administrative and overhead expanses (including Hams such as social
security payments, unemployment (exes, insurance coverage, any allomay’s foes associated with (ha defauil, atc.) will be incfudod
In this cost. If, upen final payment by Owner lo Coniracior, Iho unpald Subconlract balance excaeds tha damagas, costs, and
liability, Including attorney's fees, Incurred by Contractor In completing the Subcantrac! work and sustained by Contractor by
Faaa00 of terminalion of (he Subcontract, such excess shall be pald by Contractor (o Subcontractor, I! lhe Contractor's damages,
costs, and liabiilly, including attomeys' fees, axcoed Ihe unpaid Subcontract balance, Subcontractor shall pay (he dilfarence to the
Contractor, In no evant shall tha Subcontractor bo eniilled 1o be paid or (o recover [rom tha Contractor mora (han (he amount due
uador this Subcontract for tho work complated al the date of termination of ho Subcontract,

5.3 Inasmuch 6 Ihe Injury or damage to Ihe Conlractot by reason ol any defauil haraunder by the Subcontractor is difficull to
delermine with any degree of cartalnty, ills oe thal }n computing the expense of finishing tha work og above provided, thare
shall bo added to such oxponse a sum equal lo ten (10%) parcent of Ihe costs Incurred for such finishing, and spd amount Is
horeby agreed upon, fixed, and determined by tho parties hereto nol as a penaly bul as the fiquidaied damages thal tha
Subcontractor will suffer by defauil, Those liquidated damagos 610 in sddliion to any actual or liquidated damages thal may be
\mposed by tho Ownar as @ rasull of time delays Subcontreclor has caused, The Contractor shall nat be Hable or eccountoble lo
Subcontractor In any way for the mannor In which il moy complele tho work, nor shall (he ramediag and righis givan sbova be
construed as 4 subslliule for or a walver of any of jhe lagal dghts of Ihe Contractor agoingd tho Subcaniractor,

5.4 — The Cantractor shall hove tho right to terminate ihis Subcontract withoul faull of the Subcontractor, Upon cecelp! of nolice
from the Contractor of Ihe termination, the Subcontractor shall do only thal work sel forth in the Contractor's nolke and shall
presarve and protect tho materials and equipment pargining lo the Subcontractor’s work, In the avant of such no [aul tarminglion,
and subject fo Ihe condillong pracedant (0 er ceren {o tho Subcontractor sal forth in this Subcontract, the Subcontractor shall
be aniliied to payment, a8 iis sole and exclusive romody, for the lossor ol ollhor (1) the Subcontract value of all work satisiactorily
porlormed and for all materials and equipmoni solislactorily slorad on site or In Iraneli, which ore nol suleoble in Ihe
Subcontractors ordinary course of businges and which the Subcontractor can (ronstor (o the Contractor free af any ilens or
oncumbrances of (2) ho reasonable, octual direct costs for such work plug 9 single allowance, not lo axcead lon porcent (10%),
for both overhead (including job silo and home office) and profk on such costs.

$.5 Ifthe Contractor terminates lhe Subcontecior for dolayll, and iL is delorminad lor any rogson thal the Subcontractor was nol
actually In defaul under this Subcontract al the timo of termination, the Subcontractor shall be anililed lo recavar from tha
Contractor, ps Its nole and exctusiva remedy, he ssme amounl as tha Subcontractor would be aniiiied (6 racelve under 3 no [pull
terminalion,

5.6 —Notwilhslanding anything lo the contrary herein and regardioss of whelhor (he termination is complete or partial, whothor
(ha lormination Is for dofaull or for no (aul, and whathar the lerninalion convertad from dofauit to no feull, the Subcontractor’s solo
ond exclusiva romedies for termination of this Subcontract shall bo (hose exprossly provided and unde; no clrcumsiances, shail
the Subconiractor be entilied to epocisi, consequontal, or puntiive damages, anllcipated or los! profil, of olher recovary of any
nalure except for payment for Subcontract work proparty parformad and sciually completad by tha Subcontractor. Inno event shall
tha Subconiractor be eniitled lo any compensation for Subconiract work nol parlormod by tho Subcontractor of for payment in
@xcess of the Subcontract amount as may Le adjusted by property authorized wrillan Change Ordars,

ARTICLE Vi: COMPLIANCE WITH LAWS

6.0 The Subcontractor shell porfarm tho Subcontract work ine eafe end proper manner and shall comply wilh all lnves,
Ordinonces, buliding codes, salaly roquiramonte, snd rogulallons of whalever nalure thal apply lo (his Subcont/acl, including bul
nol fimiled lo OSHA, The Subconiractor shall give adpquale nollces pertaining lo the work of the Subcontractor (o propar
authorities and secure and pay Tor all necostary ticonsus and pennils to camy on Subcontractors work. The Subcontractor is
rasponsible for all Inspection requiromanis and regulations of all govommantal agenclos and authorues, including OSHA, with
Fespect lo the Subconirsctor’s work ond shall pay any fine() (including (hose which may ba asgexsed agalns! (hea Coniractor)and
olhor expenses (including, but nol limiied to Contractor's allorneys’ fae6) which may be attributable (o Ihe Subcontractor’s fallure

to with any regulation.

6.1 The Subconiractor shall omplay fabor, make purchases end transact ite business wiltoul discrimination as lo raca, color,
gendor, creed, of religion and also withoul discrimination as lo whalher employees of the Contractor, other subcontractors,
material suppliars, of olhor onlilies involved in tho Project ara mambere of ara nol mombers of any Jabor union or olhar labor
orgenizotion, The Subconiractor agreas lo comply wilh all laws, Including bul nol limilad lo, Exoculive Ordar 11246, If applicable. |
Foquired by Contractor or Owner, Subcontracior agroos to meal any minority goots.

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 7 of 25
 

Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 -Page-2toFte7

 

ARTICLE Vi COMPLIANCE WITH LAWS (continued)

62 The Subcontrector hos lull and oxelusive fisblliy for all contribullons, taxes, deposiis, and payments required of employers
by faders), state, of local govemmonis, wilh reepec! 10 wages, Soleries, romunoration, or bonolile paid or owed by the
Subconiracior to any of Subcontracior's employees or olhars who perform work or randor sorvites for Subcontractor In connection
with this Subcontract. The Subcontractor haa exclusiva jimbilily for all income, grogs raccipls, solos, Uae, OF olhor taxas apphicablo
to the Subcontractors work and to any lem fumishod or employed, any expense Incurred, all work performed, and all revenuo
gamed by the Subcontracior pursuant thia Subconvact. In the event (ho Contractor Ip hatd llabla lo pay ony such tax or
contribution on behall of the Subconiracior, the Subcontractor agrees to supply the Contractor with all records nocaséary lo
compute the same and to fully reimburse (he Contracior upon demand for the omount thereo! (including ponailios and Intorest)
pald by the Contractor; the Contractor ehall have the furthor righl lo deduci any amoun| 30 pald, plus allomoye’ loos and o
feasonable overhead exponse from any sums due the Subcontractor by the Coniractor on this of any othor project,

6.3 The Subcontracior beers full and exclusive rasponsibilily and liabity for the proper discovery, identification, reporting,
handling, removal, and disposal, whether on elle or off site, of all malorials ancountored, used, or goneroted In the poriormance of
tho Subcontract work which are defmed or considered as hozardous by fodoral, stalo or local authoritieg having Jursdiclion over
tho Project, and the Subcontractor shall comply with all Jawa, regutalions, standards, and safety reaquiramants with respecl to euch
hezarious materials, I the Subcontractor falls (0 comply wilh Ils rasponsibilitios under this paragraph, the Contractor may perform
such work wilh Contractors forces or through others at (he oxpense of lho Subcontractor.

ARTICLE Vil: PAYMENT

7.0 Subcontractor shall furnish such evidence es the Contractor may requiro a5 proof of payment of all obfigations and claynsin
connection wilh this Subcontract Including, bul nal imltad to, swom siatamants showing all parilas who furnish lobor, malesals, or
services, lo the Subconwactor wilh (hair names, addfasses, and amount dua or (o become due each. Like slalomenis may bo
required of subcontractors, vondors, suppliers, ofc, of Subcontracior. Contractor is nal required to make any paymoni to
Subcontractor unless Subcontractor shall previously hove provided releases oxoculed by all persons wha might have mechanic's
lan, slop notice or labor and melerie! bond rghis againsl the Projact ariaing oul of work porformed Undar the Subcontract, using
Contraciora forms, Convacior reserves (ho right lo make payment by joln chock or by direc! chack fo Subcontractor and
Subcontractor’s suppliers or subcontractors or any parson having o right of acilon against Cantractor, its surety or Owner under
any faw. In the evant that he Contractor wishes to furnish the oquipment, maiedals and suppiiog. of portion ihereo!, necessivy 10
offoci portormance of oll or any porilon of the Projec! desedbed heraln, tho Subcontractor agrees (0 allow lhe Convoclor, a Iho
Contractors option, (o make payment direcily to the manufacturer or vendor for some or af material required by tho Subconiracior
and fo credii the vaiuo of tho materia) so paid agains! the Subconiract sum. As a candillon progodent to final payment lo the
Subcontractor, and In addition jo the olhor condilions precedon| to Nine! payment to the Subcontractor sol forth In this Subconvacl,
{he Subcontractor ghell furnish Convector an affidavi of payment of all bills ond obligations, a release of lions of olhar
encumbrances respecting the Project, and 8 general release of claims, logalher with such other alfdavils and olhar documents as
may be requ¥ed by lhe Contracior.

7.4 Subcontractor warrants thot he hos evificiant funds and credit lo pay eure) all bills incurred In the porfarmance of the
work hareunder withoul the noceaslty of resorling (o eamings for work performed and agrees (hal follure to pay such bills shall be
8 braoch of this Subcontroct for which Contractor may, bul shell nol be roquirad (0, valhhold all sums olhenwiso payable horaunder
for past and fulura camings until Subsoniractor prayenta sellalectory evidence of payment, Incase any such bill or related claim ip
dispuled by Subcontractor, Contractor may, for the purposes of this saclion, consider the enme lo be vofid unill dischorged and
taleased of unli sallalactory security la givan for Contractor's Indamnification, Al Conlractor’s oplon, Contractor may, but shall nol
be roquited lo, pay any such bill of claim and recover the same from Subcontricior ar any Suraty or daducl the same from any
payments otherwise due lo Subcontractor. Any end all paymants mada on good faith Inthe belief thot Contractar Is Hablo, whothar
fable of nol, aholl be conclusive of Contractor's right lo rolmbursamani and 3 swom Wlemized slaloment thervof or tho chacks or
olhor evidence of payment shall be prime facile evidence of the fact and axienl of Subcontractor’s ability. NotvAlhstanding Ihe
foregoing, the Contractor shall nol have a duty to determine of adjust any claims or disputes batwoon those parilos furnishing
labor, malartals, aquipment or othar (things hereunder, or lo withhald any money for thelr protection; nor shal Contractor be lable
for His faluva to do so,

7.2 The Subcontractor agruas thal the Contractor has the right, bul nol the obligation, lo withhold payments otherwise owed lo
Subcontractor on this of any other subcontracts or projects und lo pay any bills or pacl duo obligations of the Subconiracior arising
on this of olhor Fe including backchargos owod (0 Ihe Contractor, if Ihe Contractor Is oxposod lo liability by any acl or
omission of the Subcontractor, the Contractor shall be enillied lo withhold or atfsel agains! any amounts the Contracior owes to
the Subcontractor, wheather on this or other projects, equal [o the full ayient of the Contractor's expogure Lo Hability aliribulable to
the Subconiracior. Without {Limiting ha gonerality of the foragoing, payments otherwise payable hersundor may dw withheld In
whole or in pari by Contractor an accourd of: (1) defective malorials or work nol romediod, missing maloriols not furnished or
cleanup nol partarmed; (2) claims Sled or reasonable evidence Indicating polenUal fing of claims by unpald suppliers of tabor,
matoriats or equipment to Subcontractor, (3) fallure of Subcon\ractor lo make paymants property to lis subcontractors, or for labor,
matonals of equipment, trangportallon or shipping costs, taxes, fae— or othar claims arising ou! of Subcantracior’'s work; (4)
feaeonable doubt that Subcontractor can complete tha ecope al work to be porformad within the (ime required of forthe balance of
the Subcontract price than unpeld; (6) damage to anolher subconwacior, Ownor and/or Contractor; (6) uneallsfactory prosecution
ofthe work by tha Subcontractor: (7) faflure to deliver eny required “as-bulll* drawings, operation or malntantinge manuais, wilten

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 8 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 22 of te6*#—————

 

ARTICLE Vili PAYMENT (continued)

Quaraniaas or warrantias; (8) failura to obtaln the approvals required by any aulhority having jurisdiction over Subcontractors
work; (8) fallura o provide ceriificales or other evidence of insurance or Subcontrscl bonds acceplabie to Contractor: or (10)
faile of Sudcontrecior lo cure eny dofaull or to perform In sccordance with this Subcontract. If the foregoing condilions are
removed lo Contractor's salislaction, the withhold paymanis shall prompily be made. If such condiilons aro nol so removed,
Contractor may lake such steps ag in ils judgmeni may be roquired to rectify the sama and all costs and expenses incurred by
Contractor therefore shall bo pold by Subcontractor or be crediled agains! payments olhenise payable 10 Subcontractor,

7,3 The Subcontractor agrees lo submil to the Contractor applications for payment ina (orm acceptable to the Contractor and In
such reasonable ime at lo enable tho Conlractor to apply for payment 8s provided In the Prime Contract, Subjoc! lo the arms and
conditions of (his Subcontract, Iho Conlractor ag/ees lo send payment less retalnage for Ihe approved Subcontractors application
for payment within five (5) working days aflor the Contractor recelves payment from the Owner for Ihe Contracior's applicallon.
Should the Subconiractor’s portion of tha Conwacior’s applicalion be reduced or denied for any reason, the Coniraclor’s payment
to he Subgontraclor will be reduced of denied accordingly. Notwithstanding anything (o the contrary in this Subcontract, In Ihe
Padme Contract or In any bond of other document, the Owner's approval of the Subcontracl work for which paymontis requested
and the Contracior'’s aciual recelpt of each prograns og boehe final paymant of any other payment from tho Qwner sholl each be
an absolute condition pracedent to i obligation of Coniracior lo mako any progress payment, final paymant or any othor
paymont whatsoever to Subcontractor, including bul nol smiled lo (he obligation (o pay for exire or changod work or any claim for
additional compansallon of damages claimed by reason of acts of omissions of Qwnor, Both nrograss payments and final payment
{o ha Subcontractor shall be made only out of funds sclually racoived by tha Contractor [rom the Owner for progress payments or
for final payment of the Primo Contract and only to Ihe extent ssid progross paymanis of finol payment raflect Subcantract work
which has been solisfacioriy performed by Subconitoctor in sifcl accordance wih this Subcontract and which has been approved
and paid by Owner. Subcontracior horaby expressly warrants ond agrees thal Subcontractor In relying upon the credit, solvency
and financial stability of Iha Owner and not ihe Contractor for psymonts of work porformad under thie Subcontract.

7.4 Tho Contractor, may, al Its option, wilhold up to ton (10%) porcent rolainage for payment atharwisa duo and payable 10 the
Subcontractor until final payment. Final payment and ralosee of ralsinage sholl bo made al (ha complation of the work covered by
thia Subcontract, bul only: (1) upon written acceplance therco! by the Contractor; (2) allor Subcontractor hes provided
documentellon requirad by thls Subconvact of a8 othordso repsonably required by tho Contractor or Owner and (3) 8s. 0
condition precedent, the Owner has mado fine! paymon| and has released rolainago lo Iho Contracior, The Subcaniractors
accoplanco of final paymant consilluies the Subcantracior’s general relegse of the Coniracioy, tha Contractors suroty and the
Ownar [rom all claims and all claims and liabilillos of wnatevor naturo. No payment, including final paymant, shall be consired as
acceptance of dofoctiva or Incomplote work, and the Subcontractor shall romain tasponsibio ond Habla for performance af its work
in siicl compliance with (his Subcontract, In the avent he Contractor's ralainage is reduced, the Cantracior will faduce tho
Subcontractors retainage in Ike perconlage bul only If ho SubconWactor has provided a bond hereunder, salisiaciorily compleled
AL Jansi $0% of [ls soope of work, (yo Sudcontracior's work Is on schedule, and (ho Subcontractor is in compliance with oll arms
and conditions of (he Subconvacl.

ARTICLE Vill: WIENS

6.0 Subcontractor, for Heal, iis subcontractors, ils suppliers, and oll parios acting through or undor i, hereby covanants
and agreégs not to file any Nan or make pny claim agains) ihe Project or the premises related Inerato or any pari thoreol or
against any building or huildings or othor impravemenis eracied or meds to be orectad or mada thosaon, oF filo any Han, moko
ny claim, or lesue any slop payment notice agalngt any monies dua of lo become due lo Contractor, in accordance with any
slatute, slale or federal, for any cause whalsdaver,

6,1 Subcontractor shall promptly pay or discharge in full of provide odequale security for the payment of all claims of any
pergone, firms or corporations burnighing or clalming (9 have furnishod labor, materials, loots, equipment, or incidentals used In,
upon, or for (he work, whalher or nol as to any auch claim o lien of right of anforooment Is established of allomptad to bo
oslablishad upon or agonal the work, (he real property upon which Ihe work |s siiusted, upon any bond furnished by Contractor or
upon any monias payable (o Contractor by Owner.

82 Further, in case suit on any such claims |s braugh!, SubconWacior shall defand sald sul al hls own cost and expense, and
will pay and salisty any such (len or judgment as may be eslablishod by Ihe deciaion of the court In sald aul. Subcontractor agrees
within ton (10) days olterwritien demand, lo cause the offect of any sul, lon of stop nolice to bs removad {ram tho promises, snd
in the vent Subcontractor shall fall to do so, Contractor Is oulhorized io uso Whalevay masne In ils discretion il may deom
appropriale to couse sald sull, slop notice or lon to bo removed or dismissed and tho cost thareof shall be immadialoly due and
payable to Coniracior by Subcontractor, Subcontractor may liligalo any lien or sull above described provided Subconvactor
causes tho offect (hereof to bo removed promplly, in advance, from the premises and shall turiher do such things as may be
necessary (0 cause Owner nol \o wilhhold eny monies due to Contractor from Owner by reason of such Ilons or gulls,

83 Subcontractor agreos end covenants that monios recelved for porformance undar this Agrooman| shail ba uEsd sololy for
(ho banefil of persons and firms supplying labor, matorisis, suppkos, lools, machines, oquipmeni, plant or sarvicos exciusivoly for
this Projact In connocilon with this Subcanlact ond having the fight to sssart lens of olhor Claims againal lhe land, improvemonts
or funds Invalved ln this Pr Oregainal pny bond or olher security posled by Contracior or Owner, and Ihal ony monies paid lo
Subcontracte; pursvunt ip this Subcontrec| shall immediately become end cansillule @ Irval (und for the bonolil of sald persons

Case: 24C1/2:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 9 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 23 of 107

 

ARTICLE Vil LIENS (continued)

ond firms and shall not in any inslence be dectad by Subcontracior to any olher purpose unill all obfigaiions arising heraunda?
have been fully discharged and all clalms arising tharatrom havo boen fully pald.

aa The SUBCONTRACTOR shall fumish tha CONTRACTOR with such parilal releases and waivers of len by
SUBCONTRACTOR, his matarial-man and cradkors as the CONTRACTOR may require (rom ime fo time on labor, material ,
Mississipp! Stato Taxas and/or other claims, and final relezses and walvers of lien al Ihe Ume of fina! paymont on this Subcontract,
The SUBCONTRACTOR agrees to fumish such sworn affidavils as may bo requirod by ha CONTRACTOR atlosting to the
SUBCONTRACTOR'S financial conditlan as rotates lo this Subcontract Indicaling amounts pald and owing for labor, molorials,
Missiselpp! Slate Taxes and other expenses. Such walvers and alfidavils eho bo 9 condilion precedent (o pantal and final
paymanis.

ARTICLE DG INSURANCE

0.0 Subcontraclor shall ablain, balore commoncemant of work, and ehell msinlain unlll final aceaplanca of the Prima Contract
work, full Insufance coverage, Including as a minimum the same types of insurance al tha seme policy limits which are specified by
iho Prime Contract of which tha Contactor requires for Ihls Profeci, whichever are graaler. Tho Subcontracior ls hereby mada
rosponsibie for dalarmining and oblaining the lypas and axten! of such additonal insurance as may bo necessary lo give adequale
and compiele protection to the Subcontraclor, tho Contractoz, and tho Owner ftom claims for property damage and rom claims for
bodily injury, including death, which may arise from or be connected wilh this Subcontract, whelher such claims rolslo lo acis or
omissions of Subcontractor, of any of Ke subcontractors or suppliers, or anyone directly or Indiraclly employed by any of (hom, The
Subcontractor shall namo the Contractor ag a namod padtional Insured (bul nol subject fo pramium terms ar lability) on all
Insurance policies and coverepag, and tho Subcontrocior’s insurance shall be primary aso any olher valid Insurances pvallabie lo
the Contractor and shall contain a sfandard cross-iabillty endorsameni, severeblity of inleres\s clauso, anda walvar of all ighis of
subrogallon by Subcontractor’s Insurar as agains! lhe Contractor, The walyar of subrogation and addifional Insured endorsement
shail aleo appear on the Certificate of |naurence fumished by Ihe Subcontractor (bul [ailute lo appear on lhe Certllicale of
Insurance a5 required shall nol affact Iho obligation heraundey), The insurance protection and coverage provided hargunder by the
Subcontractor for tha Contractor's benofil shall nol bo solely rostriciad lo (ho Subcontractor’s Indomnilty obligations but are
injended tp extend {o all claims, liability, or loss of whatever nature arising from or relating lo the Subcontractor, fo the Subcontract
work, or to this Subcontract, regardiess of \he alleged llabiity er faull of any party Indemnliad under this Subconiracl.

6.1 Ifthe Contractor of the Owner caries butiders’ rsk or other Inewance which may apply to the Subcentrae| work or which
may othorwise inure to Ihe benefit of Ihe Subcontractor, Ihe Subcontractor shall be rosponsible for a)! deductibles and for any
inadequacy or abgance of coverage, and the Subconiracior sholl hava no claim or other racourse agains! (he Contractor or agsins!
the Qwner for any coats of logs attributable to such deducilbles of to coverage iimialians, oxolu: Or unevallabiity,

9.2 Selora beginning any Subconvacl work. the Subconiactar shall deliver (0 (he Contractors three (3) coplos of Coriificaies of
Insurance, certifying the types end tho amounts of covarage, carilfying thal sold Insurance was In force belore Subconiroctor
slaried work, corlitying that sald Insurance eppllas to (ha Subcontrac| work and lo all aclivdios and Mabitity of Iho Subconiracior
pursuan! to this Subcontract, and carlllying thal the Contractor Is a named oddilional Insured on Subcontrocior’s policies of
insurance by endorsomont in a form acceplable lo Contractor. Tho Subcontractor shall, if requested by (ha Contractor, deliver lo
the Contractor ono duplicate orginal of the anilra Insurance pollcy.

9.3 Wo policy of Ingurance may bo canceled, matorislly modified of teduced during the pariod of conglruction, and the
Subcontractor shall obtain an endorsement to lis pollcles providing substantlally aa follows: “fnxzurar may not cancel this policy,
modily or amend its (arms or reduce coverage for a period of thinly (30) days aftor Hun Yales LUC has acknowledgad recelp! of
written nolica of ho insurer's inlantion to cancel, modily, amand of reduce the coverage.” Tha foregoing nolce must appear on lhe
Cerificalas of ineurance fumlvhed by Ihe Subecniractor.

9.4 = The Insurance and Indomnky obligations of Ihis Subconirect ara non-dologable, The Subcontractor shal! no! sublet nor
subcontscl any part of this Subconiraci withoul ratoining sbsoluto tasponsibility for requiring similar insurance from its
subconiraciors and supphera. The Subcontractor’s [allure lo maintain complete Insurance as foquired by Ihie Subconiracl shad bo
# material broach authorizing Iho Contractor, at the Contractor's sole election and wilhoul prejudice lo any other righl or remedy,
either to larminate this Subcontract for dotaull or fo provide appropnele Inguranco coverage al the Subcontractors sole expense,

9.5 The Subcontructon shall bo responsible for paymant of all premiums for Ineyrance required by this Subconiract, bul (he
Subcontractor’s obligations shall not ba limited by of to the purchege of Insurance, The Subcontractor shall Indemnity and hold
harmless tho Contractor for all damagos, 98 dascribod In this Subcontract, inespactlve of whalher sald Ingurance was actually
oblelned.

0.6 The Subconiractor shall be sololy responsibility for allJoss or domage to vans, sheds, Irallers, machinary, (ools, malorials,
equipmont (rented or owned) and oll proporty of the Subcontractor, and lis Subcontractors, halt agents, sorvants and amployons,
not daslined |o become a pari of Ihe work, II being undersiood thal Iho Subcontractor may a Ile Own expanwo carry any insurance
which may be required (o provide necessary protection agains! such loss, damage of lability reauliing {harefrom.

Case: 24C/2:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 10 of 25
fL1AnS
Pie

Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page?4-e

 

ARTICLE X: PROTECTION OF WORK

10.0 Subcontractor shall offociually secure and protect Iho work done hereunder and shell assume full responsibility for any and
ail risk of loss or damage to the work and of] malorials, lools, equipment, or Incidantalg until fine! accaplance thereo! and release
of responalbiily Ihorefor by Owner. Subcontractor shall protect the work, workmen, malerela, (oolg, oquipmant and property of
Subconiracior, Owner, Contractor and others on lho Project agalns! Injury or damage in any way atlsing oul of of connected wih
the operallons conduciod by Subcontractor heraunder or enyons acting under lis diraction of control, or on ils behylf,

10.1 If Subcontractor damages Ihe work of another subcontracior or (he equipment or proporty of Owner, Gonlraclor will Issue o
backcharge |o Subconiractor for an adjustment In the Subcontract price to rofect the cosis lo correct the damage. If the
subcon|racior which coursed the damage fo en arda of tha Projoct cannot be identified, al! subcontractors which porformad work In
tho eros of (he damago within the time frame In which tho Lana cert ‘will be backchargod a pro-rata shara of (ho coal of
repalt, which guch pro-rale share shall be dolerminod solely by factor,

10.2 The Subcontractor shall gaquence and coordinate Its work with (he work of Contactor and other contractors in a mannerlo
protect (he work of Conitctor and other contractors and the Project's Iniarior (rom wealher damage and water Intrusion, The
Subcontracior’s obligation hareundar to protect Iho work includes protecting Ils own work ond malorials as well as tho work and
matorials of Contracior and other contractors and (ho Projact’s Interior from woather demago and walar tution. In the event thal
water Intrusion occur from weather or any alhor causo due to Subcaniractor’s [allure to cany oul Ile obligallons hereunder,
Subcontractor shall be tasponsiole for Uia cost to remedy all damages caused thereby, including, but not fimited to, the cos of
ramedialion of maki and mold spores and tho basing for such mold and mold spores bolore and afior ramadiation occurs, Totho
fullest extent permilied by law, Subcontractor agroes to defend, indemnify, hold harmiass, protact, and exonerate the Contractor
(Its effillales, parent, and subsidiaries) and tha Ownar (rom and ageing! all Hobllity, claims, damages, losses, sulls, actions,
domands, arbivalions, adminisirotive proceadings, awards, judgments, atlomeye’ fees, cocis, and expenses of whatevar kind or
nature, Including bul not limlod lo property damage and personal Injury to any and oll persons, ralalad lo or arising out of woathor
domago, waler Intrusion, or mold growth.

 

AR, n care NEw. vive eaes WEALD, UR UAMAGE 10 UR VESIRUG NON OF PROPERTY IN Win
Ld eo BE THEREOF) WHICH A pA or L! HOLE OR IN PART BY THE SUBCONTRACTOR (HEREIN DEFINED

 

THE LIABIL 3 GAUSED IN WHOLE OR IN PART BY_A PARTY. INDEMNIFIED HEREUNDER IN DING, WITHOL
ON, WHETHER OR NOT THE SAME BE SEO BY, OR ARISE OUT OF. THE JOINT, CONCURRENT, OR
ONTRIBUTORY NEGLIGENCE OF A PARTY INDEMNIFIED HEREUNDER

11.1 Whih respect to any matter to which Ine Subcontractor's defonsa obligations opply, Subcontractor, at Gontraclor’s sole
dsorelion, ailhor shall defend tha Contractor al Subcontractors solo axpanse Gr ehall pay for tho Contractor's dofonsn, The
Contractor may make Ils election and may change ils atection al any limo, without projudice to any rights hardunder, including
Subcantraclor's obligailon to pay al! cocis of defence. If he Conlractor alects to undorioka lis own defonse wilh attomeys and
olher personnel of Contractors choosing of If Ino Contractor incurs expanses in Connection with @ dolense undertaken by tho
Subcontractor, Subcontractor shall ralmburse Contractor for all ottornoys' (oes Bnd other expense rolatod to lhe preparalion and
dwfanse obligaiions to Contractor, with such payment required of tha Subcontractor within five (5) days of Subcontractors receipt
of o statement of such foes and oxponses from the Caniracior, Tho Subcontractor shall cooperate and secure lhe couperalion af
lis employods, sganis, servants, and others In asseriing ony and all delonses avaliable lo the Gontractor. The Subconlscior's
obtigallons to dafond the Contractor shall be Indepondent of ond In sddillon to Subcontract provisions lor indomnlty and shall apply
{o the fullosi oxtent permitted by applicable law,

10

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 11 of 25
ow

Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 25 of 107

 

ARTICLE Xi INDEMNIFICATION (continued)

11.2 Tha Subcontractors liability Insurance pafitias shal! each contain contraciyal liabifly coverage ee: bi not linia to,
products ability and completad operaiions) so esto effectuate Subconiractor's Indamnily and defonse obligalions and io protect
fully Subcontractor, Coniractar, and Owner,

11.3 Subconlracior's Indomnificaton obkgations undat thls Subcontract shollin ed be Iimbiad by the mialion on amount or
lype of damages, compensation of benofils payable by or for Subcontracior, or any of ha subcontractors, under any workers’
compensalion acl, employer llabifity act, disabillly ect or olher employee banefl act, The Subcontracior’s indomnlly abligallons
undar thig Subcontract further shall nol be residcled to amounts avaliable undor inguranca, whether oclually oblalnod or which
shovid have boen obtained, but shall extend lo the fullest extent, 88 $01 forth jn Ihis Subconteacl, Tho Indemnificavon provisions of
this Subcontract! shall survive final paymont and/or termination of this Subcontract.

ARTICLE Xli: CHANGES

12.0 Subcontractor shall moke sny and all changes in (he work described In the Subcontract se directed by an Authorized
Roepresenialive of Convracior In writing, Such change or weillon direction shall nol invalidate Ihis Subcontract, Changas may be
addilivo or deductive, The Subcontracior shall have no claim or ontilemont lo paymont for any changa In Iho Subcontractors work
unleas, prior to performance, ihe Subconiracior recelves o written chango order for such work | an ogread price from an
Aulhorized Representative of the Contracior, If (hore Is 3 dispute as to whother the work al issue is a change In the
Subcontractor's work orihera ls a dispuls as to Ihe value of guch chango, the Conlraclor shell be anlitod ta Issue o diraciiva io the
Subcontractor lo perform tho work In quosiion and the Subconiracior shall bo obligated to procaed with and completa parfommance
of such work, wilhoul ellher party waiving lis respective rights. No time extension ehall bo graniod to the Subcontractor bacause a
change ordor has beon Issued, unioss II ls expressly slalad theraln, No separelo claim shall be mado for delay or addillonal costs
bated on {ha number, natura, or extent of the changas made.

12.1 Tha Contractor, without invalidating this Subcontract or any bonds or security fumished herounder, snd wilhoul notice to the
suralios, if any, may, al any time efter the execution of this Subcontract, raduce of omil the Subcontractors scope of work. The
Contractor shall order auch reduellone or amisuions by g) natlce to the Subconiracior prior to whan the work thal has bean
reduced or omilisd was scheduled lo begin, When work Is omillod or reduced, In wholo or In part, le Contractor shall pay, subject
to the provisions of this Subcontract, forall cos| of work aciually properly porlormed, Subcontractor Is nol oniled lo compansalion
or damages for any losses, including lose of profil or overhead relating to Ihe unperiormad porilon of reduced or omiilad work.

12.2 Subcontractor shall nol maka any changes tn the work daacribed In this Subcontract oF in any wey couse or alow the work
to deviale from Iho Subcontract wilhoul writtan direction from Contractor. If Subcontractor makes any changos in the work
described In the Subcantrac| without writlan direction from an Aulhorized Rapresantalive of Contractor, ihon such change
consiilutes an agraoment by Subcontractor that il need nol be pald for thal changed work, oven i it recotvad vorbal direction from
Contractor ar any form of diractlon, written or othorwise, from Owner or any other parson orontily, In addition, Subconimctar shall
be Nable for any ond gil jossos, Coals, oxponses, damngos, ond lability of ony nalure whalsoever associated with or in any way
arising oul of any such change II mekee wilhout writlen direction from an zod Repraseniative of Contractor,

12.3 Inthe manner and form and in such detail as required by (he Prime Contracl, Subcontractor ahoil give writion notice of any
changes, cost talmbursement, addilive or deductive adjustment In Subcontract tima of amauni, additional compansaton, or other claim of
‘natura (for Lhe purposes of Soctons 12,3.and 12.4, collectivaly rofored to as “cloim"), al Isast five (5) warking days beford the lima ihe
Prime Contract requitas ihe Conlractor lo give noUca of same lo Ihe Owner andal losat one weak before tho work related tosuch
claim begins. This provision shall nol be intarpratad lo give tho Subcontractor a right to any romody for clsims covered by Section
4.3 (exxapl es provided therein) or olhanvite dieallowad by the provisions of lis Subcontraci. Timély nolice as required above is an
ebsolule condilion pracedeni lo ha Subcontractor recalving any rellel whalsoaver for any guch clan. Tho Subcaninctor sholinol
begin the work ralaied to the claim until avihorized In witlng by an Authorized Roprosantallve of tho Conwaclor. Tho
Subcontractor’s recavary for any clotm shall be limiled to the oxtent of any amounts and time exlansions thal Iho Conlracior, on
behalf of the Subcontractor, actually recalves from tho Owner for such claim, Such price Increase shall nol excoed Iho
Subcontraclor’s pro rate sharo of (he tolal Increasa as delorminad by the Contracior and as approved and pald by tho Ownar,

12,4 Tho Subconvactor sgrogs tha} any claim shal be based ypon tho Subcontractor’ actual direcl coals and actual line Incurred of
saved wih raspact lo the work or olhor subjeci matter of such clulm, The Subconiractor shall malnisin curron|, accurate, camplato,
and vorifiable rocords and dala, on a conlemporeneous baals 89 costs and delay aro bolng Incurred wih respect lo such claim.
Subcontractor shall dently, segregate, soparatoly cada, and fully substanilate with such contemporanooys records and data
any o¢lual direc! costs and any aciual imo clsimed, and Subcontractor shall bo enililed lo rollal, if olharwise permitted heroin,
only for such costs and time provon to rosull solaly [rom Ihe subjocl mattor ol (he claim and fromino olher lacior, Inno event sholl
ine Subcontractor bs entilled lo roceive compensalian or ime. adjvelment for any claim on 5 "lolel cost or tots! imo" basis, or any
vatiation thereo!, Excepl lo the extent further raaliicied or disallowed by olhor provisions of this Subcontrse!, Subcontractors
monolary relief for any claim shell be limited (o the Subcontractors ocluol direc and ressonebie costs 8 pravided sbove and 6
single markup on aciual coals nol lo exceed lan porcent (10%) for all supervision, avorhoad, profi, indiract costs, and othar
damages of overy kind of nature,

11

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 12 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 26 of 107

 

ARTICLE Xt; CHANGES (continued)

12.5 The Subcontractor shall digciase only to the Contractor any price or quelelion on the cost of comemplatod changes In tho
work. I Ihe Owner requires Certification of any claim or the submisalon of cos! or pricing dala rospacting any change or allaralion,
tho Subcontractor covenenis and agrees (o fumish the Contractor with 8 cerilication of any and aff of Subconiracior's clalms and
of Subcontractors cosl or pricing data, The Subcontractors cerlificailon shall be In 3 form satisfactory lo the Contractor. The
Subconlractor shall give tha Contractor, Including Ihe Contractor's designaled rapresenlallvas, access al all roatonable times and
tha righ! to examino, repmduta, and sud tha Subconlrector’s books, reconis, documants, information and dala which orp roleted to Ihe
Subcontractors costs or time of parformance or which ore necessory or apptoprisio, in tha Contractor's sole judgment, loevalvale
any dakn made by the Subcontractor or any dolonsa oy olfsei nxsoried by the Subcontractor o any cern made by the Contraciorwah mspoct
to the Subcontract work. Conlractor shall baar the cost of such examinallon of gudi unless tha Subcontractor's records or data are not
complete, current, accurate, and vaulifiable In which case Subcontractor shall bear such cosls, The Subconitacior shall indamnily,
doland, exonerate, and hold harmless the Contractor trom any losses, clalms, damages, or expenses which Contractor may sullor
Of incur, Including allornoy's [oon ond rolaled cosie, as a resull of Subcontractor’s failure or Inabliity lo auppon any pari of ils agim
of as 8 reayll of Subcontractors failure lo provide completo, curtont, and occurata coni of pricing dala.

12.6 No chango, alteration, or modification to or deviation from ihe work deseribed In this Subcontract, whalher made In the
manner providod in this saction or nol, shall release or exonerate, In whole or in part, any band of ony aurety on any bond given lh
connection with (his Subcontract, and no nollco Is required to be given lo such auraty of any auch change, alleration, modification,
or devidlion. Any increasos In the Subcontract price shall automatically Increase the rospoctive penal sums of (ho parformance
bond and of tha payment bond furnished by tha Subcontractor; however, the panel aum shall nol docroage In (he event of 3
decrease in Subcontract price,

ARTICLE Xill: SAFETY REQUIREMENTS AND LABOR PROVISIONS

13,1 The SUBCONTRACTOR agrees (o abide by and comply with all FEDERAL, STATE, and LOCAL labor, occupational,
apfoty and heatih laws and the salely programs prescribed by the OWNER and/oft he CONTRACTOR Including FAR 36,513 and
ahomale 1 which Includes the latest version of tho U.S, Amy Corps of Enpinoers Safely and Health Requirements Manual, EM
3861-1, In effect on the date of this solulion.

13.2 The SUBCONTRACTOR shat insure that all machines are property equipped wilh the manulocturas's recommonded
quards and safety devices, are in safe condillon, and oparated in the praserbed mannar.

13.3 The SUBCONTRACTOR agtacs to comply with all Labor Standard Provisions, and all Equal Opporiunily, non-
discrimination and non-segregation clauses of the Genaral Contract which by reference are Incorporated herein. Inthe absence of
any labor provisions in tho General Contac}, tho SUBCONTRACTOR agrens to be bound by regulations proscribed by tawin the
locally of Lhe Job alla, including bul not limited lo, tha Falr Labor Standard Aci, the Civil Rights Act of 1904, and the Occupational
Safety and Health Aci of 1970, SUBCONTRACTOR shall ba liable (o CONTRACTOR for any damagas or delays rasulling rom
SUBCONTRACTOR'S [allure to comply with such laws and/or requiromanis. tn the prosacullon of tha Work, SUBCONTRACTOR
agrees lo racognize and comply wilh ali agreements of lhe CONTRACTOR wih local rade councils and/or separate unions
concerning labor and working conditions and otherwise applicable to this work, ingolar ag these agredmants do not conflict with or
violate any LOCAL, STATE or FEDERAL laws or propery conslitutad ordors of regulations portal lo this project.
SUBCONTRACTOR Is fomiliar wilh the applicable Local, Stole and/or Foderal laws in relation to wages and hours, and where
such laws apply to tho Work, tha SUBCONTRACTOR shall comply with the lorms ond provisions thereo! and shell hold tho
CONTRACTOR harmioss from any loss, liability, and oxpenso arising out of any violations of the same by ho SUBCONTRACTOR,
13.4 No one In tho CONTRACTOR'S employ hes any right to grant tho SUBCONTRACTOR or his agenta, contractors or
employeos, tho righ! (o use or ride on CONTRACTOR'S malarial holsie or other equipment, excepl tha projoci monagor or an
oxecullve officer of ho CONTRACTOR, end (hen only In willing, Tho. use by SUBCONTRACTOR ol ony of CONTRACTOR'S
faciliiies including holsting equipment, material, personnel, or services whather glvan, loaned, or ranied |o SUBCONTRACTOR
and whethor or nol oporaled by CONTRACTOR Is subject io SUBCONTRACTOR'S covenant (o. uso any of (he aforementioned at
SUBCONTRACTOR'S risk, and (o lake Ihe same as |e, and only aflor SUBCONTRACTOR Io sollsfied as lo the condition thareo!,
and SUBCONTRACTOR does horeby agro to indemnify and hold harmless CONTRACTOR [rom and agains! any ond all claims,
damages, Habliilies, losses, cost, and oxponses (including bul not fasiricted (0 costs of I\ligallon) arising out of or clalmad lo havo
arisen oul of doath, Injurlos, of damages lo any and al persons and (0 any and all ptoporty in any way dircelly of Indirecity caused
of connected wilh such use of equipment, material, peraonnol, of services.

Ve FLA

14.0 The Subcontractor hereby guarentoos and warrants ils work shall comply sitlelly with this Subcontract and with all paris of
tho Prime Contract applicable fo the Subconiractor’s work, and the Subcontractor furthar guarantees and werrants t{s work lo be of
good materal and workmanchip, free from defecis, fil, cate, merchantablo, and sufficient for tha purposes iniended. Tho
Subconiracior furiher guaraniees and warrants thet the Subcontractor has good lille to afl such work, material, and équipment
covarad by this Subconirac\, and Subcontractot shell dallvet and inslall tame {reo (rom any llens, securily intorosl, or
encumbrance, In addition (o Subcontractors warranlios and guaranioos as provided by tho Primo Contrac! ond by this
Subconitact. the Subcontractor shall also hove the obligation (o correc! any Subconirac) work which does no! fully eallety and
comply sivictly with the reaquiremonis of this Subcontract, including the foregoing warranties and guaraniess, and (his poriod of

12

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 13 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filedt+02448—Page}-o=+¢—————asssens

 

ARTICLE XIV; WARRANTY (continued)

mandatory correction shall exiond for the samo period os the Contracior’s correction of work and/or call-back obligations undor (he
Prime Conlraci of for two years oflor final peyment lo (he Subcontractor or final paymant by Owner lo Contractor, whichever ip
longer. The warranties and quorantoes sol forth here!n are in addilion lo any other warranties or Quareniees required by the Primo
Contract, provided by law, or sel forth by separele agroomant. Any Subcontract work nol conforming to the requirements of this
Subcontract, Including subslilulions nol property ouihorized, shall be consldared defective and shall ba promplly replaced or
correcied as direciod by lhe Contactor.

14.17 fat any Une during the wamanly period, any past of he malerals or workmanship fumished by the Subcontractor shall
become dalective or nol ba In conformance wilh (he plans and epeclficalions as delarminad by tha Contractor, tha Subcontraclor
will, upon notice to that offect from the Contractor, mpalr or roplaca wilhin threo {3) hours Hems [hal are deomed as “Emergency
Response” flems and threo (3) deys on all olhar Warranty iiems to (he seilsfaciton of and without cost lo the Contractor, Tho
Subconiractor’s warranty Is in addilion to and not In teu of any warranty alfordad (he Owner under applicable law. Tho temmsand
conditions of this Subcontract shall apply fo any and all modification, repalr and reptacement of (he work, whether wilhin the
warranty periad of theraefier,

14.2 The Subcontractor shall be responsibia for its own quality control of the work performed by Hf pursuant to this agraemont. No
action of Inaction of the Contractor will be deamed lo excuse or raiteve the Subcontractor for ts own quality conlrol or for any
doloctive work porformed of non-conforming materials fumishod by the Subeantrector. In (he oventihe scope of work includes
insiatiation of melorials or nt fumished by others or work lo ba performed in areas lo bo consiructed or prepared by
others, i} shall be (he responsibility of Subcontractor lo examine and accopl, al (he time of dallvary of fret access, the Ilams so
provided and Ihereupon handle, sore ond Install (ho items wilh such skit and caro as {to insur a sollsfeciory complotion of tho
work, Use of such lloms or commoncement of work by Subcontractor In such aroas shall be daemed to conslilule occoplance
therool by Subconiractor,

ARTICLE XV: DISPUTE RESOLUTION

16.0 TNs Subcontract shall be doomed entered inlo in Gilow, Miseissippl, upon execution by (ha paces. The lews of Ihe alate of
Mississipp! govem this Subcontract and all actions or proceedings inslllulad by or against |ha Contractor upon any claim or cause
of ction ariting oul of or relating lo Uils Subcontract ar this Project shall be commonced|n Herlson County, Mississippi, subjoct to
Seallon 14.2, The Subcontractor shall be fable for all damsgos, cosis, oxponsos, Including allomey’s foos, Incurrad by tho
Contractor In enforcing the terme and conditions of ins Subconiracl,

18.1 Claims, dispulos, end olor manors in convoversy between tho Contractor and the Subcontractor (Including any olfiliales,
agenis, omployces, represontallvos, and surolies of other of (hem) rising out Sora to tits Subcontract shall bo docided by
binding arbitration in accordance wilh lhe current and applicable rules and procedures of the Amorican Arbitralion Associalion,
axcapi ifiha Contractor in good falin believes (hat eny claim, dispule, or matter in controversy with Iho Subcontractor also invotvas
rights orligbilities of Iho Ownor, Architect, or othor third party, then, at ihe Conirectoy‘s dole olaction, tho Sub ohterhinoaes
resolve such isauas In the same (orm ar procaeding, including arbitrallon, coun, or administrallve authority, which has

over some or all claims, digpules, and mallors In conlrovorsy Involving tha Owner, Architect, or other third party go as (9 promote
economy and ayold Inconalsent rasulte This ata applas to any clalm, dispulo, or matier(s) In controversy or In quasiion between
the Subcontractor and any of the Conlraclor’s employees or agente of tha Conlracior’s alfillaied businosges or thelramployaes ar
agents. The agreement to arbitrate conlained horain shall be specifically anforcaable undar iho provalling arbitration law.

15.2. The Contractor and Subcontractor Inland and agree thal the foregoing dispule resvotullon provisions and rights of election
given lo ha Contractor are nol indspandent of or sevarabla from tho ramainder of the Subcontract and thal such provisions and
sloction rights are supported by the considorallon and mutuality of the Subcontract as a whole, The locale for any arbivalion or
figallon involving the Subconiractor and Ihe Contractor ahall be Bilox!, Mississippi, unlese tha Contractor agrees to designole
another tocaie to facilitate joinder of partias, lo consoudalo clalma, or for any olher reason. To tha full extent permiited by few, (he
partios hereby expressly and knowingly walve any Aight to a jury inal hay may have for all causes, calms, and leagues in any way
relating to or directly, indiractly, wholly, or in past, arising from this Subcontract.

16.9 Should the Contractor through liligntion, arbitration, ar olhar means seak lo recover on any surely bond glvan by the
Subcontractor undor {his Subcontract, tho Subcontractor and Its suroty, jointly and soverally, agree lo pay Contractor for all ils
conte, expensas, and atlamsys' fees incumed in the Invesilgalion preparation, and (rial or hearing of such matiors ond olhonwise
regsonably relatod thorete,

15.4 {fthe Contractor and the Subeontracior Iigate or arbilrate 8 monetary claim, nol atharwise prohibited by this Subcontract,
the partly (ound liable In such procoedings wil pay the other party's roaconabis and necossary allorneys’ fees,

15.5 No claim, dispule, or mailer In controvarsy o¢ question shoW Interfere with the progress of construction, and the
Subcontrector ahat proceed diligently wilh parformance of ttts Subcontract, notwittistanding Ihe exislonce of any clalm, dispule, or
mater In cantrovaray or quasilon.

13

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 14 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 28 of 107

 

ARTIGLE XV: DISPUTE RESOLUTION (continued)

15.0 The Subcontractor’s ramodies agalnal Uwe Contractor arising {rom or in connactlon with this Subcontract, whether framed in
contract, negligence, other tort, or olhanvise, shall be limilod to tha remedies set forth in this Subcontract. Notwithstanding
anything contained horeln to the contrary, the Subcontractor horeby walves all rights k might olhanwise have (o racavar special,
consequential, ot punitive damegas tram the Contractor atising from or relating (o this Subcanvaat,

ARTICLE XVI, NOTICES
16,0 Any notlce provided for herein to the Subcontractor may bo given In writing by United States mall, and shall bo considered
83 given when addressed lo tho leat known address of the Subcontractor and dapogtiad In the Lniked Sipies mel, end shall be

afective for all purposes, a9 of {ho timo of such deposi, wholher actually recelved by the Subcontractor or not. Notice by any othor
mesns shall be offeciive when communicaled lo of rooslved by tho Subcontracior.

10.1 Any police provided for herein to the Contrecior shall be givon lo an Auihorized Reprasentalive of Contractor via facsimile
and in duplicate to Hunt Yales, LLC , by United Stelios mail, roium recelpl requested, al 170 Minden Road, Biloxi, MS 39530

16.2 Subcontractor shall nolly Contractey within seven (7) daya of any change in the ownorahip of Subcontractor,
A x 5 E)

17,0 ‘The Subcontractor shall nol subconiract nor assign any pact of (hig Subcontract without fival obtaining the writin
consent and approval of the Contractor (which may be withhald In ls sola discration), Assignments of Subcontract proceeds
are permissible bul only If wrillen notice of same Is reculved and acknowtedged In wrillng by an Authorized Representative of
Contractor at least thirty (30) days before the as proctods ara dus and payable to Ihe Subcontractor. The
Subcontractor and the Subcontractor’s assignee shall ensure thal tho assignment of Subconvact proceeds doas nol
adversely atlect Ihe performance of thls Subcontracl, including (he full and limoly payment of all bills and obligations owad by
ine Subcontractor. To the extont Subcontractor prococds are paid to the Subcontracior's assignes the Subcontractor and tha
Subcanvactor’s assignee hereby agreo to indomnily, dolond, save harmless, and exonerate the Contractor from any loss,
liebiiity, or expense (including allomay's fo08) which the Contractor incurs or which Is clalmed against olihor the Contractor or
tha Contractor's surety as a resull of Ihe Subconirocior’e failure (o parfonn work In occordenco with the Subcontract or as @
result of the Subcontractor’s fpiture to pay iis blils and discharge \is obligations relating to this Subcontract, Any agsignmanis
of Subcontract procoods and any psymenis made pursuanl to assignments shall be subjaci to and conditioned upon tho
Subcontractors compliance wilh all arms and condions of is Subcontract and any payments under such ossignmenis are
expressly condilloned upon and reatriciod lo Ihe amount oclally collacied by the Contracior Itom tha Owner for work
porfonmed by the Subcontractor and acceplad by Ihe Owner, loss aera, backcharpos, or other offsets which are
chargeable by tho Contractor against (ho Subcontractor, whether on this Project or olhorwian. Acknowlodgmont, acceplance
or approval of an asalgnmant by the Contractor does nol constiluia any foprosentalion or agreamont by tho Contractor thot
tho Subcontractor Is owed tho amounl agalgned or any specific amount whalsoover,

ARTICLE XVII: INTERPRETATION

18.0 This Subcontract, and all doctimanis incorporsied by relevance herein, repregent lhe enure and integrated agreament
belwoen the parties and suporsado all prior nagollalions, raprosantallons, proposals, stipulations, or sprosmanis, ellher wRien oF
oral, All por or conlemporanoous agraamants to be included In this Subcontrac| are axpresaty Idantfied herein, No agent or
roprosonisitve of eliher party hos aulhorily (o mako, and (ho parties thal! nol be bound by nor liable for, any stalemant,
fepragentation, promise or sgreoment nol gal forth heroin.

18.1 Tho lorms and provisions of this Subconiioc! wil bo docmed eoverable und the invalidity of unenforceability of any provision
will nol affect the validily or enlorceabilily of Ihe other provisions herael; providod thal If any provision of this Subcontacl, a6
applied lo any porly of lo any circumslanca, Is adjudgad by @ court or arbliralor nol lo be. anforcoabie In accordance with Ms lermé,
tho parties horelo sgree thal II is tholr desire thal that tha court or arbilplor making such delermination modify tho provision,
Including, without fimtalion, deleling specific words or plvases, in a mannor consistent with Ils objectives, and in lis modified form,
such provision will (hon be enforceable and wil bo enforced, 11 Is the intent of the parilos heroto thal the courl or arbitrator, in
delormining any such enforceable modifind provision, recognize thal It Is thelr intont thal (he provisions hareof! be Imposed and
malnigined to tho graates| extonl possivie.

18,2 Theterma end condilions hereof what wre Lo and be binding upon the peviles heralo, thelr succassors, assigna, execuiors,
administrators and legal represantaiives.

18,3 This Subcontract cannol be emonded, changed, modified or sttored oxcopt In wriling slgnad by an Authorized
Reprosoniative of Contractor.

18.4 No waiver or fallura by the Contracior lo axarcise rights undar this Subcontract shail limi any of the Contractor's righle
- to any subsoquent or coniinuing falhura by the Subcontractor to comply sicctly wilh oll lenma and condillons of this
ubconirect.

14

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 15 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18—Page2?2 HO

ARTICLE XVIll: INTERPRETATION (continued)

18,6 Intho evant of any mistake, ambiguity, or confi with this Subcontract, nollher party shall be considered the author of Ihe
ee foci, and no mistake, ambiguily, or conflict shall be consiruad moro strongly agalnst or mora Ipvorably toward oihor party
re

16.8 Headings used in this Subcontract ara inserted only at a matter of converdanes and lor relarence, and the In no way dating,
mil or describe tha £cope or intent of this contrect, nor do thay in any way affect this conlrect,

eT. Nothing in this Subconiract ts Intendad nor shall be consitued fo create ony rights far of to the benefit of any ihid
parties,

ARTICLE XIX: ADDITIONAL TERMS AND CONDITIONS

19.1 All work performed under tne subcontract 38 shown on Ihe applicable drawings and spectficallons as shown on page
one of {his Subcontract as woll ae the following:

1. Reguoct for Proposal FAB903—04-D-8700-0004, Including all amendments, daied 22 Seplamber 2006, la modo
6A mlegral part of this Subcontract.

2. As spocifically required by the Ganeral Contmc!, reler to Task Order Giouses, of the RFP. Theo clauses are
meee an integrs! part of (his Subconivact. This Subcontractor shall pay partcular stlontion to the (allowing
Use8:

1) 087 GOVERNMENT FURNISHED PROPERTY

2) PKVH-HOO1 HOURS OF WORK

3) PKVH-HO04 DAVIS-BACON REQUIREMENTS (MAR 2003)

3 PKVH-HOOS WAGE DETERMINATION (LAW FAR 22.1012-1) (MAR 2003)
5) PKVH-HOO® UTILITY OUTAGES (MAR OUD

6) PKVH-HO10 SAFETY BARRICADES AND WARNING SIGNS (MAR 2003)
7) PKVH-HOI1T RECORD ORAWINGS (MAR 2003)

8) FAR 62.211-12 LIQUIDATED DAMAGES ~ CONSTRUCTION (SEP 2000)
9) FAR 42.222-14 OZONE DEPLETING SUBSTANCES (MAY 2001)

3. GENERAL (wage) DECISION NUMBER MS030018 and M5030027 are haraby Inserted inlo and made en
integral part of this Subcontract, and ia contoinod in Altachmoni B (o this Subcontract.

4, The Subcontractor shall provide written nolification (o lhe Contractor of any construction Ilgr subcontract award
fl ary leva} within five (5) working days following award, ond In no caso Isler than savan (7) daya prior to tho
start of Wer subcontractors activities on the projocl, The notification shell ksi the:

a. Nemo, address, employer identificallon number, and telephone number of the tiet Subcontractor;
b. Estimoled dotiar amount of the tier subcontract;

c. Esiimated staring and completion dates of the ther aubcontraci; and

d. Scope af work that (he Wor subcontractor will be porforming.

All cariification, alfidavile, reporis, cubmitials, and certificates required by this contract for tlor subcontracts shall
be delivered to Contractor five (5) working days prior lo Iho slart of Iley subcontractors activities On the project.
Cariiled payrolls lor tlor subcontractors mus be dolivared to (he Contractor within sevan (7) calondar days from
the and of each pay period,

4. Pursuant to Public Low 99-561, Section 1207 “Subcontracting Plan for Small ond Smali Disadvantagad
Business Concerns’, II Ihe Subcontractor Is o large business and this subconiraci amount Is equal lo or graatar
than one million dollars, the following percentage goals (expressed In 1orms of a porcantoge of lolal planned
subconiraciing dollars) are applicabla to this subconirect:

a. Small Business Concems 40% o! (otal planned eubcontracting dollara under this subconisaci will go lo
subcontractors who are small busingss concams,

b. Small Disadvaniaged Business Concams: 7.5% of lotal plannod subcontracting dollars under this
Subcontract will go to subcontractors who are small business concams owned and conirollad by socially
and economically disadvantagod indviduals,

&, Woman Owned Businoss Concerns: 7.5% of tolal planned subconiracting doliaré under this subcontract will
90 19 gubconlractors who aro small business concerns owned and controfiod by women,

gd, HUBSZone: 3.5% of lols! planned subcontracting dollars under this subcontract will go to subcontractors who
are owned and controlled by U.S. clizang and 35% of lis amployees resida In a HUBZono,

6, Veloran Owned Business Concems: 3.8% of lolal planned subcontracting dollars undor this subcontract will
go to subconiaciors who ava email business concatns owndd and controlled by velerana.

15

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 16 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page3t-0Met—————"

 

ARTICLE XIX; ADDITIONAL TERMS AND CONDITIONS (cantinued)

& Smal Disadvaniaped Veleran Qwred Business Concerns: 3.5% of late] planned sub controcling dollars
under thia subcontract will go to subconireciors who ere small business concams owned and controled by

dissdvanioged volerans.

6, This Subconirscior shall sign and return Siplemant ol Compllanca (ikem #4) with the Certified Payroll (Nem #6),
Subcontractor shall sign all three Staleman! & Acknowledgament (#B) pnd return with executed cantracia. All olhor
attachments wre for your information,

OEMS NAME ATTACHMENT
1, Scope of Work (contInund from page 1) A

2 Genprol Wage Delsrminalion B

3. Cortiicale of Insurance (sornple) c

4. Statamont of Compliance DDA79 Oo

§. Certified Payroll (eubmil wealty) 44-R1083 é

6 Samplo Payroll Cerlifiad Payroll 4¢-R1093 F

2, Instruction for Pyro Form WH347 3

a. Staloment & Acknowledgamon| Farm 1413 H

a. Basie Pliot Program = Employoo Verification J

This Gubconvactor shell insort this clause 46 into each Iter subcontrac! swatdod m1 any level

ARTICLE XX: AUTHORIZED REPRESENTATIVES

‘The Coniractor’s Authorized Raprosantallves shall ba:

Aaron Docea - Projocl Manager (228) 374-1805, 04,106 auron,docsag{huntyales.com
Paul Musick- Project Manper (228) 374-1865, ext. 104 paul.mus! untyales.com

Marly Class — General Superinianderd (229) 374-1065, ext. 118 marty.closs@huntyalos.com
Michael Davig- COC Director (228) 374-1885, ox1.12)  michaal.davis@huntyoles,com

The Subconiractor's Authonzed Representalive for tho Project shall be:

JEFF PATTERSON

ONLY AN OFFIGER OF THE CONTRACTOR OR PROJECT MANAGERS, AS SET FORTH ABOVE, MAY MAKE AINDING
COMMITMENTS ON GEHALF OF THE CONTRACTOR.

EQUAL OPPORTUNITY EMPLOYER
MIF HN

16

Case: 24C12:18-cv-00097 Document #:1-1 Filed: 09/14/2018 Page 17 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 31 of 107

 

Allachment A — WORK TO BE DONE (continued from pege 1)

THE FOLLOWING IS INTENDED AS AN ELABORATION, NOT LIMITATIONS, OF THE SCOPE OF
WORK TO BE INCLUDED AS PART OF THIS SUBCONTRACT.

1. This Subcontractor shall furnish ali labor, supervision, lools, equipment, insurance, materials,
and applicable taxes for a complete installation of a complete installation of the mechanical
system. This shall include, but may nol be Iimiied to, ductwork rough-in, equipment inslall &
start-up, lim-oul, and lasting and balancing, with two year warranly, al Keesler A.F.B. Work
shall be performed al the four project siles: Thrower Park, West Falcon, East Falcon and
Bayridge, respectivaly, This Subcontractor Is aware thal (hese Jour sites are further broken
down into six phases; 1) Thrower Park, 2) Norlhwesl Falcon, 3) Mallby HallShadowlawn, 4)
Southwesl Falcon, 5) Easi Falcon, 6) Bayridge Easl. He also understands thal there will be
demobilization betwean each of the phases and remobilizallon and He has confirmad that his
final price Is inclusive of thls.

2, Except as herelnafier excluded, this work shall be In siricl compllanca wilh the plans,
specifications, this subcontraci, all stale and local laws, codes, ordinances and regulations and
applicable standards In effect on tha date of this Subconiracl, The above referenced ilems are
supplementary lo each other bul in the event of a conflict and/or omission, if any, {ha more
s{ringent requirement shall govern. This Subcontractor shall provide workman's compensation
for all workers as required by the Slate of Mississippi. II is agreed thal the Subcontractors on-
sile supervision must meet the satisfaction of ihe projeci General Superiniendent

Tha following description of wark lo be done by this Subcontractor is not intandad to establish a
limil on the scope of work, bul to oulllne the main scope of work included In (this subcontract
a. All work shall be buill In conformance to:
1) Local, Stale, and Federal regulations,
2) “Replace 1028 Mililary Family Housing Unils”, Approved for Construction Civil
drawings and specificalions daled, 11APRO7
3) “Replace 1026 Miltary Family Housing Unile’, 100% Bullding Design Submittal,
daled 14JUNO7.
4) Hunt Yotes Project schedules,
5) Hunt Yates Sefety Plan, and
6) Hunt Yetes Quality Control Plan.

3. This Subcontractors work shafl Include bul shall not be Iimllad to product submitials, dally
raports, cartilled payrolls, and a safely plan to Include a site specific Hurricane Actlon Plan. This
Subcontractor shall provide ell equipment and tools needed to carry oul His scope of work.

This Subcontractor shall parform a preliminary Inspection of the site lo verify thal existing
conditions match those shown on Ihe drawings, Any varielions from the conditions whether
encountered during the preliminary Inspection or during the course of the work will be broyght to
the Immediate attention of the Contractor.

This Subcontractor shall protact from damage all axisting trees, streets, ulililies, silt fencing and
olhar areston contrat ams. This Subcontractor shall replace any damaged areas caused by His
firm, including sill fencing, back to original condition, at His casi.

NEC FORM C208 7/2008

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 18 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/248—Page326ht6

E TAT
This Subcontractor shall furnish and inelall all materials as per the specifications and the Hunt
technical proposal. He shall assist Hunt-Yates In thorough review of |he current mechanical
drawings and re-design of the duct sizes and layouls, This Subcontractor understands thal any
modifications to the aforementioned drawings, must be approved by both the archilect, engineer
and the Government prior {o fabrication and installation. This Subcontractor shall furnish and
Install a “Trane” model, direct-vant forced alr unit with an AFUE raling of no less than 90. These
unils will be provided and Instalfad complete with Energy Star labels end a pigtails. This
Subcontractor shall provide and Install ai) thermostats equal to the specifications and the Hunt
proposal. Thermostats shall be programmable, Energy Slar labeled, micro-processor based
with built In key pad for scheduling day and night temperature settings. Thermostats shall have
replaceable battery te maintain the timing and malntain the schadule In memory for 1 year and
shall have a means for temporary and manual override of the program schedule, This
Subcontractor shell provide all low voltage wiring as required to complete His work.

This Subcontractor shalt install all equipment pursuant to the Hunt-Yates suparintandant's
schedule, bul al no time will the fumaces ba operational until after the intador paint is complete,
Immediately upon completion of the painting activity, furnaces shall be put Into operational mode
$0 6 to help ecclimalize the intedor space for subsequent materials.

Cc N
This Subcontractor shall furnish and Install s “Trane” model condensing unil, with a minimum
SEER of 13.0. This unit shall be complete with comprassor, condenser guards and protector
fins. This Subcontractor shall bolt the compressor/condenser to (he concrete pads, This
Subcontractor shall connect (he furnace for use alier painting and unit finish oul once electrical
service to the unit is available. This Subcontractor shall furnish and instafl two sets of filters al
for the FAU unil. One to be Installed during construction and the other prior to tha Owner's final
scceptance of the units. This Subcontractor shall run the condangation drain and secondary
drain of he FAU to an area hub draln, near the FAU, that will be provided by the plumber, This
Subcontractar shall make the final connection for the fumace condensation drain.

DUCTWORK & INSTALL

This Subcontractor shall provide all rigid and flex supply & return ducts, jumper ducls, range
hood rigid duct, exhaust fan AlumiNex duct, grills and registers with OBD balancing dampers, lire
dampers, water healer b-vaniing, clothes dryer booster fans and furnace venting.

This Subcantractor shall furnish ond Install all straps and nail plales, pursuant to the IRC2006,
as required to complete His work. All matal duct shall be sealed with mastic pursuant to the
specifications. Duct mastic shall conform to UL181A or UL181B. This Subcontractor shall
Insulate all ductwork, Including duet in the second floor attic, to preven duct leakage and
condensation build up, pursuant lo the spacificallons. All ducts shall be metal, excep! for the
last 10’, which can be flex. This Subcontractor shall take greal care to prevent his flex duct from
being damaged during installation and shall Insure that all connections of metal-lo-flex are
performed In 6 professional manner, lo prevent displacement, separation or alr logs. He shall
monitor his installed work after Installation and up fo the point of drywall Installation, to further
Insure that no other (rades have damaged his work, He shall immediately notify the Hunl-Yatas
General Superintendent of damages from olher trades.

WRC PORN C205 7/2008

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 19 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/48—Page-33-6+t+6}————————"="

 

This Subcontractor shall hang all aitle metal and/or flex ductwork from roof \russ web members,
to ensure thal the insulator does not crush or damage His materials, When running ductwork,
whethar flex or metal, into those allic areas where roof over-builds occur, He shall take extreme
eare In Insuring that the ductwork Is nol damaged, Any costs associated with damaged
ductwork due to this Subcontractors negligence will ba borne solely by Him.

This Subcontractor shall provide and Install all dryer venting, water healer 6-vanting and
combustion air venling, Ils understood (hal (hare may be unil types where boosler fans are
necessary on dryer venting and as such, pricing has been provided by this Subcontractor and ie
Included In the Options portion of this Subcontract. This Subcontractor has Included all
necessary access panels for (hese booster fans In this optional pricing. Ills understood that
wirlng will be by others, He shall coordinate with Hunt-Yates and the other trades In regards to
roullng, obstructions and other Issues for installing hese two types of vents.

This Subcontractor has Included all Jumper ducts and registers as shown on the revised
mechanical drawings, It ls understood that lo minimize sound transmission and maintain
aesthellcal appearance in (he hallways, thes@ ducts will be connected In [he atlics Ihrough the
use of a della box, hen down lo a single register in Ihe hallways.

This Subcontractor shall Include culling, notching, blocking and drilling for penetrations
associated wilh his work In accordance wilh the IRC, He shall lake greal care when cutting or
notching framing members during his work. Any costs associated with (he replacement of
iumbar due to this Subcontractors negligence during culting and notching operations will be
bome directly by him. He understands that his second floor ductwork will be placed In the atlics,
while his first oor ductwork will be placed in a combination of fur-downs and truss bays. In fur
downs abutting 1-hour fire walls, he shall take care in protecting any and ail fire wall
penetrallons, This Subcontractor shall not use chain saws for ease of cutting.

This Subcontractor shall provide and Install the proper caulking or sealant which includes fire
caulking, and insulation, or sealant, around b-vent penetrations, as per code. His penetrations
shall be protected par current codas to maintaln the Integrity of all walls and floors (to include the
Integrity of the fire railing). He shall provide gaskets or caulking at all registers pursuant to the
Hunl proposal criteria. This Subcontractor shall provide the proper wall and roof jacks and
flashing against the roof deck for a sealed weather-light rool, a! all raof penelrations, If this
Subcontractor penetrates ihe wall, proper wall flashing shall be provided by this Subcontractor, .

This Subcontractor is aware that fiber cement board, lapped siding and masonry brick will be
installed on the exterlors of tha bulldings. He shall coordinate wilh the siding and masonry
subcontractors as 19 penetrations effecting both Ihese trades.

GE HO TEAN
This Subcontractor shall furnish and Install rigid vented range hoods. Tha range hoods shall be
provided with electrical pigialis, washable fillers and fight bulbs, He has Included in His price
range hoods thal meel the Hunt proposal for both the enlisted and command quarters. ills
understood, however, that the range hoods specifled, do not cerry an Energy Star label and
thus, a walver must be sought by the Government. Hunt-Yates will work directly with this
Subcontractor to seek this relief walver. Any necessary adjusiments to this Subcontract will be
contingent upon approvel and acceptance by the Governmen|. This Subcontractor shall fumish
and install all range backsplashes.

This Subcontractor shall provide and install alt vented balhroom exhaust fans with sufficient
motors capable of belng hardwired (o the lighting clrcull, He hag included in His prica balhroom
exhaust fans that meet the Hunt proposal fer both the enlisted and command quariers. All
exhaust fans will be 60cfm minimum, four sones, Ali exhaust fans musi carry en Energy Star
label unless relief of this requirement ls provided by (he Government. It is understood that

WER TOA ¢205 7/2005

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 20 of 25
 

Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 34o0ftor

 

current exhaual fans mealing the Energy Star erlleria are two sones and this Subcontractor has
nol Included 2 sone fans in His price. Hunt Yates will work with this Subcontractor In solidifying
(he exhaust fan criteria and acceplance by (he Government, Any necessary adjusiments fo (his
Subcontractor will be conlingent upon approval and acceplance by the Govemment. He shall
Include all water healer flues, back-draft dampers and rigid dryer vents with removable |-caps.

This Subcontractor shall test end balence the HVAC system as required by the specifications for

8 quality and constant air flow to each room, He shall adjust alf regislers and Install all alr fillers

as required. He shall mark each register damper control to the setting necessary lo meal

balancing requirements. This Subsonireston hae-greedto-pertormecectteskagg tenting on. fp

(hose unils where the specificallons require testing and balancing of the syslem. ~  A- B-3 2007

This Subcontractor Is fully aware (hal this projectis located on a military installation and |hal each of
his employeas will be required to provide identification to recalve access badges. He underslands
thal any employee thal does not have sufficient ideniificalion lo receive said badges will nol be
allowed on the Inslallalion. This Subcontractor also Is aware thal securily measures, ie.
checkpoinis, may be eslablished by (he Government as they sea fit, whereby requiring thai his
employees have their accass badges on thelr persons al all times. He further understands thal
delaya may be expected In the even! {he Govemmenl Increases (he securily status and thal
relmbursemants for time loss due lo delays will be al his expanse. In addition, ills a requirement of
this Subcontract for this Subcontractor to implement and uillize Ihe Government's Basic Pilot
Program ~ Employee Verifleation,

This Subcontractor expressly agraes thal the quallly of his work will meal or exceed the
slandards for which ihe COC and the Owner will accept for this Subcontractors work. He also
agrees to fumish manpower, equipment and materials In quenililes sufficlenl to meet the
Contractor's curran| production schedule. Contiguous production Is necessary for tmaly
completion of this project and as such, this Subcontractor will work closely with the Hunl-Yales
eee staff to ensure thal dally production levels are achieved by this Subcontractor and the
ather trades,

This Subcontractor shell provide quafifted, full time supervision of his work, Qualified

personnel experianced in thelr trade shall accomplish all of the work performed under this
subcontract in a workmanlike manner. This Subcontractor has agreed lo designate a single
Individual as His quality contro} representativa, This individual will be responsible for ensuring
compilance with (his Subconiract, (he plans and specifications and will be responsible for providing
dally inspection raports indicating such. He shall complete the units In proper sequence and Ina
timely manner to maintain production in accordance wilh the Contractor's current project schedule.

This Subcontractor will be required to claan up all spoils, excess material, rash and debris caused
from his work on a dally basis and remove Hunt-Yates provided dumpsters. He shall leave the
finished units in o clean, swept out condition upon completian of His work.

This Subcontracior agrees to complete a minimum of 3 prato-type unils prior to produelion
under-slab pretrestment. An additional mobilization may be required prior to praductien
plumbing.

This Subcontractor shall provide his manpower drinking waler and cups. No communicable use
cups allowed, Trash pick-up associated with drinking walter and lunch trash will be the
responsibillly of this Subcontraclor,

This Subcontractor shall be responsible for continually mainialning two (2) sats of accurala “red-
{Ined/as-buill" drawings in the Hunt-Yales feld office.

Wee ron C2708 7/2008

Case: 24C/2:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 21 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18—Page3s rt

4, At {hie time, the work outlined in this Subconiraci Is not located on the base. If access to the
base is required, or If the base requires employees fo have base passes, each Subcontractor
employee working on this project will be required to complete and submit background and
vehicle information to the Contractor and Depariment of lhe Air Force for approval. Individuals
are required lo fallow on-base rules and reguilallons to keep thelr access from being revoked, All
mobile phone use when driving on base mus| be ‘hands {ree”,

8) Wages: All workers employed on this projec! musi be pald nol less than the prevaillng wage
and fringe rate for their classification as listed on he wage decision (MS030018 6/13/2003
M318). Certified payrolls will be submillad weekly to (he Hunt Yates fleld offica.

b) Taxas: This project is NOT tax exempl, This Subcontract includes all applicable taxas for {he
work provided Including all applicable Mississippi Slate Taxes.

c) Buy American AcUNAFTA: All materials on this Project shall comply with Buy Amarican Act
lo include all Free Trade Agreements.

d) Traffic Coniro}: This Subcontractor shall supply and maintain all Safaty and Traffle Control
needed to salisfy current Cily, Stale, and Federal regulations for his work.

@) Pernils: Subcontracior ls responsible to obtain all applicable permits for his work as required
by the State of Misslssippl and the Cily of Blloxl. {1 will be the responsibility of this
Subcontractor to insure applicable permils are in place prior to the start of (heir respective
work,

f) Constnction water will be avallable to Ihe subcontractor al the points of connection as
Identified by the Contractor for ihe water al no charge. This Subcontractor shall be
responsible far providing any taps, hook ups, back-flow preventers, materials for hook ups,
standplipes, tanks, e(c. for his own consiruction waler.

9) Temporgry power will be supplied by this Subcontractor in the form of alactric generators for
his own work. All electrical ganeratore shall be properly grounded and have Ground Faull
Proteation. if final electrical power is connecied, his power may be used by this
Subcontractor in lleu of the generators,

h) Quality Control Plan Testing: The subgrade, asphalt and concrete testing will be parlormed
by Olhers. It will be the responsibillly of this Subcontractor to insure applicable lasting Is
performed in the fraquencies required by Hunt Yates Quallly Control Plan and or other
applicable regulatory agencles. Any ratesting required due to the falling of Ihese inilial teste
will be pald for by thls Subcontractor,

!) Safaiy: This Subcontractor shall abide by Hunt Yates Safety Manual, State and Fedaral
salaty codes for ell work performed. He shall furnish a lisl of all materiale and chemicals
used In the performance of his work and [urrish caples of material dala safety sheots to
employees and the project office prior to staring work. The Intent Is to [ully comply wilh the
current OSHA Safety Regulations, Alr Force Safety Regulations and acknowledge that all
laborers and mechanics hava received (he data sheals. Backup alarme shall be mandatory
on all equipment. Hard hals, long pants and sleeved shirls shall be required al all times.
This Subcontractor shall furnish a fall protection program prior to starting work (hat complies
with OSHA and the Hunt-Yales aafaly pian.

Jj) Cleanup shell be performed daily by this Subcontractor for his work, Each Subcontractor will
be responsible for Insuring his equipment does nol damage or litler any roadways (paved or
gravel bass) with sofl or mud during his work or while 'ansporting equipment to or from the
Site. In the avent roads or streets are solled from this Subcontractor's equipment, ha will be

MBC FORM C205 2/2005

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 22 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed-+0/24448—Re@ge=3 6-0 fe efemnees

 

required lo immediately clean these roadways to the sallsfaction of the Project
Superintendent. The RV approach area Is 4 highly visible area and exposed lo the public
and thus, this Subcontractor will make sure thal His work area Is clean, lidy and safe al the
end of each business day. Any and all costs associated wilh any clean-up operations
parformed by Hunt-Yales on behail of this Subcontractor will be borne by Him.

k) Commynication: This Subcontractor’s Site Superintendent will carry on his person a Nextel
mobile phone with the abllily to direct connec! al all times he Is parforming work on the sile,
The Nextel mobile phone to be furnished by lhis Subcontractor and the OC number provided
lo Hunt-Yates immediately upon mobilization.

1) Deliveries: This Subcontracior shall coordinate for his deliveries and provide [orklills as
needed to unload his own material, He shall lake great care to avold damages to olher
trades, existing landscaping, existing ees, and/or any other appunanance. Any and all
cosls associated with the repair of damages caused by this Subcontractor and or His
suppliers or vendors will be bome by Him,

m) Scheduling: tis understood that thls Subcontractor will cooperate with the Project
Superintendent or Project Maneger (s) in scheduling his installations lo avold unnecessary
delays to other lrades, Time Is of the essence regarding this acope of work and this
Subcontractor shall exerclse due diligence In expediting (he work,

n) Punch Work: This Subcontractar shall provide [heir own fulklime Quality Control manager to
ensure work Is complalad pursuant to ihe plans and specificalions, This Subcontractor shall
also be responsible for completing all punch list work In a timely manner keeping this portion
of his work on schedule Just as he is required to do for all other phases of this conlract, This
itam includes establishing a punch Ilst crew and completing tha punch lists for each building
85 prepared by lhe Quality Control Director and his Inspectors, as well as Ihe Government
inspeciion firm.

0) Submilials ~ Material: This Subcontractor shall submil for approval shop drawings,
brochurés, certificates, Ilcenses, elc., for all malerials, fixtures, and equipment intandad for
use on the project using the manulaclurers listed in the plans and specificallons. All shop
drawings and submittal literature shall be submitted logethar and nol “plece mealed*. Six (6)
orginal copies shall be provided lo Hunl-Yales. Submitlals shall be provided in a neal,
organized fashion so as lo expedite (he reviaw and approval process, This shall be done in
8 prompt and Umely manner so a6 nol lo delay the project construction scheduls. Shop
drawings musi be approvad by (he Quality Control Olrecior prior to this Subcontractor
baginning work.

ILig also understood (hal all material required for the O & M Manuals will be submitted {o the
COC Director within ninaty (80) days of approved submiltale.

Pp) Waivers: Hunt Yates will require Waivers of Llen from Ihis Subcontractor's material suppliers
and Subcontractors as evidence of this Subcontractor having pald for all hls material and
labor with all taxes and fringes required therelo. These waivers will be required wilh each
progress payment. No payment will be released until (hese waivers are properly execuled
and turned into the Hunt Yates field office.

q) Hurrigane Readiness: Contractors shall submil a “Hurricane Aation Plan” prior to starting
work. Plan will be raviewed and approved by ihe Conlracior and discussed al (he
preparatory meeting. In general, upon receipt by the Contractor ol a severe weather warning
with anlicipaled winds of +40mph, ai Keesler Air Force Base, thls Subcontractor will
implement His action plan. Ai a minimum, He will be responsible for lylng-down, removal,
projection and/or securing all His materials, closing doors and windows In unils, and

WBC FORH C205 7/2005

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 23 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed: 40/244-8—Rage-e- efectos

4

 

evacuation of the area, ac determined by Federal and Local authorities. The Contractor will
Ingpect the material protection work performed by thie Subcontractor in order to reasonable
assure (hal properly owned by the Contractor or the Air Force will nol be damaged, If this
Subcontractor fails or refuses lo Implement thelr action plan and/or refuses {o secure thelr
materials, (he Contractor will perform this work on His behalf and charge the cost of this work
lo this Subcontracior pursuant lo this Subcontract.

6 The cos! breakdown below will be used for payment purposes. II is understood thal the contract
amount of $9,220,478.00 Includes all Missiseipp! stale taxes. Pay requests shall be submilted to
the Hunt Yates field office no later than the 20" of every month, estimated for work completed
through the 26"for payment on of about the 201h of the following month when the Contractor is
pald by the AIR FORCE, The retention amount referenced earlier In (his subcontract is amended
to ba 10% of monthly progress labor billings until the contract Is 50% domplete. With the
approval of the Projact Manager, the releniion will ba stopped and or reduced. Retention will be
released upon acceplance of this Subcontractors work by the Owner and the Contractor. This
acceptanes will Include bul shall nol ba limited to all as-bullt drawings, eubmittals, waiver,
approved cerilied payrolls, etc.

Payment requests will only be acceptad on the preprinted form as supplied by the Contractor
and will be paid for as approved by the Project Superintendent. Relention will be released upon
acceplance of this Subcontractors work by Ihe Owner and the Contraclor. This acceplance will
include bul shall not be limited to all as-buill drawings, submiltals, waivers, approved ceriified
payrolls, ele.

OPTIONS:

1. Add for PVC D.V. venting of the water healers - $290/unit
2. Add for 14 SEER condensing unil upgrade - $260/unit

3. Add for dryer booster fans w/ panels - $17 S/unil

4, Add for duct leakage tesling on 10% - $8S/unil

SCHEDULE OF VALUES:

Work item Quantily Unit Cosi Total Cost
HVAC Mobilization t\s $ 41,120.00
Pre-fab Duct 1026 un $401 $ 412,228,00
Rough-In{Freen/PVC/ducl) 1028 un $2774 $2,651,672.00
Exhaust Fan Rough-In 1028 un $192 $ 197,376.00
Vent Waler Hester 1028 un $437 $ 449,236.00
Set Fumace 1028 un $214 $ 219,992.00
Set AC Units 1028 un $153 $ 157,284.00
Trim-out 1028 un §295 $ 303,260.00
Start-up 1026 un $240 $ 246,720.00
Punch-out 1028 un $107 $3 109,996.00
HVAC Materials ils $4,180,474.00
HVAC Demobillzation ifs $ 41,120.00

Contract Amount $ 9.220,478.00

A COMPLETE AND PROFESSIONAL JOB IS INTENDED!

HOC FORM C705 7/2008

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 24 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 38 of 107

*tkew® END OF SUBCONTRACT ** #5

aud PORH C305 1/2008

Case: 24C12:18-cv-00097 Document#:1-1 Filed: 09/14/2018 Page 25 of 25
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page3S-0Ft6?———

EXHIBIT B

Heil Building d/b/a Modu-Tech Subcontract

Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 1 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 46-0f-t67?————

Hi NT YATES LL@eive

‘ 2) ORIGINAL of

AUG 1 7 2007

170 Minden Road, Biloxi, Mississippi 39530 * P O ve 1, Bits} Mississipi 39534 * 228 374 1865

THIS AGREEMENT, MADE THIS 7th day of. July 2007, by and between Modu-Tech doing business as a
with principal office at 1200 E, Patansco Ave, Baltimore, MO. 21225, (hereinafter called the "SUBCONTRACTOR’), and HUNT

YATES, LLC, (herelnafier called ("CONTRACTOR"). WITNESSETH:

Thal the SUBCONTRACTOR and the CONTRACTOR, in consideration of the covanants and agreamants hereln
contained, mutually agree as Tollows:

1. PROJECT, LOCATION AND OWNER

The SUBCONTRACTOR agrees to fumish all labor, material and equipment and perform all work described In Sectlon 2 hereof for
the construction of 1,026 Units of Family Housing located at Keesler Air Force Base, Biloxi, Mississippi for tha Department of the
Air Force In accordance with the terms of this Subcontract, and In accordance wilh the terms of the cantracl batween

CONTRACTOR and the Owner ("General Contract").
Wi o NE

THE FOLLOWING IS INTENDED AS AN ELASORATION, NOT A LIMITATION, OF THE SCOPE OF WORK TO BE
INCLUDED AS PART OF THIS SUBCONTRACT.

This Subcontractor shall furnish all labor, supervision, tools, equipment, Insurance, materials, and applicable taxes
for a complete framing job, at all four sites, al Keesler A.F_B,

0 ETE f° IN B

Attachment A - WORK TO BE DONE - continued on Page 17
. CONT

IN CONSIDERATION WHEREOF, the OWNER/CONTRACTOR agrees lo pay this SUBCONTRACTOR (for the full and fallhful
performance of his work the sum of TWELVE MILLION FIVE HUNDRED FIFTY THOUSAND DOLLARS AND ZERO CENTS
($12,550,000.00), including all taxes, in current funds, at the CONTRACTOR'S office al Keesler Air Force Base, Mississippi,
subject to additions and deductions for changes as may be agreed upon In writing and subject to the other terms of this

agreement,
The following have agreed to the terms of this Subcontract and hava signed thls Subcontract a6 officers of thelr respective

organizations, having been duly aulharized to do so. ip
— THES (OOpPIPL SS
papermenr #4 To MRQLOP TIES”

 

 

 

 

 

 

SUBCONTRACTOR: La “AS METSO CONTRACTOR:
: || a
on __ACntt AA py ‘Ce
tue __VResrO2n Title: Aaron D
Federal i. or SSN 1G O20 GEM"? Contrect No; 027

 

Migsissippl License Number f YJ (2

i
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 2 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 41 of 107

ARTICLE I: GENERAL OBLIGATIONS

1.0 The Subcontractor shall be bound to the Contractor by all (erms and condilions of this Subcontract and, excepl as athemise
provided herein, by all tarms and conditions of the Prime Contract batween the Owner and Contractor, which is incorporated by
reference into this Subcontract and Is an integral part of this Subcontract. The Prime Contract Includes, bul Is not limited to, the
Agreement between the Contractor and the Owner; all general, supplementary, special conditions; all drawings, specifications,
details, and standards; all addenda, modifications, and revisions to any of the foregoing; and all other documents or requirements
incorporated into or referenced by the foregoing. The Subcontractor shall assume toward the Contractor all the obligallons and
responsibilities which the Contractor, by Ihe Prime Contract, assumes toward the Owner. In the event of an ambiguity,
inconsistency, or conflict in payment or other provisions between or among the Prime Contract, this Subcontract, any bond, and/or
other agreement or Instrument, this Subcontract shall govern. In no event shall the Subcontractor be entilled to greatar rights,
higher entitlaments, or more rellef againsi the Contractor than the Contractor actually obtains from the Owner on Subcontractors
behalf with respect to the Subcontract work,

7,1 The Subcontractor shall perform Its work in strict accordance with thls Subcontract and with the Prime Contract. Anything
pertaining to the Subcontractor’s work that Is mentioned In the specifications but not shown in the drawings, or shown In tha
drawings but not mentioned In the specifications, shall be of {lke effect as if shown or mentioned In both. All work of the
Subcontractor shall be subjact to the approval of the Contractor, Architact, Cwner, and any authorities having Jurisdiction over tha
Subcontract work. The Subcontractors work includes all work specifically set farth in this Subcontract and covered by parts of the
Prime Contract applicabla thereto, and It further includes everything reasonably necessary or customary for the proper execution,
functioning, connection, and completion of all work raferred to by this Subcontract. All provisions of this Subcontract and of all
Incorporated, referenced, and attached documents, Including but not limited to the Prime Contrect, shall be construed together and
harmonized to the extent reasonable and consistent with the intent of this Subcontract for proper completion and functioning of the
entire scope of work being subcontracted, If there Is any confilet, ambiguity, or inconsistency within or between any such
documents ora difference in interpretation, the matter shall be referred to the eppropriate design professionel whose decision tha
Subcontractor shall implament at no additional cost. If he design professional does not render 4 decision In a timely manner, the
Subcontractor shall perform as diractad by the Contractor al no addilional cost.

1.2 Subcontractor shall promptly prepare and submit to Contractor such drawings, details, product data, samples, and other
submittals as may be required by the Prime Contract or the Contractor. By submilling such drawings, detalls, product dala,
samples, and other submittals, Subcontractor represents that II has determined and verified materials, field measurements and
fleld construction criteria related therato, or will do 50, and hes checked and coordinated the Information contained within such
submittals with the requirements of the Subcontract. The Subcontractor shall call specific attention In wating to the Contractorto
any and all proposed deviations from the Prime Contract at the {ime of delivery of such drawings, details, product data, samples,
and other submittals, and no devialion shall be permitted unless specifically requested In writing by Subcontractor and expressly
approved in wrlling by an Authorized Representative of the Contractor. Contractor shall have no duly lo discover any mistake,
error, or deviation In any such drawings, detells, product data, samples, and olher submilltals from (he Prime Contract
raquiraments, and Contractor's or Architect's approval thereof shall not relleve Subcontractor from responsibility or llabillty for any
mistakes, error, of deviallan, or of Subcontractor’s obligation to perform Its work in strict accordance with the Prime Contraet,

1.3. The Subcontractor represents and warrants that It is fully qualified and experienced in every respect to perform the work
and that It Is properly licensed, equipped, organizad and financed to parform such work. The Subcontractor further ceriifies thal It
has carefully examined the Subcontract and Is fully familiar with all of the terms and conditions (hereof and has fully acquainted
itso)! with Job site conditions thal may affect the cost or timeliness of the Subcontractors performance, thal It has mada al)
investigations essential to a full understanding of the difficultias which may be encountered in performing the work and thatit{s not
relying on any opinions or representations of Contractor; and, as between the parties hereto, Subcontractor will assume full and
complete responsibility for all conditions relating to the work, the elle and ils surroundings, and all risks in connection therewith,

1.4 The Subcontractor Is responsible forthe proper location and layout of its work (Including the responsibilily for the accuracy
and expanse of enginesring services related thereto), and the Subcontractor shall verify all pravious and surrounding work and
conditions to ensure that all work fils together and functions properly. Before beginning any portion of the work, the Subcontractor
shall detec! and report In wriling any condillon or problem caused by others which could affect Subcontractors work: olherwise,
Subcontractor shall accapt full responeibility and cost for correcting or overcoming euch conditions or problems.

4.5 The Subcontractor agrees and acknowledges that meetings will ba held at the jabsite as called for by the Contractor or as
otherwise required herein. Attendance by the Subcontractor is requirad al the meoting held Immediately prior to the
commencement ofits work and each meeting thereafter until this Subcontract work ls complete and accepted by the Owner, andat
other times when deemed naceseary by the Contractor. The Subcontractor shall have @ represantalive present who shell have the
authority to act and make binding decisions for the Subcontractor,

1.6 No temporary office building, storage trailer, sign, or other structure shall ba placed on the Jobsite by the Subcontractor
unlees approval in writing of the location, design and painting thereof hes first been recelved from the Contractor.

1.7 Tha Subcontractor shall clean up and remove from the slte and dlepose of trash and debris on a daily basis or as often
as diracled by the Contractor. The Subcontractor shall also do Its part In keaping the Project in a clean and neat condition and
shall claan up any adjacent work solled by his workmen and leave Noors “broom clean", as diracted by tha Contractor. If

2

Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 3 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed t02448—Re gerne fends G apiece

ARTICLE |: GENERAL OBLIGATION _ continued)

Subcontractor fails to comply with this paragraph within twenty-four (24) hours after recelpt of notice by Contractor, then
Contractor may perform such necessary clean-up and daduct the costs from any amounl(s) due the Subcontractor,

1.8 The Subcontractor shall provide sufficient, safe and proper facilities, equipment, and working conditions, which shall at
afi times be subject to Inspeciion by Contractor, the Owner, or (helr representatives. The Subcontractor shall immediately
proceed to lake down and remove from (he premises of the Project all porlions of the work and all material, which the
Contractor shall deem as unsound or improper or which falls to conform In any way to the Subcontract requiraments. The
Subcontractor shall make good all such disapproved work, equipment, and facilitlas and rastore all other work damaged or
destroyed in removing or making good such disapproved items, all at Subcontractor's sole risk and expense, However,
Subcontractor shall not ramove any other malerlals from the Project site without the written permission of an Authorized
Representallve of Subcontractor. Subcontractor agrees to abide by Contractor's decisions as to allotment of all storage and
working space al the Project site and as to all other matters respecting the organization, flow, coordination, and sequencing of

work.

1.9 If requested by Contractor, the Subcontractor shall provide the Contractor with a copy of all material suborders prior to
commencing its work. The Subcontractor must provide monthly, or more often if required by the Contractor, a complete {ist and
Gellvery status of all orders, progress schedules, and man-hour completion schedules salisfactory in form and content to the
Contractor. Subcontractor also agraes to provide such “as-bullt" drawings, maintanance and operation manuals, elc., as may be
required In the Subcontract, The Subcontractor shall also provide the Contractor dally reports indicating work performed and
manpower for the previous day. These dally reports will be delivered to the jobsite office no later (han 10:00 AM the following day

after the work is performed.

1.10 The Subcontractor shall not start any part of its respective work unlil tha Subcontractor has dellyered to the Contractor at
least two executed originals of thls Subcontract, togather with all other required documentation (specifically including, bul not
limited to, Insurance certificates and, If required, performance and payment bonds), An execuled Subcontract and acceptable
Insurance cerlificales In the Contractor's possession ara conditlons precedent to being pald any part or all of the Subcontract
amount. Subcontractor shall perform no portion of the subcontract work requiring submittal and review of shop drawings, product
data, samples or similar submittal until the respective submittal has been approved. Any work performed in violation of this
section shall be at the Subcontractors sole risk.

1.41 The Subcontractors commencement of any part of Its work or responsibililles, whether at the Project site or elsewhare,
shall constilule the Subcontractors agreement to all tarms and condillons of this Subcontract, without limilations or modification,
and shall further consiitute the Subcontractor’s acceptance of all condillons al the Project sile. The Contractor and Subcontractor
agree that the lerms and conditions of this Subcontract, establish a course of dealing between (hem and shall apply to lhis and all
olher projects, unless before commencement of the Subcontractors work on such project, ellher (he Contractor or the
Subcontractor gives written notice of objection to the lerms and condilions of this Subcontract or the partles enter Into a different
written egreement with respect to such project. Otherwisa, the Subcontractor's commencement of any performance of work on
any project, Including but nol Iimited to the preparallon of shop drawings and other submittals, shall conautute the agreement of
both the Contractor and the Subcontractor that the tarms end conditions of thls Subcontract apply to such project and constltulee
walver by both parties of all objections to any of the terms and conditions of this Subcontract even If a Subcontract has not been
fully exaculed at (he time such work commences, Ellher the Contractor or Subcontractor will be entitled to specific performance of
this provision with respect to future projects.

IN UBCONT T

2.0 —‘Ifrequired by the Contractor prior to or during performance of this Subcontract, Ihe Subcontractor shall fumish performance
and payment bonds wilh aresponsible surely acceptable to the Contractor, Ina form and with terms acceptable to the Contractor,
The Subcontractors failure to deliver satisfactory bonds to the Contractor wilhln len (10) days after demand shall be a material
breach of this Subcontract, !fthe Contractor requires a bond alter (he parties have agreed to a Subcontrac! price, tha Subcontract
price shall be equitably adjusted to includa tha reasonable cost of the bond, provided that the Subcontractor has previously notifiad
the Contractor that (he cost of the bond was not includad In the Subcontract price.

2.1 in addition to the language of any bond, the Subcontractor and the Subcontractor's sureties agree that (he protection and
coverage of the Subcontractors bonds shall extend al least to the entitles protected and the type of claims covered by the
Contractor's bonds with respect to the Subcontract work ao thal any clalm Lhal can be made against lhe Contractor's bond shall be
also valld and racoverabla agalnst the Subcontractor’s bond, Any Increases In the Subcontract amount shall automatically
Increase the respective penal sums of the performance bond and of the payment! bond furnished by the Subcontractor.

2.2 Any obligation of the Subcontractor under thls Subcontract, Including but not limited to warranty or other performance
obligations extending beyond substantial completion, shall be equally the obligation of the surety for the Subcontractor's

performance bond as if all terms and condillons of this Subcontract were sal forth verballm In the performance bond. The
Subcontractors surety's obligations shall nol terminate upon substaniial or final completion of either (ha Subcontractor work or of

3
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 4 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed LO24/18—Ragemdedneifents apenas

ARTICLE !I: BONDING OF SUBCON _sCTOR (continued)

the Project as a whole bul shall continue thereafter for so long as (he Subcontractor has any obligations of whatever nalure under
this Subcontract, The Subcontractor’s surely shall be bound by any Judgment, arbivation award, settlement agreement, or other
decision rendered against the Subcontractor with respect to the Subcontractor’s obligations under thls Subcontract,

ARTIGLE Ili: RELATIONSHIP WITH CONTRACTOR

3.0 The Subcontractor shall have a competent and experienced superintendent at the Project af all times whlle the
Subcontractor's work Is or should be in progress and as otherwise necessary lo ensure full performance of all obligations under
this Subcontract. The Subcontractor's superintendent shall have the authority to act for and on behalf of the Subcontractor in all
matters relating to he Subcontractor’s work. The Subcontractor shall do, without additional charge, whatever Is necessary In the
performance of this Subcontract or whatever (he Contractor direcls to ensure harmonlous labor relations al the Project and lo
prevent strikes, disputes, and violation of labor agreements, labor laws, and labor regulations,

3.1. The Subcontractor shall designate a quality control representative who shall have authorily to acl for and on bahallf of the
Subcontractor in al! matters related to the quality of tha Subcontractor’s work. The Subcontractor shall fully comply with the

Contractor's quality assurance plan.

3.2 Subcontractor shall enforce strict discipline and good order among Its employees. The Subcontractor shall reportin writing
to the Contractor within twenty-four (24) hours an Injury to an employes or agent of the Subcontractor or any other lability claim
whatsoever thal occurred al (he site or connected with (ha Subcontractor’s work,

3.3. The Subcontractor is In all reepacts an independent contractor and Is nol en agent of the Contractor. No personnel
employed by Subconiractor shall be deemed under any circumstances to ba agents, representatives or employaes of Gontactor.
The Subcontractor shall have no authority to bind the Contractor by any representation, promise, or stalement of any kind without
first obtaining the Contractor's specific wrltien consent and authorization, The Subcontractor agrees not to enter inte any other
contract relating to the Project without tha Contractor's prior written consent.

3.4 The Subcontractor shall not interfere with the Contractor's retatlonahip with the Owner, and the Subcontractor shail not deal
directly with elther the Owner or the Architect without prior written authorization In each Instance from an Authorized
Representalive of the Contractor. Specifically, without {ImilIng the generality of the foregoing, the Subcontractor shall not nagowats
directly with the Owner for any additlon(a), daletion(s), or altaration(s) on the Project covered haraunder,

ARTICLE IV; TIME

4.0 Time is of the essence, and unless hereln otharwiee specifically provided, Subcontractor shell commence work when
directed by the Contractor. The Subcontractor racognizes thal It may be working concurrently with the Contractor, Owner's
forces, or other contractors or subcontractors, Subcontractor shall cooperate with the Contractor and prosecute the work
diligently and so as to avold delaying, conflicting, or interfering with the progress of Conlracter, Owner's forcos, or other
contractors ar subcontractors on olher portions of the Project work, The Contractor has the right to require the Subcontractor,
without cost or Ifability to the Contractor, to schedule work hereunder In such a manner as will minimize interference, delay
and expense of work of others or for Ihe bast Inleresls of the Project as the Contractor may determine. if so ordered by the
Contractor, the Subcontractor shell prosacute certaln portions of the Subcontract work In preferance to other portions, al no
increase In Subcontract price. Subcontractor shall keep and malnialn on the Project a sufficlant number of properly qualified
workmen and a sufficient quantity of materials, equipment and supplies to perform the work as required wilhaul delay. Should
Subcontractor cause delay In the progress of completion of the Project, the damages resulting therefrom, Including, bul not
limited to, liquidated and/or actual damages assessed by Owner and altributable thereto, shall be the obligation of

Subcontractor.

4.1 Subcontractor shall relmburse the Contractor for any damages assessed by the Owner or other subcontractors, whelher
liquidated or otherwise, against the Contractor and for any damages olherwise incurred by or asserled againsl the Contractor as a
result of delays or difficullles caused by or attributable to the Subcontractor. Furtharmore, the Subcontractor shall pay the
Contractor's accelerallon costs, extanded job site averhead, unabsorbed home office overhead, and ail othar diract and Indirect
expangas of whatever nature, including allorney's fees, caused in whole or in parl by delays, disruptions, or other reasons

attributable to the Subcontractor,

4.2 ifthe Subcontractor falls behind the Contractor's schedule for the Subcontractor work or If, In the opinion of tha Contractor,
the Subcontractor is olherwise not maintaining 4 satisfactory rate of progress as determined by the Contractor, the Contractor may
direct the Subcontractor to take such action as the Contractor deams necessary or appropriate to improve the Subcontractors rate
of progress Including, but nol limiled to, Increasing the number of superintendents, foremen, skilled labor, and unskilled labor,
increasing the number of crews, Increasing the number of shifts, employing more or better equipment, working overtime,
expediling delivery of malerials, substiluting materials, changing sequence of performance, prosecuting parts of the Subcontract
work in preference to other parts, and any olher increase or acceleration of effort, all of which shall be performed by the
Subcontraclor al no cost to the Contractor. In addition to the foregoing, the Contractor shall have the right, but not the obligation
and without prejudice lo any other right or remedy, to provide; ellher with Contractor's own forces or wilh olhers, any additional

4
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 5 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 44 of 107

ARTICLE IV; TIME (continued)

labor, materials, equipment, supervision, or other item and to take such further actions as the Contractor deems necessary or
appropriate, which shall be at tha Subcontractor’s cos! and which the Contractor shall be entilled to deduct from any payment,
whether then due or thereafter to bacome due lo the Subcontractor. The Contractor's administrative and overhead expenses will
be included in this cost. The Contractor's decisions and directives under this paragraph shall be final and binding.

4.3 The Subcontract amount provided herein constitutes full and complete payment to the Subcontractor for all Subcontract
work to be performed, far all loss or damage arising out of the nature of the work, for any unforeseen difficullles or obstructions
which may arise or be encountered during prosecullon of he work, forall riske of every deacription connected with the work, forall
expenses Incurred by or in consequence of suspension, Interference, disruption, hindrance, or discontinuation of the work. If the
Subcontractor’s work is delayed, hindered, suspended, disrupted, interfered with, rendered less efficient or more costly, or
adversely affacted In any way by any cause whalsoever whether such delays or hindrances are evoldable or unavoldable,
anticipated or unanticipated, reasonable or unreasonable (including, bul not limited to, acts or omissions of the Contractor or the
Owner, the Architect or other subcontractors, by unusually severe weather, by acts of Ged, by unavoidable casuallles, war, strikes,
picketing, boycott, tockouts, or by any other reason beyond the Subcontractors contro! and without faull or contribulion by the
Subcontractor), the sole snd exclusive remedy of the Subcontractor shall be to racelve from the Contractor an extension of time for
each dey of proven actual, excusable, and non-concurrent delay to the Subcontractor’ work which, at the lime of such delay, was
on the Project's critical path. Notwithstanding anything to the contrary Indicated In this Subcontract or tn the Prime Contract, the
Subcontractor shall have no claim for damages and shall have no right of additional compensation from the Contractor by reason
of any delay, hindrance, disruption, suspension, interference, obstruction, Inefficiency or any other adverse Impacl or Increasad
expense to the Subcontractor's work, except for an extension of time as provided In this provision, Notwithstanding any other
provision or nollce requirement herein, an extension of time for delays under this seclion may ba granled only upon written
appiicallon(s) by the Subcontractor made within forty-sight (48) hours from the beginning of the clalmed delay. Under no
clrcurnstances shall the time of completion be extended lo a date which will prevent Contractor from completing the entire Project
within the time allowed Contractor by Owner for such completion.

4.4 Gontractor may, with or withoul cause, order Subcontraclor lo slop or suspend all or any part of the work under this
Subcontract for such time as may be determined to be appropriate for the convenience of Contractor. Phased work or
Interruption of the Subcontract work for short periods of lime shall not ba considered a suspension, The praceding section
shall apply In the event of suspension ordered by the Contractor and the Subcontractor shall be entilied to, as its sole and
exclusive ramedy, an extension of time as set forth above, bul nol an adjustment of Subcontract price, The Subcontract time
hall nol be adjusted for any suspension, to the extent thal performance would have been suspended, due tn whole or in pari,
to the fault or negligence of the Subcontractor or by a causs for which Subcontractor would have baen responsible.

ARTICLE V: TERMINATION

5.0 The Subconiractor shall be deemed in dafault, {f at any time, the Subcontractor shall, In the opinion of Contractor: (a) rafuse
or for any reason fall al any time to prosacute the Subcontract work In a diligent, timely, workmanlike, skillful, cooperative, safe,
and Careful manner, (b) fall lo supply sufficient, adequate or competent supervision, (c) fall to furnish 8 sufficient number of
property skilled workmen, (d) fall to have at the Project sufficlant materlals and equipment of the proper quality and quantity, (@) fail
to promptly correct defective work, (f) fall to promplly pay Its bills and discharge Its obligations on this Project or otharwiss, (g) fall
to perform eny lerm or condillon of any part of lhe Subcontract, all of which are material, or (h) otherwise delay the work of the
Contractor or other subcontractors, The parties acknowledge thal each of the forgoing Is a material breach of the Subcontracl.
After notice to the Subcontractor to remedy such breach or breaches, Subcontractor shall immediately, and In no event longer than
three (3) days, remedy such breach or breaches In such manner and with such diligance and promptness as may be required by
the Contractor, Upon Subcontractor’s fallure to do so, the Conlractor may terminate (his Subcontract in whole or in part and may
lake possession of all drawings, materials, equipmenl, tools, and appilances belonging la the Subcontractor as may be deemed
necessary or desirable to complete the Subcontract work,

§.1 Ifthe Subcontractor instltutes or has Inatituted against |t a casa under the United Slates Bankruptcy Code, such eventis
presumed to impalr or frustrate the Subcontractor's abllity to perform ite obligations under the Subcontract. Within ten (10) days
aftar Contractor's request, the Subcontractor (or Its trustee, successor, or other parly acting for the Subcontractor) shail deliver to
Contractor adequate assurance of Subcontractor’s ability to perform all material obligations under the Subcontract, Additionally,
the Subcontractor shall file, at the earliest time permitted by law, an appropriate actlon for assumption or rejection of the
Subconlract and the Subcontractor shall diligently pursue such action. If the Subcontractor fails to comply strictly with the
foregolng abligations, the Contractor shell be entitled and Is hereby authorized to request the Bankruptcy Cour to rajact the
Subcontracl, to declare the Subcontract lerminated, and to parmit the Contractor to pursue any other recourse or ramedies
avaliable, The rights and remedies under this saction are not Intanded and shall nol ba conatrued to limit any other rights and
remedies of the Contractor under this Subcontract or as otherwise afforded by law, including the Contractor's entitfament \o seek
rellef from any automatic stays under the Bankruptcy Code and from any order of a courl of competent Jurisdiction, In parilcular,
the Contractor shall be antilled to assert all rights and remedies agains! any bond or palley of Insurance furnished by tho
Subcontractor, notwithstanding any case Insiltuled by or sgalnsl the Subcontractor under the Bankruptcy Coda,

§.2. Upon termination of this Subcontract in whole or part by the Contractor, the Subcontractor shall not be entitled to receive
any further payments on this Project or any other project until lhe Subcontract work has been completed and accepted by the

S

Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 6 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 FiledO/24 118 Roa .c)eantelan iia afemnineeetin

ARTICLE V: TERMINATION (contin. . u)

Contractor, Architect and Owner and not until final payment for same has been received by the Contractor, The Subcontractor
Shalt be liable for all expense of completing the Subcontract work, including all performance costs of whatever nature plus
reasonable allowances for overhead and profit and Including all other damages, losses, expense, and costs, including altorneys
fees, incurred by the Contractor as a result of any terminalion of this Subcontract and performance of Subcontrac! work and
discherge of Subcontract obligations by any entity other than the Subcontractor. The Contractor's records will be the sole bass for
computing the cost of this work, and the Conlractor’s administrative and overhead expenses (Including items such as social
securlly payments, unemployment taxes, Insurance coversge, any attorney's fees associated with the default, etc.) will ba included
in this cost, If, upon final payment by Owner to Contractor, the unpaid Subcontract balance exceeds the damages, cosls, and
liability, Including attorney's fees, Incurred by Contractor In completing the Subcontract work and sustained by Contractor by
reason of termination of the Subcontracl, such excess shall be pald by Contractor to Subcontractor. If the Contractor's damages,
costs, and flabllity, Including attorneys’ fees, excead the unpald Subcontract balance, Subcontractor shall pay the difference to the
Contractor. Inno event shall the Subcontractor be entilled to be pald or to recover from the Contractor more than the amount due
under this Subcontract for the work completed al the dale of lermination of the Subcontract,

5.3 Inasmuch as (he injury or damage to the Contraclor by reason of any default hereunder by the Subcontractor is difficult to
determine with any degree of certainly, itis agreed thal in computing the expense of finishing ihe work as sbove provided, there
shall be added to such expense a sum equal to len (10%) percent of the costs Incurred for such finishing, and said amount Is
hereby agreed upon, lixed, and determined by the parlles hereto not as a penally but as the liquidated damages that the
Subcon{ractor will suffer by default, These liquidated darnages are In addition to any actual or liquidated damages that may be
imposed by the Owner as & result of time delays Subcontractor has caused, The Contractor shall not be liable or accountable to
Subcontractor In any way for the manner In which II may complete the work, nor shall the remedies and rights given above be
construed as @ substitute for or a watver of any of the legal rights of the Contractor against the Subcontractor.

§.4 The Contractor shall have the right to terminate this Subcontract without faull of the Subcontractor, Upon receipt of notice
from the Contractor of the termination, the Subcontractor shall do only that work set forth in the Contractor’s notice and shall
preserve and protect the materials and equipment pertaining to the Subcontractor’s work. In the evant of such no fault termination,
and subject to (he conditions precedent lo any payment to the Subcontractor set forth In thls Subcontract, the Subcontractor shall
be entilled to payment, as its sole and exclusive remedy, for the lesser of either (1) the Subcontract value of all work satisfactorily
performed and for all materials and equipment sallsfactorily stored on site or in transit, which are not saleable In the
Subcontractors ordinary course of businese and which the Subcontractor can transfer to the Contractor free of any liens or
encumbrances or (2) the reasonable, actual direct costs for such work plus 2 single sllowance, not to excead ten percent (10%),
for both overhead (Including job site and home office) and profit on such costs.

5.5 ifthe Contractor terminates tha Subcontractor for default, and tts determined for any raason thal tha Subcontractor was not
actually In default under this Subcontract at (he time of termination, the Subcontractor shall be enliiled to recover from the
Contractor, ag Its sole and exclusive remedy, the same amount as the Subcontractor would be entiled to receive under a no fault

termination.

5.6 Notwithstanding anything to the contrary herein and regardless of whether the termination Is complete or partial, whether
the termination Ia for default or for no fault, and whether the termination converted from default to no faull, the Subcontractor’s sole
and exclusive remedies for termination of this Subcontract shall be those expressly provided and under no circumstances, shall
the Subcontractor be enlillad to special, consequentlal, or punitive damages, anticipated or lost profit, or other recovery of any
nature except for payment for Subcontract work properly performed and actually completed by the Subcontractor. In no event shall
the Subcontractor be entilled to any compensailon for Subcontract work not performed by the Subcontractor or for payment in
excess of the Subcontract amount as may be adjusted by properly authorized written Change Orders.

ARTICLE Vi; COMPLIANCE WITH LAWS

6.0 The Subcontractor shall perform tha Subcontract work in a safe and proper manner and shall comply with all laws,
ordinances, buliding codes, safely requirements, and regulations of whatever nature that apply to this Subcontract, Including bul
not limited to OSHA. The Subcontractor shall give adequale nolices pertalning lo the work of tha Subcontractor to proper
authorities and secure and pay for all necessary licenses and permits to carry on Subcontractors work. The Subcontractor is
responsible for all inspection requirements and regulations of all governmental agencies and authorillas, Including OSHA, wilh
respect to the Subcontractor’s work and shall pay any fine(s) (including those which may ba assessed against the Contractor) and
olher expenses (including, but not Ilmlted to Contractor's attorneys’ fees) which may be attributable to the Subcontractors failure

to comply with any regulation.

6.1 The Subcontractor shall employ labor, make purchases and transact ils business wilhout discrimination as to race, color,
gender, creed, or rellgion and also without discrimination as lo whelher employees of the Contractor, ather subcontractors,
material suppliers, or other entities involved in the Project are mambers or are nol members of any labor union or other labor
organization. The Subcontractor agraes to comply with all laws, Including bul not limited to, Executive Order 11246, ifappiicable, If
required by Contractor or Owner, Subcontractor agrees to meet any minority goals.

6
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 7 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18—Page+-—

ARTICLE Vi: COMPLIANCE WITH L,_. 5 (continuad)

6,2 The Subcontractor has full and exclusive liability for all contributions, taxes, deposits, and payments required of employers
by federal, state, or local governments, wilh respect to wages, salaries, remuneration, or benefils pald or owed by the
Subcontractor to any of Subcontractor's employees or others who perform work or render services for Subcontractor in conneetion
with this Subcontract. The Subcontractor has exclusive fabllity for allincame, groas recelpls, sales, use, or olhertaxes applicable
to the Subcontractor’s work and to any item furnished or amployad, any expense incurred, all work performed, and all revenue
eamed by the Subcontractor pursuant thls Subcontract. In the avent the Contractor is held lable to pay any such fax or
contribution on behall of the Subcontractor, he Subcontractor agrees to supply tha Contractor with all racords necessary {o
compute the same and to fully reimburse the Contractor upon demand for the amount thereof (Including penalties and interes!)
paid by the Contractor; the Contractor shall have the further right to deduct any amount so paid, plus atlorneys' fees and a
reasonable overhead expense from any sums due the Subcontractor by the Contractor on this or any other project.

6.3 The Subcontractor beers full and exclusive responsibillly and lability for (he proper discovery, identification, reporting,
handing, removal, and disposal, wheather on site or off site, of all materials encountered, used, or generated In the performance of
the Subcontract work which are defined or considered as hazardous by federal, state or local authorities having Jurisdiction over
the Project, and the Subcontractor shall comply with all laws, regulations, standards, and safety requirements with respect to such
hazerdous materials. ifthe Subcontractor fails lo comply wilh Ils responsibilities under thls paragraph, the Contractor may perform
such work with Contractor's forces or through others at the expanse of {ha Subcontraclor.

ARTICLE Vil; PAYMENT

7.0 Subcontractor shall furnish such evidence as the Contractor may require as proof of payment of all obligations and clalmsin
connection wilh this Subcontract Including, but not limited to, swom statements showing all parties who furnish lebor, materials, or
services, to the Subcontractor wilh thelr names, addresses, and amount due or to become due each. Like statements may be
required of subcontractors, vendors, suppliers, etc. of Subcontractor. Contractor ig not required to make any payment to
Subcontractor unless Subcontractor shall previously have provided releases executed by all persons who might have machanic's
llen, stop notice or labor and material bond rights against the Project arising out of work performed undar the Subcontract, using
Contractor's forms, Contraclor reserves the right to make payment by Joint check or by direct check to Subcontractor and
Subcontractor's suppliers or subcontractors or any person having a right of action against Contractor, its surety or Owner under
any law. In the event that the Contractor wishes to furnish the equipment, materlals and supplies, or portion thereof, necessary lo
effect performance ol all or any porilon of the Project describad herein, |he Subcontractor agrees to allow the Contractor, at the
Contractor's option, to make payment directly to the manufacturer or vendor for some or all matertal required by the Subcontractor
and {fo credit the valve of the materfal so paid against the Subcontract sum. As a condition precedent to final payment to the
Subcontractor, and in addition to the other conditions precedent to final paynrent to the Subcontractor set forth In thts Subcontract,
the Subcontractor shal! fumlsh Contractor an affidavit of payment of all bills and obligalions, a release of liens or olher
encumbrances respecting the Project, and a general ralease of claims, together with such other affidavits and other documents as

may be raquired by the Contractor,

7.1 Subcontractor warrants thal he has sufficient funds and credil to pay currently all bills incurred In the performance of the
work hereunder without the necessity of resorting to earnings for work performed and agrees that fallure to pay such bills shall be
a breach of thls Subcontract for which Contractor may, bul shall not be required to, withhold all sums otherwise payable hereunder
for past and future earnings until Subcontractor presents satisfactory evidence of payment. In case any such bill or related clalmis
disputed by Subcontractor, Contractor may. for the purposas of this section, consider the same to be valid until discharged and
released or until salisfactory security is glven for Contractor's indemnification. At Centractar’s option, Contractor may, but shall not
be required to, pay any such bill or claim and recover (he same from Subcontractor or any Surety or deduct the same from any
payments olherwise due to Subcontractor. Any and al] payments made on good falth In the ballaf that Contractor is tlable, whether
lable or not, shall ba conclusive of Contractor's right lo relmbursement and a swom itemized statement thereof or the checks or
olher evidence of payment shall be prima facie evidence of the fact and extent of Subcontractor’s Ilabiiity. Notwithstanding the
foregoing, the Contractor shall not have a duty to determine or adjust any claims or dispulas between those parties furnishing
labor, materials, equipment or other things hereunder, or to withhold any money for thair protection; nor shall Contractor be llable

for Its failure ta do so.

7.2 The Subcontractor agrees thal the Contractor has the right, but not tha obligation, to withhold payments otherwiss owed lo
Subcontractor on this or any other subcontracts or projects and to pay any bills or past due obligations of the Subcontractor arising
on this or other projects, Including backcharges awed to the Contractor. If the Contractor Is exposed to liabilily by any act or
omission of the Subcontractor, the Contractor shall be entitled to withhold or offset against any amounts the Contractor owes to
the Subcontractor, whether on this or other projects, equal to the full extent of the Contraclor’s exposure to llabilily attributable to
the Subcontractor, Without limiting the generality of the foregoing, payments otherwise payable hereunder may be withheld In
whole of In part by Contractor on account of; (1) defective materials or work not remedied, missing materials not fumished or
cleanup not performed: (2) claims flled or reasonable evidence Indicating potential filing of clalms by unpatd suppilera of labor,
materials or equipment to Subcontractor, (3) failure of Subcontractor to make payments properly to Ks subcontractors, or for labor,
materials or equipment, transportation or shipping costs, taxes, fees or other clalms arising oul of Subcontractors work; (4)
reasonable doubt that Subcontractor can complele the scops of work lo be performed within the time required or for the balance of
the Subcontract price then unpald; (6) damage to another subcontractor, Owner and/or Contractor, (6) unsatisfactory prosecution
of the work by the Subcontractor; (7) failure to deliver any required “as-bulll’ drawings, operalion or maintenance manuals, witien

7
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 8 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed +02.4/1-8-— Pageant iia apieeeesnmemessnse

ARTICLE Vil: PAYMENT (continue. ,

guaraniees or warranties; (8) fallure to obtain the approvals required by any authority having Jurisdiction over Subcontractors
wart; (9) fallure to provide carlificates or other evidence of insurance or Subcontract bonds acceptable lo Contractor; or (10)
fallure of Subcontractor to cure any defauil or to perform In accordance with this Subcontract. If the foregoing conditions are
removed lo Contraclor’s satisfaction, the wilhheld payments shall promptly be made. {f such conditions are nol so removed,
Contractor may take such steps as In Ite Judgment may be required to recilfy the same and all costs and expenses incurred by
Contractor therefore shall be paid by Subcontractor or be credited agains! payments otherwise payable to Subcontractor,

7.3 The Subcontractor agrees to submit to the Contracior applications for payment in a form acceptable to the Contractor andin
such reasonable time as lo enable the Contractor to apply for payment as provided in the Prime Contract, Subject to the terms and
conditions of his Subcontract, the Contractor agrees to send payment less retainage for the approved Subcontractors application
for payment within five (5) working days after the Contractor recelves payment from the Owner for the Contractor's application,
Should the Subcontractors porilon of the Contractor's application be reduced or denied for any reason, the Contractor's payment
to the Subcontractor will be reduced or denled accordingly. Notwithstanding anything to the contrary In this Subcontract, in the
Prime Contract or in any bond or olher document, the Owner's approval of the Subcontract work for which payment Is requesiod
and the Contractor's actual receipt of each progress payment, fina] payment or any other payment from the Owner shall each be
an absolute condillon precedent lo any i aoa of Contraclor to make any progress payment, final payment or any other
paymant whalsosver to Subcontractor, including but not limited to the obligation to pay for extra or changed work or any clalm for
additlonal compensation or damages claimed by reason of acts or omissions of Owner. Both progress payments and final payment
to (he Subcontractor shall be mada only oul of funds actually recelved by the Contractor Irom the Owner for progress payments or
for final payment of the Prime Contract and only to the extent sald progress payment or final payment reflect Subcontract work
which has been satisfactorily performed by Subcontractor in sirict accordance with thls Subcontract and which has been approved
and pald by Owner. Subcontractor heraby expressly warrants and agrees that Subcontractor is relying upon the credit, solvency
and financial stablilty of the Owner and not the Contractor for payments of work performed under this Subcontract. :

7.4 The Contractor, may, al lls option, withhold up to tan (10%) percent retainage for payment otherwise due and payable to the
Subcontractor until final payment. Final payment and release of relalnage shall be made al the completion of the work covered by
this Subcontract, but only: (1) upon written acceptance thereof by the Contractor, (2) afler Subcontractor has provided
documentation required by this Subcontract or as otherwise reasonably required by the Contractor or Owner, and (3) as a
condition precedent, the Owner has made final payment and has released relainage to the Contractor. The Subcontractors
acceplance of final payment consiltutes the Subcontractors general release of the Contractor, tha Contractors surety and the
Owner from all clalms and all clatma and llabilitles of whatever natura. No payment, Including final payment, shall be construed ag
acceptance of defective or Incomplete work, and the Subcontractor shall remain responsible and liable for performance of its work
In elrict compliance with this Subcontract. In ihe event the Contractor's retelnage is reduced, (he Contractor will reduce the
Subcontractor’s ratalnage in like percentage bul only Ifthe Subcontractor has provided a bond hereunder, satisfactorily compleled
al least 60% of ils scope of work, the Subcontraclor’s work Is on schedule, and the Subcontractor is in compliance with all terms
and condilions of the Subcontract,

ARTI Vill: LIE

8.0 Subcontractor, for itself, Its subcontractors, Its suppliers, and si! pariles acting through or under It, hereby covenants
and agrees nol lo file any lian ar make any claim agalnst the Project or (he premises related (hereto or any part thereof or
against any bullding or bulldings or other Improvements erecled or made to be ereciad or made thereon, or file any lien, maka
any claim, or lssua any slop payment notice against any monies due or to become due to Contractor, In accordance with any
stalute, state or federal, for any cauge whatsoever,

8.1. Subcontractor shall promptly pay or discharge in full or provide adequate securily for the payment of all claims of any
persons, firms or corporations furnishing or claiming to have fumished labor, materials, tools, equipment, or Incldentals used In,
upon, or for the work, whether or not as to any such claim a fien or right of enforcement is established or attempted to be
established upon or against the work, the real properly upon which the work Is situated, upon any bond fumished by Contractor or
upon any monilas payable to Contractor by Owner.

8.2 Further, in case sull on any such clalms Is broughl, Subcontracior shall defend sald sult al hls own cost and expanse, and
will pay and sallsfy any such llen or Judgment as may be established by the decision of the court In sald suil, Subcontractor agrees
within tan (10) days after written demand, to cause the effect of any sull, len or stop nollce to be ramoved from (he premises, and
in the event Subcontractor shall fall to do so, Contraclor is aulhorized to use whatever means In ils discretion it may deem
appropriate to cause sald sull, slop notice or Ilen to ba removed or dismissed and (he cost thereof shall ba immediately due and
payable to Contractor by Subcontractor. Subcontractor may litigate any lien or suil above described provided Subcontractor
causes the effect thereof to ba removed promplly, In advance, from (he premises and shall further do such things as may be
necessary to cause Owner nat to withhold any monlas due to Contractor from Owner by reason of such liens or sulls.

8.3 Subcontraclor agrees and covenants that monles recelved for performance undar thls Agreement shall bs used solely for
the benefll of persons and firms supplying labor, materials, supplies, tools, machines, equipment, plant or services exclusively for
this Project In connection with this Subcontract and having the right to assert lleng or other clalms against the land, Improvemenis
or funds involved in this Project or agalnst any bond or other security posted by Contractor or Owner, and that any monies pald to
Subcontractor pursuant to this Subcontract shall Immediately become and constitute a trust fund for the benefit of said persons

8
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 9 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Elled LO/2A 112 ile alae ieee ents

ARTICLE Vill: LIENS (continued)

and firms and shail nol in any Instance be directed by Subcontractor to any olher purpose until all obfigations arising heraunder
have been fully discharged and all claims arising therafrom have been fully paid,

8.4 The SUBCONTRACTOR shall fumish tha CONTRACTOR with such parllal releases and waivers of lien by
SUBCONTRACTOR, his material-men and creditors a6 the CONTRACTOR may require fram tlme fo time on labor, material ‘
Mississippi State Taxes and/or other claims, and fing! raleaces and waivers of lien at the Ume of final payment on this Subcontract,
The SUBCONTRACTOR agrees to furnish such sworn affidavils as may be required by the CONTRACTOR attesting to the
SUBCONTRACTOR'S financial condition as relates fo this Subcontract Indicaling amounts pald and owing for labor, materials,
Mississippi State Taxes and other expenses, Such walvers and affidavits shall be a condition precedent to partial and final

payments.
ARTIC LINSU Cc

8.0 Subcontractor shall obtaln, before commencement of work, and shall maintain unill final acceptance of the Prima Contract
work, full Insurance coverage, Including as a minimum the same lypes of insurance al the same policy limits which are specified by
the Prime Contract or which the Contractor requires for this Project, whichever are greater. The Subcontractor is hereby made
responsible for determining and obtaining the types and extent of such additional insurance as may be necessary to give adequale
and completa protection to the Subcontractor, the Contractor, and the Owner from clalms for property damage and from clalms for
bodlly Injury, including death, which may arise from or be connected wilh thls Subcontract, whether such claims relate to acis or
omissions of Subcontractor, of any of its subcontractors or suppliers, or anyone directly or indiraclly employed by any of (hem. The
Subcontractor shall name the Contractor as a named additional Insured (but not subject to premium terms or liability) on all
insurance policies and coverages, and the Subconiractor’s insurance shall be primary as to any other vaild Insurance available |o
the Contractor and shall contain a standard cross-llabillty endorsement, severability of interesis clause, and a walver of all rights of
subrogation by Subcontractor’s insurer as against the Contractor. This waiver of subragallon and additional Insured endorsement
shall also appear on the Certificate of Insurance fumishad by the Subcontractor (bul fallure to appear on the Certificate of
Insurance as required shall not affect the obligation hereunder). The Insurance protection and coverage provided hereunder by the
Subcontractor for the Contractor's benefit shall nol be solely restricted to the Subcontractor’s indemnily obligations but are
intanded to extend to all claims, lability, or loss of whatever nature arising {rom or relating to the Subcontractor, to the Subcontract
work, or to |his Subcontract, regardloss of the alleged liability or fault of any party Indamnified undar this Subcontract,

9.1 if the Contractor or the Owner carrles builders' risk or other Insurance which may apply to the Subcontract work or which
may otherwise Inure to the benefit of the Subcontractor, the Subcontractor shall be responsible for all deductibles and for any
inadequacy or absence of coverage, and the Subcontractor shall have no clalm or other recourse againal the Contractor or against
the Owner for any costs or loss attributable to such deductibles or to coverage IImitations, exclusions, or unavallabillty.

9.2 Sefore beginning any Subcontract work, the Subcontractor shail deliver to the Contractor three (3) coples of Ceriificates of
Insuranca, certifying the [ypes and the amounts of coverage, certifying that said insurance was in force before Subcontractor
slaried work, certifying (hal sald Insurance applles to the Subcontract work and to all activilles and lability of the Subcontractor
pursuant {o this Subcontract, and cerlifying that the Contractor is a named additional Insured on Subcontractor’s policies of
insurance by endorsement In a form acceptable to Contractor. The Subcontractor shall, if requested by (he Contractor, deliver to
the Contractor one duplicate original of the entire Insurance policy.

9.3 No pollcy of Insurance may be canceled, malerially modifiad or raduced during the pariod of construction, and the
Subcontractor shail obtain an endorsement lo Ite policies providing substantially as follows: "Insurer may not cancel this policy,
modify or amend its terms or reduce coverage for a period of thinly (30) days after Hunt Yates LLC has acknowledged receipt of
written nolice of the Insurar's intention to cancel, modify, amend or raduce the coverage." The foregoing notice must appear on the
Certificates of Insurance fumished by the Subcontractor.

9.4 The insurance and Indemnity obligations of this Subcontract are non-delagable. The Subcontractor shall not sublet nor
subcontract any part of this Subcontract without relalning absolute responsibility for requiring similar Insurance {rom Ils
subcontractors and suppliers. The Subcontractor’s failure to malnialn complete Insurance as required by thls Subcontract shall be
a material breach authorizing the Contractor, at the Contractor's sole alaction and withaut prejudice to any other right or ramedy,
either to terminate this Subcontract for default or to provide appropriate Insurance coverage al \he Subcontractor’s sole expansa,

9.5 The Subcontractor shall be responsible for payment of all premiums for Insurance raquired by thls Subcontract, but the
Subcontractor’s obligations shall not be limited by or to the purchase of Insurance. The Subcontractor shall indemnify and hold
harmless the Contrector for all damages, a8 described In thls Subcontract, Irrespective of whether sald Insurance was actually

obtalned.

9.6 The Subcontractor shall be solely responsibillty for all loss or damage to vans, sheds, trallers, machinery, tools, materials,
equipment (rented of owned) and all property of the Subcontractor, and its Subcontractors, thelragents, servants and employees,
not destined to become a part of the work, It being understood that the Subcontractor may alits own expense cary any insurance
which may be required to provide necessary prolection against auch loss, damage or lability resulting therefrom.

9
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 10 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/13. 2.6 aloes lana

Cc :P IN

10,0 Subcontractor shall effectually secure and protect the work done heraunder and shall assume lull rasponsibllily for any and
all risk of loss or damage lo the work and all matarials, tools, equipment, or incidentals until final accaptance thereof and release
of responsibility therefor by Owner. Subcontractor shall protect the work, workmen, materials, tools, equipment and property of
Subcontractor, Owner, Contractor and others on the Project against injury or damage in any way arising out of or connected with
the operations conducted by Subcontractor hereunder or anyone acting undar ils direction or control, or on Ils behalf,

10.1 If Subcontractor damages the work of another subcontractor or the equipment or property af Owner, Contractor willissuea
backcharge to Subcontractor for an adjustment In the Subcontract price to reflect the cosls to correct the damage. If the
subcontractor which caused the damage to an erea of the Project cannol be Identified, all subcontractors which perfarmed work in
the area of the damage within the time frame in which the damage occurred wifl be backcharged a pro-rata share of the cost of
repalr, which such pro-rata share shall be determinad solely by Contractor.

10.2 The Subcontractor shell sequence and coordinate Ite work with the work of Contractor and other contractors In a mannerto
protect the work of Contractor and other contractors and the Project's Interior from weather damage and water intrusion, The
Subcontractor’s obligation hereunder to protect the work includes protecting Ils own work and materials as well as the work and
materiale of Contractor and other Contractors and the Project's Interlor from wealher damage and water Intrusion, tn the event that
water Inttusion occurs from weather or any olher cause due to Subcontractor’s failure to carry out Its obligations hereunder,
Subcontractor shall ba rasponsible for the cost to remedy all damages caused thereby, Including, but not limited to, the cost of
remediation of mold and mold spores and the testing for such mold and mold spores before and aller remediation occurs. To lhe
fullest extent permitted by law, Subcontractor agrees to defend, indemnify, hold harmless, protect, and exonerate the Contractor
{ite affillates, parents, and subsidiaries) and the Qwner from and against all llabilty, claims, damages, losses, sulls, actions,
demands, arbitrations, administrative proceedings, awards, judgments, atlorneys' feas, costs, and expenses of whalaver kind or
nature, Including but not limited to property damage and personal Injury lo any end all persons, related to or arising oul of weather
damage, water Intrusion, or mold growth.

T Xi: INDE TI

 

 

THE LABILITY IS CAUSED IN WHOLE OR IN PART BY A PARTY INDEMNIFIED HEREUNDER INCLUDING, WITHOUT
LIMITATION, WHETHER OR NOT THE SAME BE CAUSED BY, OR ARISE OUT OF, THE JOINT, CONCURRENT, OR
co EGLIGENCE OF IN IFIED HEREUNDER,

11.1 With respect to any matter to which the Subcontractor’s defense obligalions apply, Subcontractor, at Contractor's sole
discretion, elther shall defend the Contractor al Subcontractors sole expense or shall pay for lhe Contractor's dafense. The
Contractor may make Hs election and may change Its election at eny lime, without prajudice to any rights hereunder, Including
Subcontractor’s obligation to pay all costs of defanse. if the Contractor elacts to undertake Ils own defense with attomeys and
other personnal of Contractor's choosing or if the Contractor incurs expanses In connection wilh e defense underlaken by the
Subcontractor, Subcontractor shall relmburse Contractor for all atlorneys' fees and other expense related to the preparation and
defense obligalions to Contractor, with such payment required of the Subcontractor within five (5) days of Subcontractor’s receipt
ofa statement of such fees and expenses from the Contractor. The Subcontractor shall cooperate and secure the cooperation of
its employees, agents, servants, and others in asserting any and all defenses available (a the Contractor. The Subcontractors
obligations to defend the Conlractor shall ba Independent of and tn addilion to Subcontract provisions for Indemnity and shall apply
to the fullest extent permitied by applicable law.

10
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 11 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 50 of 107

INDEMNIFICATION (c, snued)

11.2 The Subcontractor’s liabillly insurance policias shell each contain contractual liabllity coverage (including, but not limited to,
products liability and completed operations) so as to effectuate Subcontractor's Indemnily and defense obligations and to protect
fully Subcontractor, Contractor, and Owner.

11.3. Subcontractors indemnification obligations under this Subcontract shall in no way be limited by the Imitation on amount or
type of damages, compensation or benefits payable by or for Subcontractor, or any ofits subcontractors, under any workers’
compensation act, employer liabilily act, disability act or other employee benefit act, The Subcontractors Indemnity obligations
under this Subcontract further shall nol be restricted lo amounts avallable under insurance, whether actually obtained or which
should have besn obtained, but ehall extend to the fullest extent, as sel forth in this Subcontract. The Indemnification provisions of
this Subcontract shall survive fina! payment and/or termination of this Subcontract.

ARTICLE Xil: CHANGES

12.0 Subcontractor shall make any and all changes In the work described In the Subcontract as directed by an Authorized
Representative of Contractor In writing. Such change or wrltlen direction shall nol invalidate this Subcontract, Changes may be
additive or deductive, The Subcontraclor shall heve no claim or enlillement to payment for any change In the Subcontractor’s work
unless, prior te performance, the Subcontractor receives a written change order for such work at an agreed price from an
Aulhorized Representative of the Contractor. If there is a dispute a8 to whelher the work al issue is a charige In the
Subcontractor’s work or there is a dispule as to the value of such change, the Contractor shall be entitled to Issue a directive to the
Subcontractor to perform the work in question and the Subcontractor shall be obligated to proceed with and complete performance
of such work, without elther party waiving its respective rights. No time extension shall be granted to the Subcontractor hecausea
change order hae been Issued, unless it 1s expressly slated therain. No separate clalm shall be made for delay or additional costs
based on the number, nature, or extant of the changes made.

12.1 The Contractor, wilhout invalidating this Subcontract or any bonds or securlty fumished hereunder, and withou! natice to the
suratles, If any, may, at any tlme after the execution of this Subcontract, reduce or omit the Subcontraclar’s scope of work, The
Contractor shall order such reductions or omissions by giving nolice to the Subcontractor prior to when the work thal has been
reduced or omitted was scheduled to begin. When work is omitted or reduced, In whole or In part, the Contractor shall pay, subjec!
(o the provisions of this Subcontract, for all cost of work actually properly performed. Subcontractor Is not entilad to compensation
of damages for any losses, Including loss of profit or overhead relating to the unperformed portion of reduced or omitted work.

12.2 Subcontractor shall not make any changes In the work described in this Subcontract or in any way cause or allow the work
to deviate from the Subcontract without writlen direction from Contractor. If Subcontractor makes any changes in the work
described in the Subcontract without written directlon from an Authorized Representative of Contractor, than such change
constitules an agreement by Subcontractor that !t need not be paid for thal changed work, even If|t received verbal directlon from
Contractor or any form of direction, written or otherwise, from Owner or any other person of entity. In addition, Subcontractor shall
be liable for any and all losses, cosis, expenses, damages, and liabillly of any nature whatsoever associated with or In any way
arising out of any such change It makes without written direction from an Authorized Representative of Contractor.

12,3 Inthe manner and form and In such delall as required by the Prime Contract, Subcontractor shall give written nollce of any
changes, cost ralmbursement, addilive or deductive adjustment in Subcontract ime or amount, addivonal compensation, or olhar claim of
any nature (for the purposes of Sections 12.3 and 12.4, collectively referred to as “clalm”), at laaal five (5) working days before the time the
Prime Contract requires the Contractor to give notice of same to the Owner and al least one waek before the work related to such
claim begin. This provision shail not be interpreted to give the Subcontractor a righl to any remedy for calms covered by Saction
4.3 (except ag provided therein) or othenvss disallowed by the provisions of thls Subcontract. Timely notice as required above Is an
absolute condition precedent to the Subcontractor receiving any reliaf whatsoever for any such clalm. The Subcontractor shall not
begin the work related to the claim until authorized In wilting by an Authorized Representative of the Contractor, The
Subcontractor's recovery for any claim shall be limited to the extent of any amounts and time extenslons thal the Contractor, on
behalf of the Subcontractor, actually receives from the Owner for such claim. Such price increase shall not exceed the
Subcontractors pro rata share of the total Increase as determined by the Contractor and as approved and paid by the Owner.

12.4 The Subcontractor agrees that any clalm shall be based upon the Subcontractor's actual direct costs and actual time Incurred or
saved wih respect to the work or other subject matter of such claim. The Subcontractor shall maintain current, accurate, complete,
and verifable records and data, on e contemporaneous basi¢ as costs and delay are being incurred with respect to such claim.

Subcontractor shall identily, segregate, separately code, and fully substantiate wilh such centemporeneous records and dels
any actual diract costs and any actual time claimed, and Subcontractor shall be entitled to retief, if otherwise permitted herein,
only forsuch costs and time proven to result solely from the subject matter of the claim and from no other factor. In no event shall
the Subcontractor be entitled lo receive compensation or time adjustment for any clalm on a “total cost” or “tolal time” basis, or any
variation thereof. Except lo the extent further restricted or disallowed by other provisions of this Subcontract, Subcontractors
monatary rellef for any claim shall be limited to the Subcontractor’s actual direct and reasonable cosis as provided above anda
glngla markup on such aciual costs not to exceed lan percent (10%) for all supervision, overhead, profit, Indirect costs, and ather

damages of every kind or natura.

il

Case: 24C|2:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 12 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 1024/1266 iota ela lal alasesesemsememesnsse

TIC : CHANGES (continues,

12,5 The Subcontractor shall disclose only to the Contraclor any price or quotation on the cost of contemplated changes In the
work. |f the Owner requires certification of any clalm or the submission of cost or pricing data respecting any change oralteration,
the Subcontractor covenants and agrees lo furnish the Contractor with a cerlification of any and all of Subcontractors claims and
of Subcontractar’s cost or pricing data. The Subcontraclor’s ceriification shall be In a form Sallsfactory to (he Gontractor, The
Subcontractor shall glva the Contractor, Including the Contractor's designated representatives, access al all raasonable limes and
the right to examine, reproduce, and audit the Subcontractor’s books, records, decumenis, information end data which are related to the
Subcontractor’s costs or time of performance or which are necessary or appropriate, in the Contractor's sole judgment, to evaluale
any claim made by the Subcontractor or any delense or offsel asserted by the Subconiractor lo any claim made by the Contractor with respec!
lo the Subconbact work. Contractor shall bear the cost of such examination or audil unless the Subcontractors racords or data are not
complete, current, accurate, and verifiable In which case Subcontractor shall bear such costs. The Subcontractor shall indernnity,
dafend, exonerate, and hold harmless the Contractor from any losses, claims, damages, or expanses which Contractor may suffer
orincur, Including attorney's fees and related costs, as a result of Subcontractor's (allure or inablilty to support any partof is claim
of a8 a result of Subcontractor's fallura to provide complete, current, and accurate cost or pricing data.

12.6 No change, alteration, or modification to or deviation from the work described in this Subcontract, whether made in the
manner provided in this section or nol, shall release or exonerate, in whole or in part, any bond or any surety on any bond given In
connection with (his Subcontract, and no nollce Is required to be given to such surely of any such change, alterallon, modification,
or deviatlon. Any Increases In the Subcontract price shall aulomatically increase the respective penal sums of tha parformanca
bond and of the payment bond furnlshed by the Subcontractor; however, the penal sum shall nol decrease in the event af a
decreases In Subcontract price.

T I: EQUIREM AND ISIONS

13.1 The SUBCONTRACTOR agrees to abide by and comply with all FEDERAL, STATE, and LOCAL labor, occupational,
safety and health laws and the safely programs prescribed by the OWNER and/or tha CONTRACTOR including FAR 38.513 and
alternate 1 which includes the lalest version of the U.S. Army Corpse of Engingers Safety and Health Requirements Manual, EM
365-1-1, in effect on the date of this solution,

13.2. Ths SUBCONTRACTOR shall Insure that all machines ere properly equipped with the manufacturer's recommended
guards and safety devices, are In safe condition, and operated in the prescribed mannar.

13.3. The SUBCONTRACTOR agress to comply with all Labor Standard Provisions, and all Equal Opportunity, non-
discrimination and non-segregation clauses of the General Contract which by reference are Incorporated herein. In the absence of
any labor provisions In the General Contract, the SUBCONTRACTOR agrees lo be bound by regulations prescribed by law In the
locaillty of the Job site, Including but not Iimited to, the Falr Labor Standard Act, the Civil Rights Act of 1964, and (he Occupational
Safety and Health Act of 1970. SUBCONTRACTOR shall be liable to CONTRACTOR for any damages or delays resulling from
SUBCONTRACTOR'S fallure to comply with such laws and/or requiremente, In the prosecution of the Work, SUBCONTRACTOR
agreas lo recognize and comply with all agreements of tha CONTRACTOR with local (rade councils and/or separate unions
concerning labor and working conditions and otherwise applicabis to this work, insofar as these agreements do not conflict with or
violate any LOCAL, STATE or FEDERAL laws or properly consilluted orders or regulations pertaining to this project.
SUBCONTRACTOR is familiar with the applicable Local, Stale and/or Federal laws in relation to wages and hours, and where
such lawé apply to the Work, the SUBCONTRACTOR shall comply with the terms and provigions thereof and shall hatd the
CONTRACTOR harmless from any loss, lablllly, and expense arising out of any violallons of the same by the SUBCONTRACTOR,
13.4 No one in the CONTRACTOR'S employ has any right to grant the SUBCONTRACTOR or his agents, contractors or
employees, the right to use or rida on CONTRACTOR'S material holsta or other equipment, except ihe project managar or an
executive officer of the CONTRACTOR, and then only in writing. The use by SUBCONTRACTOR of any of CONTRACTOR'S
facilities including holsting equipment, material, personnel, or services whether given, loaned, or rented to SUBCONTRACTOR
and whelher or not operated by CONTRACTOR is subject to SUBCONTRACTOR'S covenant to use any of the aforementioned al
SUBCONTRACTOR'S risk, and to fake the same as Is, and only after SUBCONTRACTOR Is salisfied as to the condition thereof,
and SUBCONTRACTOR does hereby agree lo indemnify and hold harmless CONTRACTOR from and against any and all clainis,
damages, llabllities, losses, cost, and expenses (including but not restricted lo costs of litigation) arising oul of or claimed to have
arisen oul of death, Injuries, or damages to any and all persons and to any and all property In any way directly or Indirectly caused
or connected with such use of equipment, material, personnel, or services,

ARTICLE XIV; WARRANTY

14.0 The Subcontractor hereby guarantees and warrants Ils work shall comply strictly with (his Subcontract and with ail parts of
the Prime Contract applicable to ihe Subcontractor's work, and the Subcontractor further guarantees and warrants Ite work to be of
good material and workmanship, free from defacts, fil, safe, merchantable, and sufficient for the purposes intended. The
Subcontractor further guarantees and warrants that the Subcontractor has good title to all such work, matarial, and equipment
covered by this Subcontract, and Subcontractor shall deliver and inatall same free from any Siens, security Interest, or
encumbrance, In addition {0 Subcentractor's warrantles and guarantees as provided by the Prime Contract and by this
Subcontract, the Subcontractor shall also have the obligation to correct any Subcontract work which does not fully satisfy and
comply etretly with the requirements of this Subcontract, Including (he foregoing warraniles and guarantees, and this period of

12
Case: 24C/2:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 13 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 52 of 107

ARTICLE XIV: WARRANTY (contin,

mandatory correction shall extend for the same period as the Contractor's correction of work and/or call-back obligations under the
Prime Contract or for two years after final payment lo the Subcontraclor or final payment by Owner to Contactor, whichever is
longer, The warranties and guarantees sel forth herein are In addilion to any other warranties or guaranlees raquired by the Prime
Contract, provided by law, or sel farih by separate agreement. Any Subcontract work not conforming to the requirements of this
Subcontract, Including substitutions not properly authorized, shall be considered defective and shall be promptly replaced or
corrected as directed by the Contractor.

14.1 If at any ime during the warranly period, any part of the materials or workmanship furnished by the Subcontractor shell
become defective or not be In conformance wilh the plans and specifications as determined by the Contractor, the Subcontractor
will, upon notice lo that effact from the Contractor, repair or raplace within three (3) hours items that are deemed as “Emergency
Response” tems und three (3) days on all other warranty items to the satisfaction of and without cost to the Contractor. Tha
Subcontractor's warranty is in additlon to and not in lieu of any warranty afforded the Owner under applicable law, Tha tenns and
conditions of this Subcontract shall apply to any and alt modification, repalr and replacement of the work, whether within the

warranty period or thereafter.

14.2 The Subcontracior shall be responsible for Its own quallty contral of ihe work performed by it pursuantto this agreement. No
action or inaction of the Contractor will be deemed to excuse or rellave the Subcontractor for its own quality control or for any
defective work performed or non-conforming materiale furnished by he Subcontractor. In the event the scope of work includes
installation of materials or equipment furnished by olhers or work lo be performed in areas to ba constructed or prepared by
others, it shall be the responsibility of Subcontraclor to examine and accept, al the tme of dellvary or first access, the items so
provided and (hersupon handle, store and Install tha items with such skill and care as (0 insure 8 satisfactory completion of the
work, Use of such Items or commencement of work by Subcontractor in such areas shall bs deemed to conslitute acceptanca

thereof by Subcontractor,
RTICL : E O

15.0 This Subcontract shal! be deemed entered into In Blloxi, Mississippl, upon execution by the parties. Tha laws of the state of
Mississippi govern this Subcontract and all actlons or proceedings instituled by or against the Contractor upon any claim or cause
of action arieing out of or relating to thls Subcontract or this Project shall be commenced in Harison County, Mississippl, subject lo
Section 14.2. The Subcontractor shall be ilable for all damages, costs, axpenaes, Including attomey's fees, Incurred by the
Contractor in enforcing the terms and conditions of thls Subcantracl,

15,1 Clalms, disputes, and other matters In controversy between the Contraclor and the Subcontractor (including any affiliates,
agents, employees, representatives, and suretles of either of them) arising out of or relating to thls Subcontract shall be decided by
binding arbitration in accordance with the current and applicable rules and procedures of the American Arbitrallon Association,
except If the Contractor In good falth believes (hal any claim, dispute, or matter in controversy wilh lhe Subcontractor also Involves
rights or liabilities of the Owner, Architect, or other third party, then, at the Contractor's sole electlon, the Subcontractor agrees to
resolve such Issues in the same forum or proceeding, Including arbilratlon, court, or administrative authority, which has jurisdiction
over some or all claims, disputes, and matters In controversy Involving the Owner, Architect, or other third parly so as to promote
economy and avoid inconsistent results, This also applies to any claim, dispute, or matter(s) In controversy or in question between
the Subcontractor and any of the Contractor's employees or agents of the Contractor's affiliated businesses or thelr employees or
agents. The agreement to arbitrate contained herein shall ba specifically enforceable under the prevailing arbitration law.

45.2 The Contractor and Subcontractor intend and agrea that the foragoing dispute resolution provisions and rights of election
given to the Contractor are not Independent of or severable from the remainder of the Subcontract and thal such provisions and
election rights are supported by the consideralion and mulualily of the Subcontract as a whole. The locale for any arbitration or
litigallon involving the Subcontractor and the Contractor shall be Bitoxi, Mississippi, unless the Contractor agress lo designate
another locals to facilitate joinder of parties, to consolidate clalms, or for any olher reason, To the full extent permitted by law, the
parties hereby expressly and knowingly walve any right to a jury (nal they may have for all causes, claims, and Issues In any way
relating to or directly, Indirectly, wholly, or In part, arising from thls Subcontract.

15.3 Should the Contractor through litigation, arbitration, or othar means saek to racover on any surety bond given by the
Subcontractor under this Subcontract, the Subcontractor and Ite surely, jointly and severally, agree lo pay Contractor for all ils
costs, expenses, and attorneys’ fees Incurred In the Investigation preparation, and \rlal or hearing of such matters and otherwise

reasonably relatad thereto,

15.4 Ifthe Contractor and the Subcontractor litigate or arbitrale a monetary claim, not otherwise prohibited by this Subcontract,
the party found liable in such proceadings will pay the other party's reasonable and necessary atlomeys’ fees,

15.5 No claim, dispute, or matter In controversy of question shall interfere with the progress of construction, and the
Subcontractor shall proceed diligently with performance of this Subcontract, notwithatanding the existence of any clalm, dispute, or

matter In controversy or question.

13

‘ Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 14 of 26
Case 1:18-cv-00342-HSO-JCG Document1-1 Filed 1024/13 Dap eel elo laa aseeseessssasets

SPU ESOL icontinued)

15.8 The Subcontractor’s remadias against the Contractor arising from arin connection with this Subcontract, whether framed In
contract, negligence, other tort, or otherwise, shall be limited \o (he remedies sel forth in this Subcontract. Notwithstanding
anything contalned herein to the contrary, the Subcontractor heraby waives all rights It might otherwise have to recover special,
consequential, or punilive damages from the Contractor arising from or relating to this Subcontract.

ARTICLE XVI: NOTICES

16.0 Any nolice provided for herein to the Subcontractor may be given In writing by Unlled Stetes mall, and shall be considered
86 given when addressed to the last known address of the Subcontractor and deposited In the United Stales mail, and shell be
effective for all purposes, as of (he time of such deposil, whether actually received by the Subcontractor or not Notice by any other
means shall be effective when communicated (o or received by the Subcontracter.

16.1 Any notlce provided for herein to the Contractor shall be given to an Authorized Representative of Contractor via faceimila
and In duplicate to Hunt Yates, LLC , by United States mail, retum recelp| requested, at 170 Minden Road, Biloxi, MS 39530

16.2 Subcontractor shall notify Contractor within seven (7) days of eny change In the ownership of Subcontractor.

A : IGN T

17.0 The Subcontractor shall nol subcontract nor assign any pari of this Subcontract without first oblaining the written
consen! and approval of the Contractor (which may be withheld Ia its sole discretion). Assignments of Subcontract proceeds
are permissible but only if written nolice of same is recelved and acknowledged In writing by an Authorized Representative of
Contractor al least thinly (30) days before the assigned proceeds are due and payable to the Subcontractor. Tha
Subcontractor and the Subcontractor’s assignea shall ensure that the essignment of Subcontract proceeds does not
adversely affect the performance of this Subcontract, including the full and timely payment of all bills and obligations owed by
the Subcontractor. To the extent Subcontractor proceeds are pald lo the Subcontractor’s assignee the Subcontractor and the
Subcontractors assignee heraby agree to indemnify, defend, save harmless, and exonerate the Contractor from any loss,
lability, or expense (Inctuding attorney's fees) which the Contractor Incurs or which is claimed agains either (he Contractor or
the Contractor's surely as 3 result of the Subcontractor’s failure to perform work In accordance with the Subcontract or as a
resull of the Subcontractor's fallure to pay ils bills and discharge Its obligations relating (o (his Subcontract. Any assignments
of Subcontract proceeds and any payments made pursuant to assignments shall be subject to and conditioned upon the
Subcontractors compliance with all terms and conditions of this Subcontract and any payments under such essignments ara
expressly condilloned upon and resiricted to (he amount actually collected by (he Contractor from the Owner for work
performed by the Subcontractor and accepted by the Owner, Jess relalnage, backchargas, or other offsets which are
chargeable by the Contractor agginst the Subcontractor, whether on this Project or otherwise. Acknowledgment, acceptance
of approval of an assignment by the Contractor does nol constitute any representallon or agreement by the Contractor that
the Subcontractor Is owed the amount assigned or any spacific amount whatsoever.

RTI lh: P Oo

18,0 This Subcontract, and all documents incorporated by reference herein, rapresent the entire and integrated agreement
between the parlies and supersede all prior negotiations, representations, proposals, stipulations, or agreements, elther writen or
oral, All prior or contemporaneous agreements to be included In this Subcontract are exprossly identified herein, No agent or
representative of elther party has authority to make, and the parties shall nol be bound by nor liable for, any stalament,
representation, promise or agreement nat sel forth herein.

18.1 The terms and provisions of this Subcontract will be deemed severable and the Invalldlty or unenforceabillty of any provision
will not affect the validity or enforceabilily of the other provisions haraof; provided that if any provision of thls Subcontract, ae
applied to any pearly or to any circumetance, Is adjudged by a court or arbiiralor not to be enforceable In accordance with Ils terms,
the parties hereto agree that II Is thelr desire that (hat the court or arbitrator making such determination modify the provision,
Including, without limitation, deleting specific words or phrases, In a manner consistent with Ils objectives, and in its modified form,
such provision will then be enforceable and will be enforced. It Is the Intent of the parties herato thal the court or arbitrator, in
determining any such anforcaable modified provicion, recognize that It is thelr intent thal the provisions hereof be Imposed and

maintalned to the greatest extent possible.

18.2 The terms and conditions hereof shall inure to and be binding upon the parties hareta, thelr successors, assigns, executors,
administrators and legal representalives.

18.3 This Subcontraci cannol be amended, changed, modified or altered except in wriling signed by an Authorized
Representative of Contractor.

18.4 No walver or failure by the Contractor to exercise rights under this Subcontract shall limit any of the Contractor's rights
as to any subsequent or continuing failure by the Subcontractor to comply etrelly with all terms and conditions of thie

Subcontract.

14
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 15 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/13 eilelellada laa ale alee

ARTI XVII; INTERP: ION, .itinued)

18.5 Inthe event of any mistake, ambigulty, or conflict wilh this Subcontract, nelther party shall be considered the author of tha
eee ra and no mistake, ambiguity, or conflict shall be construed more sirongly against or more favorably toward ellher party
areto,

18.6 Headings used in (his Subcontract are Inserted only as a matter of conventence and (or reference, andthe in no way define,
limil or describe the scope or intent of this contracl, nor do they in any way affect this contract.

16.7 Nothing In this Subcontract is Intended nor shall be construed to create any rights for or ta the benefit of any third
parties.

LE XIX: ADDITIONAL TE ND CONDITIONS

19.1 All work performed under this subcontract as shown on the applicable drawings and spécificalions as shown on page
one of thls Subcontract ae well ss the following:

1, Request for Proposal FABS03—04-D-B700-0004, Including all amendments, dated 22 September 2006, is made
an Integral part of this Subcontract.

2. As specifically required by the General Contract, refer to Task Order Clauses, of the RFP. These clauses are
made an Integral part of this Subcontract. This Subcontractor shall pay particular attention to the following

Clauses:

1) H087 GOVERNMENT FURNISHED PROPERTY

2) PKVH-H0O01 HOURS OF WORK

3) PKVH-H004 DAVIS-BACON REQUIREMENTS (MAR 2003)

4) PKVH-HOOS WAGE DETERMINATION (IAW FAR 22.1012+1) (MAR 2003)
5) PKVH-HO008 UTILITY OUTAGES (MAR 2003)

6) PKVH-HO10 SAFETY BARRICADES AND WARNING SIGNS (MAR 2003)
7) PKVH-H011 RECORD DRAWINGS (MAR 2003)

8) FAR 52.211-12 LIQUIDATED DAMAGES - CONSTRUCTION (SEP 2000)
9) FAR 42.223-11 OZONE DEPLETING SUBSTANCES (MAY 2001)

3. GENERAL (wage) DECISION NUMBER MS030018 and MS030027 are hereby inserted into and made an
integral part of thie Subcontract; and Is contained In Attachment 8 to this Subcontract.

4, The Subcontractor shali provide writtan notification to the Contractor of any construction tler subcontract award
al any fevel within five (5) working days following award, and in no case later than seven (7) days prior to the
stan of tier subcontractors activities on the projact. The notification shall list the:

a. Name, address, employer Identification number, and telephone number of the tlar Subcontractor;
b. Estimated dollar amount of the lier subcontract:

c. Estimated slarling and completion dates of the tier subcontract; and

d. Scope of work that the tier cubcontractor will be performing.

All certification, affidavits, reports, submittals, and certificates required by this contract for tier subcontracts shall
be dellvared to Contractor five (5) working days prior to the start of tler subcontractors aclivitles on the project,
Gertified payrolls for Ker subcontractors must be delivered to tha Contractor within seven (7) cslendar days from

the end of sach pay period,

5. Pursuant to Public Law 89-661, Section 1207 "Subcontracting Pian for Small and Small Disadvantaged
Business Concerns’, If the Subcontractor Is a large business and this subcontragl amount is equal to or greater
than one million dollars, the following percentage goals (expressed In terms of a percentage of total planned
subcontraciing dollars) are applicable to this subeontract: ;

a. Small Business Concerns: 40% of tole! planned subcontracting dollars under this subcontract will go to
subcontractors who are small business concerns.

b. Small Disadvantaged Business Concerns: 7.6% of total planned subcantracting dollars under this
Subcontract will go to subcontractors who ara small business concerns owned and controlled by socially
and economically disadvantaged individuals.

c. Woman Owned Business Concems: 7.5% of total planned subcontracting dollars under this subconiract will
go to subcontractors who are small business concerns owned and controllad by women.

d. HUBZone: 3.5% of total planned subcontracting dollars under this subcontract will go to subcontractors who
gre owned and controlled by U.S. citizens and 36% of Its employees reside in a HUBZone.

8, Veteran Owned Business Gonceme: 3.8% of total planned subcontracting dollars under this subcontract will
go to subcontractors who ara smal) business concerns owned and controlled by veterans.

15
Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 16 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 55 of LOZ

ARTICLE XIX: ADDITIONAL TERMS _.D CONDITIONS (continued)

f. Small Disadvantaged Veteran Owned Business Concerns: 3.5% of total planned sub contracting dollars
under this subcontract will go to subcontractors who are small buelness concerns owned and controlled by
disadvantaged veterans.

6, This Subcontractor shall sign and return Statement of Compliance (item #4) with the Cerfified Payroll (item #5),
Subcontractor shall sign all three Statement & Acknowladgement (#8) and retum with executed contracts. All other
allachments are for your information.

ITEM# NAME ATTACHMENT
1. Scope of Work (continued from page 1) A
2 General Wage Determination B
3. Certificate of Insurance (sample) c
4, Statement of Compliance Dp879 0
§. Certified Payroll (submit weekly) 44-R1093 E
6 Sample Payroll Certified Payroll 44-R1093 F
a Instruction for Payroll Form WH-347 G
8. Slatement & Acknowledgement Form 1413 H

This Subcontractor shall insert this clause #6 [nto each ter subconiract awarded al any level

ARTICLE XX: AUTHORIZED REPRESENTATIVES

The Contractor's Authorized Representatives shall be:

Aaron Dosa - Project Manager (228) 374-1866, ext.108 = aaron.docsa@huntyales.com
Paul Musick- Project Manger (228) 374-1665, ext. 104 paul.musick@huntyates.com
Marty Class - General Superintendent (228) 374-1865, ext. 119 marty.class@huntyates.com

Michael Davis- CQC Director (228) 374-1865, ext, 123 michael,davis@hunlyates.com

The Subcontractor’s Authorized Representative for ihe Projec! shall be:

RICK HUGHES

ONLY AN OFFICER OF THE CONTRACTOR OR PROJECT MANAGERS, AS SET FORTH ABOVE, MAY MAKE BINDING
COMMITMENTS ON BEHALF OF THE CONTRACTOR.

EQUAL OPPORTUNITY EMPLOYER
MF OW

16
Case: 24C12:18-cv-00097 Document#: 1-2 Filed: 09/14/2018 Page 17 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/13 Page 5 60 Cassese

. Attachment A —- WORK TO BE DONE (continued from page 1)

THE FOLLOWING IS INTENDED AS AN ELABORATION, NOT LIMITATIONS, OF THE SCOPE OF
WORK TO BE INCLUDED AS PART OF THIS SUBCONTRACT.

1.

This Subcontractor shall furnish all labor, supervision, tools, equipment, insurance, materials,
and applicable taxes for a complete Installation of a complete Installation of framing, ready on
the Interior for electrical, mechanical, plumbing, Insulation and drywall and ready on the exterior
for roofing, siding and brick. This shall include, but may not be limlted to, erecting wall panels,
setting roof and floor trusses, settling of pre-fabricated stairs, Installation of all roofffloor decking,
beams, Hardi Frames, blocking, bracing, framing of miscellaneous itams and framing of the
patio beams and columns, with two year warranty, al Keesler A.F.B. Work shall be performed at
the four project sites: Thrower Park, West Falcon, East Falcon and Bayridge, respectively. This
Subcontractor is aware that these four sites are further broken down into six phases: 1)
Thrower Park, 2) Northwest Falcon, 3) Maltby Hall/Shadowlawn, 4) Southwest Falcon, 5)
East Falcon, 6) Bayridge East, He also understands that there will be demobilization between
each of the phases and remobilization and He has confirmed that his final price Is inclusive of

this.

Except as hereinafter excluded, this work shall be in strict compliance with the plans,
specifications, this subcontract, all state and local Jaws, codes, ordinances and regulations and
applicable standards in effect on the date of this Subcontract. The above referenced Items are
supplementary to each other but In the event of a conflict and/or omission, if any, the more
Stringent raquirement shall govern. This Subcontractor shall provide workman's compensation
for all workers as required by the State of Mississippi. |t is agreed that the Subcontractor's on-
site supervision must meat the satisfaction of the project General Superintendent

The following deseription of work to be done by this Subcontractor is not intended to establish a
limit on the scope of work, but to outline the main scope of work Included in this subcontract.
a. All work shail be built in conformance to:
1) Local, State, and Federal regulations, ,
2) “Replace 1028 Milltary Family Housing Units", Approved for Construction Civil
drawings and specifications dated, 11APRO7
3) "Replace 1028 Military Family Housing Units’, 100% Bullding Design Submittal,
dated 11JUNO7.
4) Storm Water Pollutlon Prevent Plan(SWPPP), dated 15FEB07 and State of
Mississippi Department of Environmental Quality Office of Pollution Control,
coverage number MSR104498
5) Hunt Yates Project schedules,
6) Hunt Yates Safety Plan, and
7) Hunt Yates Quality Control Plan.

This Subcontractors work shall include but shall not be limited to product submittals, dally
reports, certifled payrolls, and a safety plan to include a site specific Hurricane Action Plan. This
Subcontractor shall provide all equipment and tools needed to carry out His scope of work,

This Subcontractor shall perform a preliminary inspection of the site to verify that existing
conditions match those shown on the drawings. Any variations from the conditions whether
encountered during the prel{minary Inspection or during the course of the work will be brought to
the immediate attention of the Contractor.

This Subcontractor shall protect from darnage all existing trees, streets, utilities, silt fencing and
other erosion contro! items. This Subcontractor shall replace any damaged areas caused by His
firm, including silt fencing, back to original condition, at His cost.

HBC FORM C205 7/2005
Case: 24C12:18-cv-00097 §=Document,#: 1-2 Filed: 09/14/2018 Page 18 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/1226 eeialealalleslala alssmenetecetismmetmmns

This Subcontractor shall provide labor and equipment necessary to recelve, unload, distribute and properly
store and protect from the weather all materials installed under this Subcontract. Materlals shalt include
roof trusses, floor trusses, pre-fabricated wall panels, pre-fabricated stairs, Hardi-Frame panels, loose
lumber, sheathing, windows, exterior doors, garage-to-unit doors, the garage-to-exterior doors and floor
and roof decking. Material deliveries will be coordinated between this Subcontract, the Hunt-Yates General
Superintendent and the component supplier. Unloading shall be performed in a timely manner with the
appropriale equipment and manpower under the supervision of, and to the satisfaction of, the General
Superiniendent. Any wait time charges by delivery companies associated with this Subcontractor will be
charged to this Subcontractor. He shall take every prudent precaution to preserve and protect all materials
furnished by the Contractor. Windows will be delivered by the Contractor's window supplier, crated by
building type, and set in the vicinity of the building to which they are to be Installed. All doors and French
style glass doors will be off-loaded into a storage container and distributed to the units. The trusses, floor
trusses, wall panels, Hardi-Frames, top plate material, beams and sheathing will be off-loaded and loaded
on the bullding by this Subcontractor. All roof and floor trusses will be off-loaded, handled and stored as
per the manufactorer’s guidelines. Trusses shall be placed on dunnage and at no time shall there be any
trusses In the mud or placed directly on the ground. Dunnage shall be equally spaced so as fo prevent

sagging.

This Subcontractor shall perform all layout, erecting, bracing, plumbing and leveling, of the pre-fabricated
wall panels, supplied by others. This Subcontractor shall provide and Install the specified sill sealer during
erection of the walls, He understands that the walls be shipped with a single top plate and it will be His
responsibility to Install the second plate. The second top plate and all beams will be shipped loose with the
wail panels. This Subcontractor will install all interior and exterior OSB shear panel per the referenced
drawings, He shall pay particular attention to the quality and consistency of the shear wall nailing and
comply with the specified nailing requirements. He shall ensure that the pressure in His nail guns is
appropriately set to prevent nail over penetration into the shear panels. He shall pay close attantion to the
OSB joints and ensure that in all cases that there Is sufficient spacing between panels to allow for
expansion. This Subcontractor will install any and all perimeter shear blocking such that all shear panel
edges ‘land' on a solid member. He shall install all beams and headers, including the patio/entry beams
and garage overhead door beams. This Subcontractor will install the Hardl-Frame pre-fabricated shear
walls, provided by others, as shown on the referenced drawings, including attachment to the concrete and
attachment to the top plate. He shall provide the epoxy for the concrete attachment. This Subcontractor
has agreed to install the 5/8” Dens-Glas material, provided by others, at the exterior walls of the one-hour

rated wall separating a handicap unit to a two story unit.

He shail install the pre-fabricated wood stair systems, provided by others, and field frame the landings.
This Subcontractor shail Install all necessary and required blocking and/or hardware for the pre-fabricated
stairs. For safety and access, the stairs will be installed prior to decking the floor above.

This Subcontractor shall field frame all chase walls, stair landings, and mechanical platforms as shown on
the referenced drawings. He shall install blocking as required. Blocking shall include, but may not be
limited to, draft stop & fire blocking, bird blocking, eave kicker blocking, soffit blocking, perimeter blocking
for shear panel, all blocking or backing for the attic access, drywall installation, necessary structural
blocking, flashing, fire, soffits, fascia (Including 2x6 fascia), bathroom hardware, stair rail, celling fan,
windows, cabinet, garage door opener and handicap blocking requirements, This Subcontractor will install
any window, door and garage door trim, including the 2x10 wood buck around the garage overhead door

opening.

This Subcontraclor shall install all exterior doors and windows as part of His scope of work. This includes
all front entry doors, patio doore, garage to exterior doors and mechanical room doors, with brick mold. He
has included in his price to set the garage to unlt door If the Contractor requires Him to do so. This

HBG FORM C205 7/2005

Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 19 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 _Eiled 10/24/13 lel ee a 27

 

 

Subcontractor will install all exterior door thresholds pursuant fo the manufacturer quidelines but in all
cases the thresholds shall be sealed between it and the concrete, and mechanically fastened. This
Subcontractor shall fumish and install flashing around all windows and patio doors pursuant to the
referenced plans and specifications. This Subcontractor has commilted to no deviations from the window
flashing detalls in regards to materials and/or methods, This Subcontractor acknowledges that the
windows are hurricane rated windows and as such, they are to be handled with care and installed per the
manufacturer's recommendations to ensure that compliance with the IRC2006. He will install a bead of
urethane caulking around the perimeter of the window prior to setting the nailing flange, will install the
windows In the closed position and will nail all holes In the nailing flange, He shail immediately notify the
Hunt-Yates General Superintendent regarding any windows to be found damaged or broken upon
uncrating of the window deliveries. Failure to notify Hunt-Yates will make this Subcontractor llable for
damages. All costs associated with replacing broken windows due to this Subcontractor’s negligence
during handiing and setting of (he windows will be bome solely by Him.

This Subcontractor shail install the floor trusses, exterlor posts, headers and beams, prefabricated rool
trusses, and roof over-builds. He shall install all floor and roof tniss bracing as shown on the Individual
truss shop drawings, Including such items as the 2x4 catwalk or continual strongbacks, lateral bracing, rim
board and individual web bracing. This Subcontractor shall install the plan required shear panel on ail main
roof trusses, gable end trusses and over-bulld trusses. He shall fleld frame all gable end eave outriggers
and kickers pursuant to the referenced drawings. He shail install all interior shear panel, rim board and/or
ladder trusses while installing the floor trusses. This Subcontractor shall install all party-wall truss draft
stopping material, |.¢., drywall, during the installation of the roof trusses and shall nail sald drywall as per
the specified nailing schedule, Drywall materials will be supplied by others. He shall also construct all, or
any, necessary backing or pony-wails In attic spaces to allow for secure connections of drafi stopping or fire
protection.

This Subcontractor will install all roof and floor deck materials, He shall pay close attantlon to and fully
comply with the nailing schedules Indicated in the referenced plans and specifications. Ail floor decking will
be glued and screwed pursuant to the referenced plans. He shall provide backing and deck opening for all
ridge venting, installed by others. This Subcontractor shall instell cut-outs in the shear panel for all gable
and roof vents. This Subcontractor Js aware that Is necessary for the Contractor to have the buildings
‘dried In' immediately following the final decking inspection, and as such, He will supply sufficient truss and
decking crews to ensure a complete and framed building ready for close-in.

This Subcontract includes supplying and installing all fasteners, nalls, bolts, shims, shots, pins, strapping,
wall bracing, clips, epoxy, sill sealants and sub floor adhesives. This Subcontractor has agread to utilize
the lumber to the utmost, He agrees to re-use wall bracing materlal for backing or future bracing,

This Subcontractor shall not have framing started on more than 30 units prior to finished framing (ready for
sheetrock). Payments will not be made for more than 30 units ahead of finish framing. This Subcontractor
shall complete all Punch-out work prior to insulation, brick and roofing. He agrees that all framing will be
performed in a quality fashion with ail walls, doors, windows, fur-downs and headers lrue and plumb, This
Subcontractor is aware that the plumbing will be installed prior to any decking material and He agrees to
work in unison with the plumbing subcontractor to ensure production rates are maintained. He further
understands that Hunt-Yates Quality Control Staff will be performing framing punch lists on each and every
unit, which whereby necessitates that his punch crews complete their work in a quailty and expeditious
manner. A good working line of communication will remain between this Subcontractor, the Contractor and
the component supplier such that materials can be delivered on-time and a professional product provided

In a timely manner.

This Subcontractor is fully aware that this project Is located on a military Installation and that each of his
employees will be required to provide identification to receive access badges. He understands that any
employee that does not have sufficient Identification to receive sald badges will not be allowed on the
Installation. This Subcontractor also Is aware thal security measures, i.e. checkpoints, may be established
by the Government as they see fit, whereby requiring that his employees have thelr access badges on (heir

HBC FORM C205 7/2005

Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 20 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 59 of 107

persons at all times. He further understands that delays may be expected in the event the Government
Increases the security status and that reinibursements for time loss due to delays will be at his expense.
Although nol currently mandatory, it is in this Subcontractor’s best Interest to take advantage of the

Government's Basic Pllot Program.

This Subcontractor expressly agrees that the quality of his work will meet or exceed the
standards for which the CQC and the Owner will accept for thls Subcontractor's work. He also
agrees to furnish manpower, equipment and materials in quantitles sufficient to meet the
Contractors current production schedule. Contiguous production Is necessary for timely
completion of this project and as such, thls Subcontractor will work closely with the Hunt-Yates
production staff to ensure that dally production leveis are achieved by this Subcontractor and the

other trades.

This Subcontractor shail provide qualified, full time supervision of his work. Qualified

personnel experienced in thelr trade shall accomplish all of the work performed under this
subcontract in a workmanlike manner. This Subcontractor has agreed to designate a single
Individual as His quality control representative. This individual will be responsible for ensuring
compliance with this Subcontract, the plans and specifications and will be responsible for providing
daily inspection reports indicating such, He shall complete the units in proper sequence and Ina
timely manner to maintain production in accordance with the Contractor's current project schedule.

This Subcontractor will be required to clean up all spoils, excess material, trash and debris caused
from his work on a dally basis and remove Hunt-Yates provided dumpsters, He shall leave the
finished units in a clean, swept out condition upon completion of His work,

This Subcontractor agrees to complete a minimum of 3 proto-type units prior to production
under-slab pretreatment. An additlonal mobilization may be required prior to production

plumbing.

This Subcontractor shall provide his manpower drinking water and cups. No communicable use
cups allowed. Trash pick-up associated with drinking water and lunch trash will be the
responsibility of thls Subcontractor.

This Subcontractor shall be responsible for continually maintaining two (2) sets of accurate "red-
lined/as-built" drawings in the Hunt-Yates field offica,

4, At this time, the work outlined In this Subcontract is not located on the base. If access to the
base ie required, or if the base requires employees to have base passes, each Subcontractor
employee working on this project will be required to complete and submit background and
vehicle Information to the Contractor and Department of the Air Force for approval. Individuals
are required to follow on-base rules and regulations to keep their access from being revoked. All
mobile phone use when driving on base must be “hands free".

a) Wages: All workers employed on this project must be paid not less than the prevailing wage
and fringe rate for thelr classification as listed on the wage decision (MS030018 6/13/2003
MS18). Certified payrolls will be submitted weekly to the Hunt Yates field office.

b) Taxes: This project is NOT tax exempt. This Subcontract includes all applicable taxes for the
work provided including all applicable Mississippl State Taxes.

c) Buy American Ac//NAFTA; All matertals on this Project shall comply with Buy American Act
to include all Free Trade Agreements.

0) Traffic Control: This Subcontractor shall supply and maintain all Safety and Traffic Control
needed to satisfy current City, State, and Federal regulations for his work.

HEC FORM €205 7/2005

Case: 24C12:18-cv-00097 Document #:1-2 Filed: 09/14/2018 Page 21 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18. Page 60 of 107

 

e) Permits: Subconiractor is responsible to obtain all applicable permits for his work as required
by the State of Mississippi and the City of Biloxi. it will be the responsibility of this
Subcontractor to insure applicable permits are in place prior to the start of their respective

work.

f) Construction water will be available to the subcontractor at the points of connection as
Identified by the Contractor for the water at no charge. This Subcontractor shall be
responsible for providing any taps, hook ups, back-flow preventers, materials for hook ups,
standpipes, tanks, etc. for his own construction water,

g) Temporary power will be supplied by this Subcontractor in the form of electric generators for
his own work, All electrical generators shall be properly grounded and have Ground Fault
Protection. If final electrical power is connected, this power may be used by this
Subcontractor tn lieu of the generators.

h) Quality Control Plan Testing: The subgrade, asphalt and concrete testing will be performed
by Others. {t will be the responsibllity of this Subcontractor to Insure applicable testing ts
performed in the frequencies required by Hunt Yates Quality Control Plan and or other
applicable regulatory agencles, Any retesting required due to the failing of these initlal tests

will be paid for by this Subcontractor.

i) Safely: This Subcontractor shall abide by Hunt Yates Safety Manual, State and Federal
safety codes for all work performed. He shall furnish a {Ist of all materials and chemicals
used in the performance of his work and furnish copies of material data safely sheets to
employees and the project office prior to starting work. The intent is to fully comply with the
current OSHA Safety Regulations, Air Force Safety Regulations and acknowledge that all
laborers and mechanics have received the data sheets. Backup alarms shall be mandatory
on all equipment. Hard hats, long pants and sleeved shirts shall be required at all times.
This Subcontractor shall furnish a fall protection program prior to starting work that complles
with OSHA and the Hunt-Yales safety plan.

J) Cleanup shall be performed daily by this Subcontractor for his work, Each Subcontractor will
be responsible for insuring his equipment does not damage or litter any roadways (paved or
gravel base) with soll or mud during his work or while transporting equipment to or from the
site, In the event roads or streets are soiled from this Subcontractors equipment, he will be
required to immediately clean these roadways to the satisfaction of the Project
Superintendent. The RV approach area Is a highly visible area and exposed to the public
and thus, thls Subcontractor will make sure that His work area is clean, tidy and safe at the
end of each business day. Any and all costs associated with any clean-up operations
performed by Hunt-Yates on behalf of this Subcontractor will be borne by Him.

k) Communication: This Subcontractors Site Superintendent will carry on his person a Nextel!
mobile phone with the abillty to direct connect at ail limes he Is performing work on the site.
The Nextel mobile phone to be furnished by this Subcontractor and the DC number provided

to Hunt-Yates immediately upon mobilization.

!) Deliveries: This Subcontractor shall coordinate for his deliveries and provide forklifts as
needed to unload his own material. He shall take great care to avoid damages to other
trades, existing landscaping, existing (rees, and/or any other appurtenance. Any and all
costs associated with the repalr of damages caused by this Subcontractor and or His
suppliers or vendors will be borne by Him.

m) Scheduling: Itis understood that this Subcontractor will cooperate with the Project
Superintendent or Projact Manager (s) In scheduling his installations to avoid unnecessary

HBC FORM C205 7/2005

Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 22 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 _Filed 1024/12 Page61 of 107

 

delays to other trades. Time is of the essence regarding this scope of work and this
Subcontractor shall exercise due diligence In expediting the work,

n) Puneh Work: This Subcontractor shall provide their own full-tlme Quality Contro! maneger to
ensure work is completed pursuant to the plans and specifications. This Subcontractor shall
also be responsible for completing all punch list work in a Uimely manner keeping this portion
of his work on schedule just as he is required to do for all olher phases of this contract. This
item includes establishing a punch Iist crew and completing the punch lists for each bullding
as prepared by the Quality Control Director and his Inspactors, as well as the Government
Inspection firm.

0) Submittals — Material: This Subcontractor shall submit for approval shop drawings,
brochures, certificates, licenses, etc., for all materials, fixtures, and equipment intended for
use on the project using the manufacturers listed In the plans and specifications. All shop
drawings and submittal literature shall be submitted together and not "plece mealed”. Six (6)
orlginal copies shall be provided to Hunt-Yates. Submittals shall be provided in a neat,
organized fashion so as to expedite the review and approval process. This shall be done In
a prompt and timely manner so as not lo delay the project construction schedule. Shop
drawings must be approved by the Quallty Control Director prior to this Subcontractor

beginning work.

It is also understood that all material required for the © & M Manuals will be submitted to the
CQC Director within ninety (90) days of approved submittals.

p) Walyerg: Hunt Yates will require Waivers of Llen from this Subcontractor’s material suppliers
and Subcontractors as evidence of this Subcontractor having paid for all his material and
labor with all taxes and fringes required thereto. These walvers will be required with each
progress payment. No payment will be released until these waivers are properly executed
and turned into the Hunt Yates field office.

q) Hurricane Readiness: Contractors shall submit a “Hurricane Action Plan” prior to starting
work. Plan will be reviewed and approved by the Contractor and discussed at the
preparatory meeting. In general, upon receipt by the Contractor of a severe weather waming
with anticipated winds of +40mph, at Keesler Air Force Base, this Subcontractor will
implement His action ptan. Ata minimum, He will be responsible for tying-down, removal,
protection and/or securing all His materials, closing doors and windows in units, and
evacuation of the area, as determined by Federal and Local authorities. The Contractor will
inspect the material protection work performed by this Subcontractor In order to reasonable
assure that property owned by the Contractor or the Air Force will not be damaged. If this
Subcontractor fails or refuses to Implement thelr action plan and/or refuses to secure their
materials, the Contractor will perform this work on His behalf and charge the cost of this work
to this Subcontractor pursuant to this Subcontract.

ah (2 S80, coc A
5. The cost breakdown below will be used for payment purposes. Itls understood that the contract
amount of $9-488:600700 includes all Mississippi state taxes. It is also understood that this

Subcontractor will submit progress payment requests twice per month, Pay requests will be

submitted to the Hunt-Yates field office the second and fourth weeks of each month. Specific

dates thal pay requests are due will be determined upon commencement of work but in all cases
will coincide with other trades submitting by-monthly pay requests, Itls understood that the first
pay request of each month will be for labor only and the second pay request of each month will

be for labor and materials combined.

Payment requests will only be accepted on the preprinted form as supplied by the Contractor
and will be pald for as approved by the Project Superintendent. Retention will be released upon
acceptance of this Subcontractors work by the Owner and the Contractor. This acceptance will

HEC FORM C205 7/2005

Case: 24C/2:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 23 of 26
Case 1:18-cv-00342-HSO-JCG Document4+—+-—FHee=+$6tt—=Parge 62-0 t6 7

include but shall not be limited to all as-built drawings, submittals, walvers, approved certified
payrolls, etc.

OPTIONS:

As part of this Subcontract, excessive repairs to wall panels incorrectly constructed by the
component company and or modifications made to adjust walls to incorrect concrete dimensions
will be billed at a rate of $35.00/hr. Signed work tickets detalling work performed and the
number of man-hours must accompany any billing, Lack of these documents will be cause for
rejecting requested billings.

If the Contractor chooses to construct mechanical fur-downs aut of wood, this Subcontractor will
construct sald fur-downs at a maximum rate of $200 per unl.

At the time of this contract, the loose lumber has not yet been finalized. In the event this
Subcontractor furnishes the lumber on a tum-key basis, this contract will be amended via a
change order.

in the event this Subcontractor chooses to utilize the Hunt-Yates man-camp for His housing
needs, a rental rate of $550/mos per lot willbe charged. This charge will be In the form of a
back-charge on his monthly pay requests or some other mutually agreed method.

SGHEDULE OF VALUES:

Work Item Quantity Unit Gost Total Cost
Mobilize $ 35,000.00
First Fl Walls/install 569 Bidg $3500 $ 1,991,500.00
2nd FI Joist & Subfloor 569 Bidg $3250 $ 1,849,250,00
2nd Fi Walls/Installed 569 Bldg $3250 $ 1,849,250.00
Trusses/Fascla §69 Bldg $3250 $ 1,849,250.00
Roof Sheathing 569 Bidg $3150 $ 1,792,350.00
Ext. Sheathing 569 Bldg $1350 $ 768,150.00
Int. Pickup/BIk/Soffit §69 Bidg $950 $ 540,550.00
Stairs 569 Bidg $328 $ 186,632.00
Windows 569 Bidg $1800 $ 1,024,200.00
Doors 569 Bidg $450: $ 256,050.00
Unit/Trash Clean-up/Punch 569 Bldg $226.98 $ 129,150.00
Stored Materials $ 243,668.00
Demobllize $ 35,000.00

Contract Amount $ 12,550,000.00

A COMPLETE AND PROFESSIONAL JOB IS INTENDED!

atk END OF SUBCONTRACT **###

WAC FORM C205 7/2003

Case: 24C12:18-cv-00097 Document’#: 1-2 Filed: 09/14/2018 Page 24 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1

 

Mobu-Tecu

THE LEADING EDGE IN BUILDING TECHNOLOGY
A DIVISION OF HEIL BUILDERS, INC.

 

7-25-07

Attachment #1 to the contract between Hunt/Yates and Modu Tech for the rough
carpentry subcontract at Keesler AFB

Clarifications to the boiler-plate

£1) 1.7 72 hour's is requested to perform clean-up or punch-out
AD2) 1.8 windows, panels, trusses and lumber will be delivered adjacent to buildings
#3) 2.0 payment and performance bond is not required
4) 4,0-thie-subcontractor-has-not_agreed.totiquidated-damages AO
AD5) 4.1 Subcontractor will not pay General contractor unabsorbed home office
overhead, indirect expenses of whatever nature and attorney fees in the event of a
subcontractor caused delay
AD6) 4.1 schedules should be mutually agreed to
7) 5&0-Inthe-eventofe-termination contractor may nor tuke-subcontractors-tools-and
equipment
AP 8) 6.2 A Mississippi contractor’s license is not required for worked performed on
this project
9) 7.4 retention is 10% held until 50% complete then no more retention will be held
AC10) Bi-monthly payment applications will be made on the 40 and-20thjrof each
month Leas murvaity AKAEEo up und Ao
11) 10.2 Subcontractor will not be held responsible for the cost of mold remediation As lon AS
and testing on the lumber products this subcontractor is installing*Subcontractor THIS Ay
will efforts to correctly store materials and identify mold whenever it arises
MALES EVE @s/ AD

 

Clarifications to the Scope Issues

AD) Subcontractor shal] provide labor and equipment necessary to receive unload
distribute and properly store and protect from the weather all materials. Hunt will
supply any required coverings i.e. Plastic tarps
2) Garage to unit door: Hunt will pre-rock the door on the unit side within 5 days of
the roof instal] so Modu Tech can install the door unit in sequence with the other
doors and window> ee Stave wstau tie Doe w/ oor
“PAE - Roce AFréd S Days CAdTusti-Fir Tangs)

CARRE IETS USGS MB MBN Mia HUTS RS MIB ates Boor 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 64 of 107

A» Any wait time charges by delivery companies will be charged to this
subcontractor. Hunt should control deliveries so the trucks do not stack up and
Modu Tech should have at Jeast one hour to unload before any charges are

assessed,
4) Wal] panels will be shipped with both top plates installed on the pane] -f_ Aa @@e-0 T@ bas
Subcontractor does not instal] blocking for ceiling fan Fiée-o AD

f@¥ Any brick mold that is part of an exterior door installation is assumed to be
installed on the door unit at the factory
7) Subcontractor-will-furnish-and-install-only-the-window-sill-andjamb-flashing-prior
to-the- window install’ qe ei ww DETANS, HO EEE PTION AS
8) Sub floor is nailed per plans and not screwed~PEe ST eve Te etn DéiAwiese AD
Ox) Modu Tech does not supply strapping or wall bracing
yh) Modu Tech assumes that if plumbing stacks are not installed prior to the floor
truss and floor sheathing operation that plumber will cut the appropriate openings
in the sub floor.
‘ Mody Tech is not installing and party wall gypsum draft stopping material this
will be installed by the drywall subcontractor.
\2) Attachment ‘A’ 5, Contract amount is $12,550,000,00

Case: 24C12:18-cv-00097 Document#:1-2 Filed: 09/14/2018 Page 26 of 26
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 65 of 107

EXHIBIT C

Assignment from Hunt Yates to Hunt Building

Case: 24C12:18-cv-00097 Document#:1-3 Filed: 09/14/2018 Page 1of6
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 660 f10.7

ASSIGNMENT

For and in consideration of $10.00 and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Hunt Yates, LLC (hereinafter "Hunt Yates")
does hereby assign, convey, and transfer to Hunt Building Company, Ltd. (hereinafter “Hunt
Building") any and all rights, claims, and causes of action that Hunt Yates has or may have
against Ark-la Tex Companies, Modu-Tech, Heil Builders, Inc., and any and all of their parent
companies, subsidiaries, and affiliates (hereinafter collectively "the Subcontractors"), as it relates
to such entity’s respective subcontract with Hunt Yates for the work performed at Keesler
Airforce Base in Biloxi, Mississippi pursuant to the Order for Supplies and Services, Contract
No. FA8903-04-D-8700, and any amendments thereto (hereinafter "the Work"), between Hunt
Building and the Department of the Airforce. Hunt Yates expressly authorizes Hunt Building,
and its insurer Chubb, to pursue any and al] claims Hunt Yates has or may have against Ark-la
Tex Companies, Modu-Tech, Heil Builders, Inc., and any and all of their parent companies,
subsidiaries, and affiliates, as it relates to such entity’s respective subcontract with Hunt Yates
for the work performed at Keesler Airforce Base in Biloxi, Mississippi.

Pursuant to the Subcontract between Hunt Building and Hunt Yates for the Work, Hunt
Building expressly authorizes Hunt Yates to assign any and all rights, claims, and causes of
action to Hunt Building as stated herein.

Hunt Yates and Hunt Building agree and warrant that neither Hunt Yates, nor W.G. Yates
& Sons Construction Company, shall be responsible for payment of any legal fees, costs, or
expenses related to the pursuit of any rights, claims, or causes of actions against the
Subcontractors or otherwise pursuant to this Assignment. Further, Hunt Yates and Hunt Building

represent and warrant that neither of them, nor any of their respective insurance carriers, shall

Case: 24C12:18-cv-00097 Document#:1-3 Filed: 09/14/2018 Page 2 of6
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 67. of (cg

 

bring any cause of action against W.G. Yates & Sons Construction Company or any of its
insurers and affiliated companies that in any manner arises from or is in any way related to the
rights, claims, and causes of action associated with this Assignment,

Hunt Yates represents that it owns any such rights, claims, and causes of action assigned
herein.

If any portion of this Assignment or the application of this Assignment is found to be
invalid or unenforceable, those portions shall be severable, and the remaining portions of this
Assignment shall be valid and enforceable to the fullest extent permitted by applicable law.

This Assignment may be executed in any number of counterparts, all of which that constitute the
same instrument.

This Assignment shal] be governed by, and enforced according to, the laws of the State of

Mississippi.

SIGNATURES BEGIN ON THE FOLLOWING PAGE

2873542_I

Case: 24C12:18-cv-00097 Document#:1-3 Filed: 09/14/2018 Page 3of6
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 68 of 107

ASSIGNOR:
Hunt Yates, LLC, a Mississippi limited lisbility company

By: Hunt Building Company, Ltd., a Texae limited liability partnership, Member Hunt Yates,
LLC

By:
ryn Ppocaccio
Vice President/Asst. Gen. Counsel

STATEOF ILLINOIS
COUNTY OF _ COOK

Personally appeared before me the undersigned authority in and for the jurisdiction
aforesaid, Sharyn Procaccid , who acknowledged that he is a Member of Hunt
Yates LLC that fof ond on behalf of said company and as its act and deed he executed the above
and foregoing instrument after first having been duly authorized by said corporation so to do.

+n
This the YY day of November, 2017.

KT ELS worry Pui

MY COMMISSION EXPIRES; Mav [l, 20I9

OFFICIAL SEAL
KENDRA GRAHAM
Notary Publilo - State of Iilinols

My Commission Expires Mar 16, 2019

 

2873542_|

Case: 24C|2:18-cv-00097 Document#:1-3 Filed: 09/14/2018 Page 4 of 6
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 69 of 107

By: W.G, Yates & Sons Construction Company, a Mississippi corporation, Member Hunt
Yates, LLC

By: —— a A ee

William G. Yates, 1] President

STATE OF Missiccin i
COUNTY OF Nies !

Personally appeared before me the undersigned authority in and for the jurisdiction
aforesaid, \a)i\\iawn Yates , who acknowledged that he is the Member of
Hunt Yates, LLC, that for and on behalf of said company and as its act and deed he executed the
above and foregoing instrument after first having been duly authorized by said corporation so to
do.

This the ta'day of November, 2017.

7 Dast oN Ei. “2. Notary Public

wet ttay

MY COMMISSION EXPIRES: _,.'g¢ MM/d'g:..

eet

'aF (Dw 11424 0 10",

‘ we

; MICHELLE M. RICHARDSON :
* Commission Expires !
"SG 08h 27, 2018 ach

OM Lyte gel we,
“pa goo

2873542_]

Case: 24C12:18-cv-00097 Document#:1-3 Filed: 09/14/2018 Page 5 of6
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page ZO of 107 aii

ASIGNEE;
Hunt Building Company, Ltd., a Texas limited liability partnership, Member

A Ibe

 

 

 

——__
Vice President/Asst. Gen. Counsel
staTgor ILLINOIS
COUNTY OF (OOK
Personally appeared before me the undersigned authority in and for the jurisdiction
aforesaid, ww Procaacio , who acknowledged that he is the
tt €! _ of Hunt Building Company, Ltd. that for and on behalf of said

company and as its act and deed he executed the above and foregoing instrument after first
having been duly authorized by said corporation so to do,

Pi
This the |4 day of November, 2017.

OFFICIAL SEAL
KENDAA GRAHAM
Notery Public » State of luinols

My Commitston Explas Mar 16, 2019

 

2673542_!

Case: 24C12:18-cv-00097 Document#:1-3 Filed: 09/14/2018 Page 6 of6
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 —Ra6.0— (dem farce eeeemnenssisestae

C

 

 

 

 

 

 

 

 

 

 

 

 

 

COVER SHEET Court Identification Docket # or Ties Year Docket Number
Clvil Case Filing Form WA FZ] Cie!
{To be completed by Attorney/Party County@ judicial © Court ID
Prior to Filing of Pleading) District (CH, Cl, CO} torres
ie Local Docket 1D
OMY
|Mississippl Supreme Court Form AQC/01 Month Date Year |
Administrative Office of Court Rev 2009 This area to be completed by clerk | Case Number |f filed prior to 1/2/94
Inthe CIRCUIT Courtof Harrison County — SECOND Judicial Distriet
Origin of Sult (Place an "X" in one box only
[3g] Initial Filing [_] Relnstated (CJ Ferelgn Judgment Enrolled {(C] Transfer from Other court CT Other
[-) Remanded [_] Reopened [_] Jolning Sult/Action [_] Appeal
an
Plaintiff - Party(ies) Initially Bringing Sult Should Be Entered First - Enter Additional Plaintiffs on Separate Form
Individual
Tost Name First Name Maiden Name, i applicable MI. Tist/yiv
____ Check (x ) If Individual Plalnitiff Is acting In capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:
Estate of
___ Check (x } If Individual Planitiff Is acting In capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity
D/B/A or Agency

 

[Business Chubb, as subrogee of Hunt Bulldina Company, Ltd.
Enter legal name of business, corporation, partnership, agency - If Corporation, indicate the state where incorporated
Chack {  ) if Business Planitiff is filing sult In the name af an entity other than the above, and enter below:
D/B/A

fAddress of Plaintiff 2 phead & < A abame
Attorney (Name & Address) Patrick Patro 2 q MS Bar No. 4043

___ Check (x ) H Individual Filing |
Signature of Individual Filing:

 

 
 
  
 

 

 

Defendant - Name of Defendant - Enter Additional Defendants an Separate Form

 

 

 

Individual
Last Name First Name Malden Name, i applicable MI THs
____ Check ( x) if individual Defendant is acting In capuelty as Executor(trix) or Administrator(trix) of on Estate, and enter style:
Estate of
__— Check (x) if Individual Defendant Is acting in capacity as Business Owner/Operator (d/b/a) of State Agency, and enter entity:
D/B/A or Agency

 

jSusiness Hall Builders, Inc.
Enter legal name of business, corporation, partnership, agency - If Corporation, indicate the state where Incorporated

_% Check (x) If Business Defendant is acting in the name of an entity other than the above, and enter below:
D/B/A Modu-Tech

 

 

 

 

 

  

 

 

 

 

 

 

Attorney (Name & Address) - If Known Ms Bar No.
Damages Sought: Compensatory $ "4,000,000,00. Pu Punitive $ ___ Check (x) If child support is contemplated ag an Issue In this suit,*
"If checked, please submit completed Child Support Information Sheet with this Cover Sheet
ace an "n” In one Box only) T children/Minors- Non-Domestic | | Real Property
Domestic Relations | | Business/Commercial | [_] Adoption - Contested (] Adverse Possession
Toy child Custody/Visitation (J Accounting (Business) [_] Adoption - Uncontested [C) Electment
(_] Child Support [_] Business Dissolution [_]} Consent to Abortion Minor [_) Eminent Oomuin
[_] Contempt [_] Debt Collection [_] Ramoval of Minority [_] Eviction
2) Glvorce:Fault ( Employment Other [[] Judiclal Foreclosure
oO OWorce: Irreconcilable Diff. Cc) Foreign Judgment Civil Rights ; | Lien Assertion
[L] Domestic Abuse (-) Garnishment Elections (_] Partition
[-] Emancipation [J Replevin (C] Expungement [] Tox Sale: Confirm/Cancel
[-] Modification [) Other (_] Habeas Corpus [] Title Boundary or Easement
[] Paternity [_] Post Conviction Relief/Prisoner Other
[J Property Biviston [ ) Accounting (Probate) [| Other Torts
[J Separate Maintenance [_] Birth Certificate Correction | Contract | {_] Sad Faith
[J Termination of Parental Rights [_] Commitment [x] Breach of Contract (C) Fraud
(L) UIFSA (eff 7/1/97; formerly URESA) == [_] Conservatorship (] installment Contract [J Loss of Consortium
Other CJ Guardianship [_] Insurance [] Malpractice - Legal
Appeals [_] Helrship [_] Specific Performance [) Malpractice - Medical
Administrative Agency [_] Intestate Estate [—] Other (-) Mass Tort
[) County Court J] Minor's Settiement | sSStatutes/Rules| [_] Nealigence - General
(-] Hardship Petition (Driver License) CJ Muniment of Title . | Bond Validation I Negligence - Motor Vehicle
[] Justlee Court [] Name Change (CJ Civil Forfetture Praduct Liabllity
[C] MS Dept Employment Security [] Testate Estate Oeclaratory Judgment [_] Subrogation
Worker's Co 0 . t : Injuni
SS other ease 24C2:18tey HNBE7 Document #: E,memetsoomeses Fee eas Ul guration

 

 

 

 

 

 
Case 1:18-cv-00342-HSO-JCG Documenti-1 Filed 10/

.

 

 

 

 

Circuit
INTHE Count of Harrison COUNTY, MISSISSIPPI
Second ___ Juoicial District, City oF i
Dotkel No. - Docket No, il Filed F
Foy Vr Chvenatogical No Chea\'s Leeol 1 Prive to 1/1/94 |
DEFENDANTS IN REFERENCED CAUSE - Paga __ of __ Defendants Pages
IN ADDITION TO DEFENDANT SHOWN ON CIVIL CASE ane FORM COVER SHEET y
Defendant # i :
Individual: __ ( __.) es
Los Nome Firs] Name Moiden Home, it Apoieable Middta tit dS

—— Check (7) if Individual Delendant is acting in capaciy as Executor(irix) ar Adminsiratos(trlix) of an Esiate, and enter style:

 

Estale of = — :
—_Chack (/) if Individual Oolendant is deling in capacily as Business Owner/Oparalor (D/B/A) or State Agency, and enter that name below:
DIBA wi

 

Business Atk-La- Tex Companies, Inc,

 

    

Check (”) if Business Dalendant is being suad in the name of an entily other (han ihe name above, and enter below:
- DIBIA

ATTORNEY FoR THIS DEFENDANT:

 

Bor # or Name: Pro Hae Vice (7) Not an Allorney(/)__.

 

 

 

Defendant # 2. :
)

Individual: = ( ==
Last Noms “Frat Name Malden Name, i Applicable Middle int, aS fly
—_Check (7) if Individual Defendant is acting In capacity as Executor{trix) of Adminisirator(irix) of an Estate, and enter style:

Eslale of
_Check (7) if Individual Defendant is acing In capacily os Business Owner/Operator (D/B/A) of Slaia Agency, and enter thal neme below.

D/BIA b
BUSINES ares sar RTaT GT Ui an 5 EOTHOGEN BENTTERG,UGUREY > W CTPSTATER MTBCGTS TATE SSTE ESTSSTOTST—
chack (7) 1 Business Defendant is being sued in the name of en enlily other than the name shove, and enter below:
DIBIA
ATIORNEY FOR THIS DEFENDANT:

 

 

 

Ba: # ot Name: Pro Hac Vice (/)___ Not an Allornayl’)__

 

 

Defendant # __

ndjvidual:
Individual: asm Far Noa Cinammmecmapmene—) —serer || “Hemm

Chack (7) i Individual Dalendant is acting in capacly as Execulor{irx) or Administrator(uix) of an Estate, and ener style:

 

 

Estale of a
__ Check (7) i Individual Defendant is acting in capacily as Business QwnedOperalor (D/B/A) of Slate Agency, and enler thal nama balow: i

O/BIA
Business

——~—“ Eel gol nome ol Gusmess, coporshon, patnarstep, agency -U Lamparaiion, indcate slale line meupomeg

__ Check (/) af Gusinass Defendant is beng sued in the name of an enlily other than [ha name above, end enie! below

DIBA — a
ATYORNEY FOR THIS DEFENDANT _ Bar Wor Naina. on  . e

 

 

. Pra Har Viee t/) Not an Attomey(s)

Case: 24C1/2:18-cv-00097 Document#:1-4 Filed: 09/14/2018 Page 2 of 2

 
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 73 of 107
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 74 of 107

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF

VERSUS CASE NO.:
24C12:18-cv-00097

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TECH,

UNKNOWWN JOHN AND JANE DOES A

THROUGH M, AND UNKNOWN CORPORATE

ENTITIES N THROUGH Z DEFENDANTS

SUMMONS

To: Heil Builders, Inc, d/b/a Modu-Tech
c/o J. Scott Stevens
2617 Chestnut Woods Court
Reisterstown, Maryland 21136

NOTICE TO DEFENDANT

THE COMPLAINT, WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT
AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy of a written response to the Complaint
to Patrick Patronas, Lloyd Gray Whitehead & Monroe, 880 Montclair Road, Suite 100,
Birmingham, Alabama 352}3, the attorney for the Plaintiff. Your response must be mailed or
delivered within thirty (30) days from the date of delivery of this Summons and Complaint or a
judgment by default will be entered against you for the money or other things demanded in the
Complaint.

You must also file the original of your response with the Clerk of this Court with a
reasonable time after afterward.

Issued under by hand and seal of said Court this, the 1 day of Septet aois.

A tlt, Harrison County Circuit Clerk- Judicial 2
mises oqo Dr. Martin Luther King, Jr. Blvd,

        

 

AS vescucus’ . “*
My Sais SS e | go *
3101553_1 Hina

Case: 24C12:18-cv-00097 Document#:3 Filed: 09/21/2018 Page 1of1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 75 of 107
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 76 of 107

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF

VERSUS CASE NO.:
24CI2:18-cv-00097

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TECH,
UNKNOWWN JOHN AND JANE DOES A
THROUGH M, AND UNKNOWN CORPORATE

ENTITIES N THROUGH Z DEFENDANTS
SUMMONS
To: Ark-la~Tex Companies, Inc.
c/o Gary Teston, Registered Agent
6504 Highway 98, Suite E
Hattiesburg, Mississippi 39402

NOTICE TO DEFENDANT

THE COMPLAINT, WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT
AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy of a written response to the Complaint

to Patrick Patronas, Lloyd Gray Whitehead & Monroe, 880 Montclair Road, Suite 100,

Birmingham, Alabama 35213, the attorney for the Plaintiff. Your response must be mailed or

delivered within thirty (30) days from the date of delivery of this Summons and Complaint or a

judgment by default will be entered against you for the money or other things demanded in the

Complaint.

You must also file the original of your response with the Clerk of this Court with a

reasonable time after afterward.

Issued under by hand and seal of said Court this, the LI day of Soke, 2018.

Harrison County Circuit Clerk- Judicial 2
quilts 730 Dr. Martin Luther King, Jr. Blvd.

oye HARAI9%, — Biloxi, Mississippi 39530

nt ge . Oy

aw

  

+ awe
aor
Non

 

i
=3° ANY, =
= eps RS. a = ‘
2 ae. 6 «= By:
20" MTBF Ss S U
aes ees
‘ny MIS S\S2
\

Case: 24C12:18-cv-00097 Document#:4 ~~ Filed: 09/21/2018 Page1of1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 77 of 107
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 78 of 107

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF

VERSUS ‘CASE NO.:
24CI12:18-cv-00097

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TECH,

UNKNOWWN JOHN AND JANE DOES A

THROUGH M, AND UNKNOWN CORPORATE

ENTITIES N THROUGH Z DEFENDANTS

 

PLAINTIFF CHUBB O/B/O HUNT YATES, LLC’S MOTION FOR ADMISSION OF
DANIEL ROBERT PICKETT AS COUNSEL PRO HAC VICE

 

Plaintiff Chubb 0/b/o Hunt Yates, LLC, pursuant to Mississippi Rules of Appellate
Procedure, Rule 46(a), moves for the admission of Daniel R. Pickett of the law firm of Lloyd,
Gray, Whitehead & Monroe, P.C. as counsel pro hac vice for the purpose of participating in this
action as counsel for Chubb o/b/o Hunt Yates, LLC. In support of its Motion, Chubb 0/b/o Hunt
Yates, LLC shows the Court as follows:

1. As set forth in the Application attached hereto as Exhibit “A”, Daniel Robert
Pickett “Mr. Pickett”) is engaged in the practice of law in the State of Alabama, is in good
standing to practice law as set forth in Exhibit “B” attached hereto, and is admitted to practice
law in the following jurisdictions and courts:

- US. District Court for the Middle District of Alabama (2001)
- US. District Court for the Northem District of Alabama (2001)
- U.S. Court of Appeals for the Eleventh Circuit (2004)

- Alabama State Bar (2001)

Case: 24C12:18-cv-00097 Document#:5 Filed: 10/01/2018 Page1of3
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 79 of 107

2. Mr. Pickett is not a resident of the State of Mississippi and does not maintain an
office in Mississippi. However, the undersigned counsel is licensed to practice law in
Mississippi.

cs Mr. Pickett has not been admitted pro hac vice in the State of Mississippi within
the preceding twelve months.

4. Mr. Pickett has not been publicly disciplined by any jurisdiction in which he has
been admitted to practice law and has no pending disciplinary proceedings in any jurisdictions.

5. All applicable provisions of the Mississippi Rules of Civil Procedure, Mississippi

 

Rules of Appellate Procedure, and the Uniform Rules of Circuit and County Court Practice have
been read by Mr. Pickett, and this Motion for pro hac vice complies with those rules.

6. The undersigned counsel certifies that she is a member in good standing of the
Mississippi Bar.

WHEREFORE, Chubb o/b/o Hunt Yates, LLC requests this Court enter an Order
permitting Mr. Pickett to appear in this matter pro hac vice as counsel for Chubb 0/b/o Hunt
Yates, LLC.

DATED: Ist day of October, 2018.

Respectfully submitted,

By:_/s Patrick Patronas
Patrick Patronas, Esq. (MS Bar #4043)
Attorney for Plaintiff Chubb 0/b/o Hunt Yates,
LLC

OF COUNSEL:

LLOYD, GRAY, WHITEHEAD & MONROE, P.C.
880 Montclair Road, Suite 100

Birmingham, Alabama 35223

Telephone: (205) 967-8822

Facsimile: (205) 967-2380
ppatronas@|gwmlaw.com

Case: 24C12:18-cv-00097 Document#:5 Filed: 10/01/2018 Page 2 of 3

2
2996033_1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 80 of 107

CERTIFICATE OF SERVICE

I, Patrick Patronas, hereby certify that on this 1st day of October, 2018, a true and correct
copy of the foregoing was electronically filed with the Court’s ECF System, and that I
understand service on all parties to this action was accomplished by transmission of the “Notice
of Electronic Filing” by the ECF System or the Court Clerk.

/s Patrick Patronas
OF COUNSEL

Case: 24C12:18-cv-00097 Document#:5 Filed: 10/01/2018 Page 3 of 3

3
2996033_1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 81 of 107

EXHIBIT
66 A”?

Case: 24C12:18-cv-00097 Document#:5-1 ~~ Filed: 10/01/2018 Pageiof5
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 82 of 107

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF

VERSUS CASE NO.:
24CI2:18-cv-00097

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TECH,

UNKNOWWN JOHN AND JANE DOES A

THROUGH M, AND UNKNOWN CORPORATE

ENTITIES N THROUGH Z DEFENDANTS

 

VERIFIED APPLICATION OF DANIEL ROBERT PICKETT
FOR ADMISSION PRO HAC VICE

 

STATE OF ALABAMA
COUNTY OF JEFFERSON

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the
aforesaid jurisdiction, Daniel Robert Pickett, who after being duly shown, states under oath as
follows:

1. I desire to appear as co-counsel for Chubb 0/b/o Hunt Yates, LLC pro hac vice
before the Circuit Court of the Second Judicial District of Harrison County, Mississippi in the
above-styled case.

2. This Verified Application for Admission Pro Hac Vice is being submitted in
compliance with Mississippi Rules of Appellate Procedure, Rule 46(b)(5).

Bs My full name is Daniel Robert Pickett. My office address is 880 Montclair Road,
Suite 100, Birmingham, Alabama 35213. My office phone number is (205) 967-8822, and my
facsimile number is (205) 402-4054. My email address is dpickett@lgwmlaw.com. My

residential address is 3733 Crestbrook Road Mountain Brook, Alabama 35223.

Case: 24C12:18-cv-00097 Document#:5-1 Filed: 10/01/2018 Page 2of5
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 83 of 107

4. I have been admitted to practice law in the following jurisdictions and courts:
- USS. District Court for the Middle District of Alabama (2001)
- US. District Court for the Northern District of Alabama (2001)
- U.S. Court of Appeals for the Eleventh Circuit (2004)
- Alabama State Bar (2001)
5. I do not maintain an office in Mississippi. However, co-counsel Patrick Patronas
is licensed to practice law in Mississippi.
6. I have not engaged in the practice of law in the State of Mississippi without being
properly admitted and licensed to practice law in the State of Mississippi.
7. I am currently licensed in good standing to practice law in each jurisdiction in

which I have previously been admitted.

8. I have never been suspended or disbarred in any jurisdiction in which I have been
admitted.

9. I have not been the subject of any public disciplinary action by the bar or courts of
any jurisdiction.

10. I am of good moral character and I am familiar with the ethics, principles,
practices, customs, and usages of the legal profession in the State of Mississippi.

11. During the preceding twelve (12) months, I have not appeared, am not presently
appearing and do not have a request pending for admission to appear as counsel pro hac vice
within this state.

12. Unless I am permitted to withdraw by order of the Circuit Court of Harrison
County, Mississippi, I will continue to represent Chubb 0/b/o Hunt Yates, LLC in this action

until the final determination of this action, and with reference to all matters incident to this

Case: 24C12:18-cv-00097 Document g 5-1 ~—‘ Filed: 10/01/2018 Page3of5

2996034_1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 84 of 107

action, I consent to the jurisdiction of the courts of the State of Mississippi, of the disciplinary
tribunals of the Mississippi Bar, and of the Mississippi Board of Bar Admissions in all respects
as if I were a regularly admitted and licensed member of the Mississippi Bar.

13. I have not been found, in an appropriate disciplinary proceeding, to have
advertised services in violation of Mississippi Rules of Professional Conduct, Rule 7.2, nor am I
employed by or am a member of a firm which has been so found.

14.‘ [hereby certify that simultaneously herewith:

a. I will cause a copy of this Verified Application to be served on the Clerk
of the Supreme Court of Mississippi, and upon all counsel of record in this
cause.

b. I will cause the required fee to be forwarded to the Clerk of the Supreme
Court of Mississippi.

c. I will cause the required payment to be forwarded to the Mississippi Bar.

15. The following is the name and office address of the member in good standing of
the Mississippi Bar with whom I am associated in this cause:

Patrick Patronas, Esq. (MS Bar #4043)

Lloyd, Gray, Whitehead & Monroe, P.C.

880 Montclair Road, Suite 100

Birmingham, Alabama 35213

I declare under penalty of perjury that the foregoing is true and correct.

Case: 24C12:18-cv-00097 Document q 5-1  ~Filed: 10/01/2018 Page4of5

2996034_1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 85 of 107

Dated this the 1 day of October, 2018,
Daniel Pickett

STATE OF ALABAMA
COUNTY OF JEFFERSON

l, \A WC Or\ Aa LW) octun , a notary public in and for said county

in said state, hereby certify that Daniel Robert Pickett, whose name is signed to the foregoing
instrument and who is known to me, acknowledged before me on this date that, being informed
of the contents thereof, she executed the same vounia

8 \
Subscribed and sworn to before me this the \ ~__ day of * , 2018.

walt. West.

Notary Pople
My Commission Expires: - 36 XQ

 

PERSONALLY APPEARED BEFORE ME the undersigned authority in and for the
state and county aforesaid, Patrick Patronas, Esq. who, being first by me duly sworn, states that
he agrees to have Daniel Robert Pickett, Esq. associated with him in the above-styled case as
local counsel and that the matters and facts set forth in the foregoi lication and Motion are
true and correct as therein stated.

  

    

 

Patrick Patronas

STATE OF ALABAMA
COUNTY OF JEFFERSON

Lys Lave
I, \ \W Oui a , a notary public in and for said county in said state,
hereby certify that Patrick Patronas, whose name is signed to the foregoing instrument and who
is known to me, acknowledged before me on this date that, being informed of the contents
thereof, he executed the same voluntarily. \
l

Subscribed and sworn to before me this the ay of ee 2018.

      
 
  

  

My Com sin ae 30-330

Case: 24C12:18-cv-00097 Document if 5-1 ~=Filed: 10/01/2018 Page5of5

2996034_1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 86 of 107

EXHIBIT
cp 99

Case: 24C12:18-cv-00097 Document#:5-2 ~~ Filed: 10/01/2018 Page1of2
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 87 of 107

4.
ALABAMA STATE BAR

415 Dexler Avenue « Post Office Box 671 - Montgomery, Alabama 36101
Telephone: 334/269-1515 + Fax: 334/261-6310
www.alabar.org

 

STATE OF ALABAMA

COUNTY OF MONTGOMERY

L, Phillip W. McCallum, Secretary of the Alabama State Bar and custodian of its
records, hereby certify that Daniel Robert Pickett has been duly admitted to the Bar of this
State and is entitled to practice in all of the courts of this State including the Supreme Court
of Alabama, which is the highest court of said state.

[further certify that Daniel Robert Pickett was admitted to the Alabama State Bar
September 28, 200].

I further certify that the said Daniel Robert Pickett is presently a member in good
standing of the Alabama State Bar, having met all licensing requirements for the year ending
September 30, 2018.

IN WITNESS WHEREOF, f have hereunto set my hand and the seal of the Alabama State

Bar on this the 18th day of June, 2018.
Piein Preto.

Phillip Wo McCallum, Secretary

 

 

Case: 24C12:18-cv-00097 |Rasumemir2 Si:piled: 10/01/2018 Page 2 of 2
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 88 of 107
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 89 of 107

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF

VERSUS CASE NO.:
24CI2:18-cv-00097

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TECH,

UNKNOWWN JOHN AND JANE DOES A

THROUGH M, AND UNKNOWN CORPORATE

ENTITIES N THROUGH Z DEFENDANTS

 

PLAINTIFF CHUBB O/B/O HUNT YATES, LLC’S MOTION FOR ADMISSION OF
JAMES COULSON GRAY III AS COUNSEL PRO HAC VICE

 

Plaintiff Chubb 0/b/o Hunt Yates, LLC, pursuant to Mississippi Rules of Appellate
Procedure, Rule 46(a), moves for the admission of James C. Gray III of the law firm of Lloyd,
Gray, Whitehead & Monroe, P.C. as counsel pro hac vice for the purpose of participating in this
action as counsel for Chubb 0/b/o Hunt Yates, LLC. In support of its Motion, Chubb o0/b/o Hunt
Yates, LLC shows the Court as follows:

l. As set forth in the Application attached hereto as Exhibit “A”, James C. Gray III
(“Mr. Gray’) is engaged in the practice of law in the State of Alabama, is in good standing to
practice law as set forth in Exhibit “B” attached hereto, and is admitted to practice law in the
following jurisdictions and courts:

- US. District Court for the Middle District of Alabama (August 26, 1986)
- US. District Court for the Northern District of Alabama (April 5, 1984)
- U.S. District Court for the Southern District of Alabama (December 8, 2010)

- Alabama Supreme Court (September 27, 1983)

Case: 24C12:18-cv-00097 Document#:6 Filed: 10/02/2018 Pagei1of3
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 90 of 107

- Alabama State Bar (September 27, 1983)

2. Mr. Gray is not a resident of the State of Mississippi and does not maintain an
office in Mississippi. However, the undersigned counsel is licensed to practice law in
Mississippi.

Ey Mr. Gray has not been admitted pro hac vice in the State of Mississippi within the
preceding twelve months.

4. Mr. Gray has not been disciplined in any manner by any jurisdiction in which he
has been admitted to practice law and has no pending disciplinary proceedings in any
jurisdictions.

5. All applicable provisions of the Mississippi Rules of Civil Procedure, Mississippi
Rules of Appellate Procedure, and the Uniform Rules of Circuit and County Court Practice have
been read by Mr. Gray, and this Motion for pro hac vice complies with those rules.

6. The undersigned counsel certifies that he is a member in good standing of the
Mississippi Bar.

WHEREFORE, Chubb o/b/o Hunt Yates, LLC requests this Court enter an Order
pennitting Mr. Gray to appear in this matter pro hac vice as counsel for Chubb 0/b/o Hunt Yates,
LLC.

Dated this the 2% day of October, 2018.

Respectfully submitted,

By:_Patrick Patronas
Patrick Patronas, Esq. (MS Bar #4043)
Attorney for Plaintiff Chubb 0/b/o Hunt Yates,
LLC

Case: 24C12:18-cv-00097 Document#:6 ~ Filed: 10/02/2018 Page 2 of 3
2
2996036_!
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 91 of 107

OF COUNSEL:

LLOYD, GRAY, WHITEHEAD & MONROE, P.C.
880 Montclair Road, Suite 100

Birmingham, Alabama 35223

Telephone: (205) 967-8822

Facsimile: (205) 967-2380
ppatronas@lgwmlaw.com

CERTIFICATE OF SERVICE

I, Patrick Patronas, hereby certify that on this 2nd day of October, 2018, a true and
correct copy of the foregoing was electronically filed with the Court’s ECF System, and that I
understand service on.all parties to this action was accomplished by transmission of the “Notice
of Electronic Filing” by the ECF System or the Court Clerk.

/s Patrick Patronas
OF COUNSEL

Case: 24C12:18-cv-00097 Document#:6 ~~ Filed: 10/02/2018 Page 3 of 3
3

2996036_1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 92 of 107

EXHIBIT “A”

Case: 24C12:18-cv-00097 Document#: 6-1 Filed: 10/02/2018 Pagelof5
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 93 of 107

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF

VERSUS CASE NO.:
24CI2:18-cv-00097

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TECH,

UNKNOWWN JOHN AND JANE DOES A

THROUGH M, AND UNKNOWN CORPORATE

ENTITIES N THROUGH Z DEFENDANTS

 

VERIFIED APPLICATION OF JAMES COULSON GRAY Ii
FOR ADMISSION PRO HAC VICE

 

STATE OF ALABAMA
COUNTY OF JEFFERSON

PERSONALY APPEARED BEFORE ME, the undersigned authority in and for the
aforesaid jurisdiction, James Coulson Gray III, who after being duly shown, states under oath as
follows:

1. I desire to appear as co-counsel for Chubb 0/b/o Hunt Yates, LLC pro hac vice
before the Circuit Court of the Second Judicial District of Harrison County, Mississippi in the
above-styled case.

2. This Verified Application for Admission Pro Hac Vice is being submitted in
compliance with Mississippi Rules of Appellate Procedure, Rule 46(b)(5).

3. My full name is James Coulson Gray III. My office address is 880 Montclair
Road, Suite 100, Birmingham, Alabama 35213. My office phone number is (205) 967-8822, and
my facsimile number is (205) 967-2350. My email address is jgray@lgwmlaw.com. My

residential address is 3090 Sterling Road Birmingham, Alabama 35213.

Case: 24C12:18-cv-00097 Document#: 6-1 Filed: 10/02/2018 Page2of5
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 94 of 107

4, I have been admitted to practice law in the following jurisdictions and courts:
- US. District Court for the Middle District of Alabama (August 26, 1986)
- US. District Court for the Northern District of Alabama (April 5, 1984)
- U.S. District Court for the Southern District of Alabama (December 8, 2010)
- Alabama Supreme Court (September 27, 1983)
- Alabama State Bar (September 27, 1983)
5. I do not maintain an office in Mississippi. However, co-counsel Patrick Patronas
is licensed to practice law in Mississippi.
6. I have not engaged in the practice of law in the State of Mississippi without being
properly admitted and licensed to practice law in the State of Mississippi.
7. I am currently licensed in good standing to practice law in each jurisdiction in

which I have previously been admitted.

8. I have never been suspended or disbarred in any jurisdiction in which I have been
adinitted.

9. I have not been the subject of any disciplinary action by the bar or courts of any
jurisdiction.

10. I am of good moral character and I am familiar with the ethics, principles,
practices, customs, and usages of the legal profession in the State of Mississippi.

11. During the preceding twelve (12) months, I have not appeared, am not presently
appearing and do not have a request pending for admission to appear as counsel pro hac vice
within this state.

12. Unless I am permitted to withdraw by order of the Circuit Court of Harrison

County, Mississippi, I will continue to represent Chubb o/b/o Hunt Yates, LLC in this action

Case: 24C12:18-cv-00097 Document z 6-1 Filed: 10/02/2018 Page 3of5

2996038_1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 95 of 107

until the final determination of this action, and with reference to all matters incident to this
action, I consent to the jurisdiction of the courts of the State of Mississippi, of the disciplinary
tribunals of the Mississippi Bar, and of the Mississippi Board of Bar Admissions in all respects
as if I were a regularly admitted and licensed member of the Mississippi Bar.

13. I have not been found, in an appropriate disciplinary proceeding, to have
advertised services in violation of Mississippi Rules of Professional Conduct, Rule 7.2, nor am I
employed by or am a member of a firm which has been so found,

14, _—_— [hereby certify that simultaneously herewith:

a. I will cause a copy of this Verified Application to be served on the Clerk
of the Supreme Court of Mississippi, and upon all counsel of record in this
cause.

b. I will cause the required fee to be forwarded to the Clerk of the Supreme
Court of Mississippi.

c. I will cause the required payment to be forwarded to the Mississippi Bar.

15. The following is the name and office address of the member in good standing of
the Mississippi Bar with whom I am associated in this cause:

Patrick Patronas, Esq. (MS Bar #4043)
Lloyd, Gray, Whitehead & Monroe, P.C.
880 Montclair Road, Suite 100
Birmingham, Alabama 35213

I declare under penalty of perjury that the foregoing is true and correct.

OC Liga

James C. Gay II “ 7

Dated this the 2nd day of October, 2018.

Case: 24C12:18-cv-00097 Document x 6-1 Filed: 10/02/2018 Page4of5

2996038_I
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 96 of 107

STATE OF ALABAMA
COUNTY OF JEFFERSON

I, { LC Goel, 1. \ockevn , a notary public in and for said county in said
state, hereby certiby that James C. Gray III, whose name is signed to the foregoing instrument
and who is known to me, acknowledged before me on this date that, being informed of the
contents thereof, he executed the same voluntarily.

, are
Subscribed and sworn to before me this the day of October, 2018.

sak, +
“os yg
wens! Wo pw
Notary Pipe
My Commission Expires: 6 20-90
PERSONALLY APPEARED BEFORE ME the undersigned authority in and for the
state and county aforesaid, Patrick Patronas, Esq. who, being first by me duly sworn, states that

he agrees to have James Coulson Gray III, Esq. associated with him in the above-styled case as

true and correct as therein stated.

 

 

Patrick Patronas

STATE OF ALABAMA
COUNTY OF JEFFERSON

\ ,

I, LOWER C. Loo €N-N, a notary public in and for said county in said
state, hereby certify that Patrick Patronas, whose name is signed to the foregoing instrument and
who is known to me, acknowledged before me on this date that, being informed of the contents

thereof, he executed the same voluntarily.
Subscribed and sworn to before me this the —_day of October, 2018.

oma C peelizs

Notary Pub

My Commision Expires: 0” nt y—-9D

Case: 24C12:18-cv-00097 Document ii 6-1 Filed: 10/02/2018 Page5of5

2996038_1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 97 of 107

EXHIBIT “B”

Case: 24C12:18-cv-00097 Document#:6-2 Filed: 10/02/2018 Page 1 of 2
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 98 of 107

_ a

ALABAMA STATE BAR

415 Dexter Avenue - Post Office Box 671 - Montgomery, Alabama 36101
Telephone: 334/269-1515 - Fax: 334/261-6310
wivw.alabar.org

 

STATE OF ALABAMA

COUNTY OF MONTGOMERY

f, Phillip Wo McCallum, Secretary of the Alabama State Bar and custodian of its
records, hereby certify that James C. Gray Il] has been duly admitted to the Bar of this State
and is entitled to practice in all of the courts of this State including the Supreme Court of
Alabama, which is the highest court of said state.

I further certify that James C. Gray IH was admitted to the Alabama State Bar
September 23, 1983.

[ further certify that the said James C. Gray I] is presently a member in good standing
of the Alabama State Bar, having met all licensing requirements for the year ending
September 30, 2018.

IN WITNESS WHEREOF, | have hereunto set my hand and the seal of the Alabania State
Bar on this the 18th day of June, 2018.

Boog Prete.

Phillip We McCallum, Secretary

 

 

we eens
“ays ee
Mages

Case: 24C12:18-cv-00097 | Dweunreht#16!251-k Filed: 10/02/2018 Page 2 of 2
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 99 of 107
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 100 of 107

SENDER: COMPLETE THIS SECTION

m Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailplece,
or on the front if space permits.

     

COMPLETE THIS SECTION ON DELIVERY

 
   
 

A. Signature

x Ode,

F [J Addressee
B. Received by (Printed Name)

‘Vy sD Gptigy

CI Agent

 

 

 

1, Article Addressed to:

Heil Builders, Inc.
d/b/a Modu Teck
c/o J. Scott Stevens
2617 Chestnut Woods Court
Reisterstown, Maryland 21136

9590 9402 3215 7196 3649 08

 

 

D. Is delivery address different from Item 1? CI Yes
lf YES, enter delivery address below: 0 No

 

 

 

 

 

9 Article Numbhoar (franefar fram canine fohah

3, Service Type G Priority Mall Express®
O Adult Signature i Registered Mall™
OC Adult Signature Restricted Deilvery 0 Rlopistorod Mall Restricted
fied Mall® Deilvery
Certified Mall Restricted Delivery m Receipt for
O Collect on Delivery handise

“| CJ Collect on Delivery Restricted Delivery © Signature Confirmation

 

 

706 O00 OOOO L752 2025 — idvaineiedboney — fesidnd Doty
“ PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Retr Receip!

Case: 24C12:18-cv-00097

Document #: 7

Filed: 10/03/2018 Pagelofi1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 101 of 107
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 102 of 107

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI

SECOND JUDICIAL DISTRICT
CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF
VERSUS CASE NO.:

~ _24CT2:18-cv-00097

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TECH,

UNKNOWWN JOHN AND JANE DOES A

THROUGH M, AND UNKNOWN CORPORATE

ENTITIES N THROUGH Z DEFENDANTS

 

ORDER GRANTING ADMISSION OF JAMES C. GRAY III
AS COUNSEL PRO HAC VICE

 

This cause having come before the Court on Plaintiff, Chubb o/b/o Hunt Yates, LLC’s
Motion for Admission of James C. Gray III] as Counsel Pro Hac Vice (Doc. 76). Having
reviewed the Motion, the Court finds the Motion is well taken and due to be granted.

IT IS THEREFORE ORDERED AND ADJUDGED that James C. Gray III may
appear as additional counsel for Chubb o/b/o Hunt Yates, LLC in the above-styled cause of

action.

SO ORDERED AND ADJUDGED this the $day of thitben, 2018.

Ape Ze (Lak.

SEER RébereT. Clark
CIRCUIT COURT JUDGE

UI EH

 

 

 

  
  

we E ral .
1o10:18
Case: 24C12:18-'od Filed: 10/10/2018 Page 1of JWM/

2996037_1
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 103 of 107
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 104 of 107

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF

VERSUS CASE NO.:
24CI2:18-cy-00097

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TECH,

UNKNOWWN JOHN AND JANE DOES A

THROUGH M, AND UNKNOWN CORPORATE

ENTITIES N THROUGH Z DEFENDANTS

 

ORDER GRANTING ADMISSION OF DANEL R. PICKETT
AS COUNSEL PRO HAC VICE

 

This cause having come before the Court on Plaintiff. Chubb o/b/o Hunt Yates, LLC’s
Motion for Admission of Daniel R. Pickett as Counsel Pro Hac Vice (Doc. 76). Having
reviewed the Motion, the Court finds the Motion is well taken and due to be granted.

IT IS THEREFORE ORDERED AND ADJUDGED that Daniel R. Pickett may appear

as additional counsel for Chubb o/b/o Hunt Yates, LLC in the above-styled cause of action.

SO ORDERED AND ADJUDGED this the S_ day of CE ee , 2018.

Kite 7 (Lak
[ibe b reece. Clark f EZ

CIRCUIT COURT JUDGE

 

io U tL.
per 10 208 ae

cunrent#+-S——FiP? 10/10/2018 Page Ta /

 

   
 

ad

Case: 24C12:18-cv-00097"*:
2996035_i
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 105 of 107
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 106 of 107

IN THE CIRCUIT COURT OF HARRISON COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

CHUBB, as subrogee of HUNT
BUILDING COMPANY, LTD., PLAINTIFF

VERSUS CAUSE NO.:_ 24CI2:18-cv-00097

ARK-LA-TEX COMPANIES, INC.

HEIL BUILDERS, INC., d/b/a MODU-TECH,

UNKNOWWN JOHN AND JANE DOES A

THROUGH M, AND UNKNOWN CORPORATE

ENTITIES N THROUGH Z DEFENDANTS

 

NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

 

Please take notice that this day, the undersigned served on counsel for all parties, the
following:

1, Plaintiffs First set of Requests for Production to Heil Builders, Inc. d/b/a Modu-
Tech

2a Plaintiff's First Set of Interrogatories to Heil Builders, Inc. d/b/a Modu-Tech

Dated this the 15th day of October, 2018.
Respectfully Submitted,
CHUBB

s/ Patrick Patronas
Patrick Patronas (MS. Bar No. 4043)
Attorney for Plaintiff, CHUBB

OF COUNSEL:

LLOYD, GRAY, WHITEHEAD & MONROE, P.C,
880 Montclair Road, Suite 100

Birmingham, Alabama 35213

Telephone: (205) 967-8822

Email: ppatronas@|lgwmlaw.com

Case: 24C12:18-cv-00097 Document#:10 Filed: 10/15/2018 Page 1of2
Case 1:18-cv-00342-HSO-JCG Document 1-1 Filed 10/24/18 Page 107 of 107

CERTIFICATE OF SERVICE

I hereby certify that on the 15th day of October, 2018, a true and correct copy of the
foregoing has been furnished either by filing electronically with the Clerk of Court or by U.S.
Mail, postage prepaid, upon the following parties:

 

Ark-la-Tex Companies, Inc. Heil Builders, Inc, d/b/a Modu-Tech
c/o Gary Teston, Registered Agent c/o J. Scott Stevens
6504 Highway 98, Suite E 2617 Chestnut Woods Court
Hattiesburg, Mississippi 39402 Reisterstown, Maryland 21136
s/ Patrick Patronas
OF COUNSEL
2

312008 415: 2AC12:18-cv-00097 Document#:10 Filed: 10/15/2018 Page 2 of 2
